 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

Execution Version
 
$310,000,000
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Among
 
ABRAXAS PETROLEUM CORPORATION
as Borrower,
 
THE LENDERS PARTY HERETO FROM TIME TO TIME
as Lenders,
 
and
 
SOCIÉTÉ GÉNÉRALE
as Administrative Agent and as Issuing Lender
 
October 5, 2009
 
SG Americas Securities, LLC
as Sole Bookrunner


SG Americas Securities, LLC,
Royal Bank of Canada, ING Capital LLC, and The Royal Bank of Scotland plc
as Co-Lead Arrangers


Royal Bank of Canada and ING Capital LLC
as Co-Syndication Agents


The Royal Bank of Scotland plc
as Documentation Agent









HOUSTON\2319383
 
i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS 
2

 
 
Section 1.01
Certain Defined Terms 
2

 
 
Section 1.02
Computation of Time Periods 
27

 
 
Section 1.03
Accounting Terms; Changes in GAAP 
27

 
 
Section 1.04
Types of Advances 
27

 
 
Section 1.05
Miscellaneous 
27

 
ARTICLE II
CREDIT FACILITIES 
28

 
 
Section 2.01
Commitment for Advances 
28

 
 
Section 2.02
Borrowing Base 
29

 
 
Section 2.03
Method of Borrowing 
33

 
 
Section 2.04
Reduction of the Commitments 
35

 
 
Section 2.05
Prepayment of Advances 
36

 
 
Section 2.06
Repayment of Advances 
39

 
 
Section 2.07
Letters of Credit 
39

 
 
Section 2.08
Fees 
44

 
 
Section 2.09
Interest 
45

 
 
Section 2.10
Payments and Computations 
46

 
 
Section 2.11
Sharing of Payments, Etc 
47

 
 
Section 2.12
Breakage Costs 
47

 
 
Section 2.13
Increased Costs 
48

 
 
Section 2.14
Taxes 
49

 
 
Section 2.15
Reallocation of Defaulting Lender Commitment, Etc 
51

 
 
Section 2.16
Right to Give Drawdown Notices 
52

 
ARTICLE III
CONDITIONS OF LENDING 
52

 
 
Section 3.01
Conditions Precedent to Initial Borrowings and the Initial Letter of Credit 
52

 
 
Section 3.02
Conditions Precedent to All Borrowings 
55

 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES 
56

 
 
Section 4.01
Existence; Subsidiaries 
56

 
 
Section 4.02
Power 
56

 

 
 

--------------------------------------------------------------------------------

 

 
Section 4.03
Authorization and Approvals 
57

 
 
Section 4.04
Enforceable Obligations 
57

 
 
Section 4.05
Financial Statements 
57

 
 
Section 4.06
True and Complete Disclosure 
58

 
 
Section 4.07
Litigation; Compliance with Laws 
58

 
 
Section 4.08
Use of Proceeds 
58

 
 
Section 4.09
Investment Company Act 
59

 
 
Section 4.10
Federal Power Act 
59

 
 
Section 4.11
Taxes 
59

 
 
Section 4.12
Pension Plans 
59

 
 
Section 4.13
Title; Condition of Property; Casualties 
60

 
 
Section 4.14
No Burdensome Restrictions; No Defaults 
60

 
 
Section 4.15
Environmental Condition 
60

 
 
Section 4.16
Permits, Licenses, Etc 
61

 
 
Section 4.17
Gas Contracts 
62

 
 
Section 4.18
Liens, Titles, Leases, Etc 
62

 
 
Section 4.19
Solvency and Insurance 
62

 
 
Section 4.20
Hedging Agreements 
62

 
 
Section 4.21
Material Agreements 
62

 
 
Section 4.22
Canadian Abraxas 
63

 
 
Section 4.23
Abraxas Properties 
63

 
ARTICLE V
AFFIRMATIVE COVENANTS 
63

 
 
Section 5.01
Compliance with Laws, Etc 
63

 
 
Section 5.02
Maintenance of Insurance 
64

 
 
Section 5.03
Preservation of Existence, Etc 
64

 
 
Section 5.04
Payment of Taxes, Etc 
65

 
 
Section 5.05
Visitation Rights 
65

 
 
Section 5.06
Reporting Requirements 
65

 
 
Section 5.07
Maintenance of Property 
70

 
 
Section 5.08
Agreement to Pledge 
70

 
 
Section 5.09
Use of Proceeds 
70

 
 
Section 5.10
Title Opinions 
70

 
ii
 

--------------------------------------------------------------------------------

 
 
Section 5.11
Further Assurances; Cure of Title Defects 
70

 
 
Section 5.12
Deposit Accounts 
71



 
Section 5.13
Hedge Contracts 
71

 
ARTICLE VI
NEGATIVE COVENANTS 
72

 
 
Section 6.01
Liens, Etc 
72

 
 
Section 6.02
Debts, Guaranties, and Other Obligations 
74

 
 
Section 6.03
Agreements Restricting Liens and Distributions 
75

 
 
Section 6.04
Merger or Consolidation; Asset Sales 
75

 
 
Section 6.05
Restricted Payments 
76

 
 
Section 6.06
Investments 
76

 
 
Section 6.07
Affiliate Transactions 
77

 
 
Section 6.08
Compliance with ERISA 
77

 
 
Section 6.09
Sale-and-Leaseback 
78

 
 
Section 6.10
Change of Business 
78

 
 
Section 6.11
Organizational Documents, Name Change 
78

 
 
Section 6.12
Use of Proceeds; Letters of Credit 
79

 
 
Section 6.13
Gas Imbalances, Take-or-Pay or Other Prepayments 
79

 
 
Section 6.14
Limitation on Hedging 
79

 
 
Section 6.15
Additional Subsidiaries 
80

 
 
Section 6.16
Account Payables 
80

 
 
Section 6.17
Abraxas Properties 
80

 
 
Section 6.18
Current Ratio 
80

 
 
Section 6.19
Interest Coverage Ratio 
80

 
 
Section 6.20
Leverage Ratio 
80

 
ARTICLE VII
EVENTS OF DEFAULT; REMEDIES 
81

 
 
Section 7.01
Events of Default 
81

 
 
Section 7.02
Optional Acceleration of Maturity 
83

 
 
Section 7.03
Automatic Acceleration of Maturity 
83

 
 
Section 7.04
Right of Setoff 
84

 
 
Section 7.05
Non-exclusivity of Remedies 
84

 
 
Section 7.06
Application of Proceeds 
84

 
ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER85

 
iii
 

--------------------------------------------------------------------------------

 
 
Section 8.01
Appointment and Authority 
85

 
 
Section 8.02
Rights as a Lender 
85

 
 
Section 8.03
Exculpatory Provisions 
86

 
 
Section 8.04
Reliance by Administrative Agent 
86

 
 
Section 8.05
Delegation of Duties 
87

 
 
Section 8.06
Successor Administrative Agent and Issuing Lender 
87

 
 
Section 8.07
Non-Reliance on Administrative Agent and Other Lenders 
88

 
 
Section 8.08
No Other Duties, Etc 
88

 
 
Section 8.09
Collateral Matters 
88

 
 
Section 8.10
Cure of Defaulting Lender 
89

 
ARTICLE IX
MISCELLANEOUS 
89

 
 
Section 9.01
Amendments, Etc 
89

 
 
Section 9.02
Notices, Etc 
91

 
 
Section 9.03
No Waiver; Cumulative Remedies 
93

 
 
Section 9.04
Costs and Expenses 
93

 
 
Section 9.05
Indemnification 
93

 
 
Section 9.06
Reimbursement by Lenders 
94

 
 
Section 9.07
Waiver of Damages 
95

 
 
Section 9.08
Successors and Assigns 
95

 
 
Section 9.09
Confidentiality 
98

 
 
Section 9.10
Counterparts; Effectiveness 
98

 
 
Section 9.11
Survival of Representations, etc 
99

 
 
Section 9.12
Severability 
99

 
 
Section 9.13
Interest Rate Limitation 
99

 
 
Section 9.14
Governing Law 
99

 
 
Section 9.15
Submission to Jurisdiction; Waiver of Venue; Service of Process 
99

 
 
Section 9.16
Waiver of Jury Trial 
100

 
 
Section 9.17
USA Patriot Act; OFAC 
101

 
 
Section 9.18
Amendment and Restatement 
101

 
 
Section 9.19
Integration 
101

 


EXHIBITS:


 
iv

--------------------------------------------------------------------------------

 

Exhibit A                              -           Form of Assignment and
Acceptance
Exhibit B                               -           Form of Compliance
Certificate
Exhibit C                               -           Form of Guaranty
Exhibit D                               -           Form of Mortgage
Exhibit E                                -           Form of Revolving Note
Exhibit F                                -           Form of Term Note
Exhibit G                               -           Form of Notice of Borrowing
Exhibit H                               -           Form of Notice of Conversion
or Continuation
Exhibit I                                 -           Form of Pledge Agreement
Exhibit J                                 -           Form of Security Agreement
Exhibit K                                -           Form of Transfer Letters
 


 
SCHEDULES:

Schedule I                                      -           Addresses and
Commitments
Schedule 4.01                                -           Subsidiaries
Schedule 4.05                                -           Existing Debt
Schedule 4.07                                -           Litigation
Schedule 4.17                                -           Gas Imbalances
Schedule 4.20                                -           Hedging Agreements
Schedule 4.21                                -           Material Agreements
Schedule 6.07                                -           Affiliate Transactions

 
 
v

--------------------------------------------------------------------------------

 



AMENDED AND RESTATED CREDIT AGREEMENT
 
This Amended and Restated Credit Agreement dated as of October 5, 2009 is among
ABRAXAS PETROLEUM CORPORATION, a Nevada corporation ("Borrower"), the lenders
party hereto from time to time as Lenders (as defined below), and SOCIÉTÉ
GÉNÉRALE, as Administrative Agent (as defined below) and as Issuing Lender (as
defined below).
 
RECITALS:
 
A.           Reference is made to that certain Credit Agreement dated as of June
27, 2007 among Borrower, the lenders party thereto, including the Lenders (the
"Existing APC Lenders") and Société Générale as administrative agent (in such
capacity, the "Existing APC Agent") and as issuing lender (in such capacity, the
"Existing APC Issuing Lender"), as amended by that certain Amendment No. 1 dated
as of February 4, 2009, as further amended by that certain Amendment No. 2 and
Waiver dated as of May 13, 2009, and as further amended by that certain
Amendment No. 3 and Waiver dated as of August 7, 2009, in each case by and among
Borrower, Existing APC Agent and Existing APC Issuing Lender (as so amended, the
"Existing APC Credit Agreement").
 
B.           Reference is made to that certain Amended and Restated Credit
Agreement dated as of January 31, 2008 among Abraxas MLP (as defined below), the
lenders party thereto, including the Lenders (the "Existing Senior MLP Lenders")
and Société Générale as administrative agent (in such capacity, the "Existing
Senior MLP Agent") and as issuing lender (in such capacity, the "Existing Senior
MLP Issuing Lender" and, together with the Existing APC Issuing Lender,
collectively, the "Existing Issuing Lenders")), as amended by that certain
Amendment No. 1 dated as of January 16, 2009, as further amended by that certain
Amendment No. 2 dated as of April 30, 2009, as further amended by that certain
Amendment No. 3 dated as of May 7, 2009, as further amended by that certain
Amendment No. 4 dated as of June 30, 2009, and as further amended by that
certain Amendment No. 5 dated as of July 22, 2009, in each case, by and among
Abraxas MLP, Existing Senior MLP Agent, Existing Senior MLP Issuing Lender and
the Existing Senior MLP Lenders party thereto (as so amended, the "Existing
Senior MLP Credit Agreement").
 
C.           Reference is made to that certain Subordinated Credit Agreement
dated as of January 31, 2008 among Abraxas MLP, the lenders party thereto,
including the Lenders (the "Existing Subordinated MLP Lenders" and, together
with the Existing APC Lenders and the Existing Senior MLP Lenders, collectively,
the "Existing Lenders") and Société Générale as administrative agent (in such
capacity, the "Existing Subordinated MLP Agent" and, together with the Existing
APC Agent and the Existing Senior MLP Agent, collectively, the "Existing Agent")
as amended by that certain Amendment No. 1 dated as of January 16, 2009, as
further amended by that certain Amendment No. 2 dated as of April 30, 2009, as
further amended by that certain Amendment No. 3 dated as of May 7, 2009, as
further amended by that certain Amendment No. 4 dated as of June 30, 2009, as
further amended by that certain Amendment No. 5 dated as of July 22, 2009, as
further amended by that certain Amendment No. 6 dated as of August 13, 2009, and
as further amended by that certain Amendment No. 7 dated as of August 31, 2009,
in each case by and among Abraxas MLP, Existing Subordinated MLP Agent, and the
Existing Subordinated MLP Lenders party thereto (as so amended, the "Existing
Subordinated
 

 
 
1

--------------------------------------------------------------------------------

 

MLP Credit Agreement" and, together with the Existing APC Credit Agreement and
the Existing Senior MLP Credit Agreement, collectively, the "Existing Credit
Agreements").
 
D.           Pursuant to the Merger Agreement (as defined below), Abraxas MLP
will merge with and into Merger Sub (as defined below), a wholly owned direct
subsidiary of Borrower substantially simultaneously with the effectiveness of
this Agreement.
 
E.           The Borrower, Merger Sub (as successor to Abraxas MLP), the
Existing Agents, the Existing Issuing Lenders and the Existing Lenders, together
with the other Lenders have agreed to amend and restate (but not extinguish)
each of the Existing Credit Agreements in their entirety as hereinafter set
forth through the execution of this Agreement.
 
F.           It is the intention of the parties hereto that (i) this Agreement
is an amendment and restatement of the Existing Credit Agreements and not a new
or substitute credit agreement, and (ii) the Borrower will assume the full
obligations of itself and of Abraxas MLP under the Existing Credit Agreements.
 
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto (i) do hereby agree that the
Existing Credit Agreements are amended and restated (but not substituted or
extinguished) in their entirety as set forth herein, and (ii) do hereby agree as
follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01                      Certain Defined Terms.  As used in this
Agreement, the terms defined above shall have the meaning set forth therein and
the following terms shall have the following meanings:
 
"Abraxas MLP" means Abraxas Energy Partners, L.P., a Delaware limited
partnership.
 
"Abraxas Properties" means Abraxas Properties Incorporated, a Texas corporation.
 
"Acceptable Security Interest" in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties, (b)
with respect to Property that is not Borrowing Base Assets, is the only Lien on
such Property other than Permitted Subject Liens and which is superior to all
Liens or rights of any other Person in the Property encumbered thereby other
than Permitted Subject Liens, (c) with respect to Borrowing Base Assets, is the
only Lien on such Property other than Permitted Borrowing Base Liens, and which
is superior to all Liens or rights of any other Person in the Property
encumbered thereby other than Permitted Borrowing Base Liens, (d) secures the
Obligations, and (e) is perfected and enforceable.
 
"Accession Agreement" means that certain Accession Agreement dated as of August
25, 2009 among Merger Sub, Borrower, and Abraxas MLP.
 
"Acquisition" means the purchase by the Borrower or any of its Subsidiaries of
any business, including the purchase of associated assets or operations or of
stock (or other ownership interests) of a Person.
 

-
 
2

--------------------------------------------------------------------------------

 

"Act" is defined in Section 9.17.
 
"Adjusted Reference Rate" means, for any day, the fluctuating rate per annum of
interest equal to the greater of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus ½ of 1%, and (c) the
Eurodollar Rate in effect on such day for an Interest Period equal to one month.
 
"Administrative Agent" means Société Générale, in its capacity as agent pursuant
to Article VIII, and any successor agent pursuant to Section 8.06.
 
"Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
"Advance" means a Revolving Advance or a Term Advance.
 
"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
"Agreement" means this Amended and Restated Credit Agreement, as the same may be
amended, supplemented, and otherwise modified from time to time.
 
"Applicable Lending Office" means (a) with respect to any Lender, the office,
branch, subsidiary, affiliate or correspondent bank of such Lender specified in
its Administrative Questionnaire or such other office, branch, subsidiary,
affiliate or correspondent bank as such Lender may from time to time specify to
the Borrower and the Administrative Agent from time to time and (b) with respect
to the Administrative Agent, the address specified for such Person on Schedule I
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties.
 
"Applicable Margin" means, with respect to any Advance, (a) during such times as
any Event of Default exists, 3% per annum plus the rate per annum set forth
below for the relevant Type of such Advance based on the present Utilization
applicable from time to time, and (b) at all other times, the rate per annum set
forth below for the relevant Type of such Advance based on the relevant
Utilization applicable from time to time.  The Applicable Margin for any Advance
shall change when and as the relevant Utilization changes and when and as any
such Event of Default commences or terminates.
 
Utilization
Eurodollar Rate Advances
Reference Rate Advances
Less than or equal to 25%
2.50%
1.50%
Greater than 25% but less than 50%
2.75%
1.75%
Equal to or greater than 50% but less than 75%.
3.00%
2.00%
Equal to or greater than 75% but less than 90%
3.25%
2.25%
Equal to or greater than 90%.
3.75%
2.75%




 
 
3

--------------------------------------------------------------------------------

 

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A or any other form approved by
the Administrative Agent.
 
"Borrower" shall have the meaning set forth in the preamble hereof.
 
"Borrowing" means a Revolving Borrowing or a Term Borrowing.
 
"Borrowing Base" means at any particular time, the Dollar amount determined in
accordance with Section 2.02 (and adjusted from time to time pursuant to Section
2.02 or Section 6.04(b)) on account of Proven Reserves attributable to Oil and
Gas Properties of the Borrower and its Subsidiaries subject to an Acceptable
Security Interest and described in the most recent Independent Engineering
Report or Internal Engineering Report, as applicable, delivered to the
Administrative Agent and the Lenders pursuant to Section 2.02.
 
"Borrowing Base Assets" means, at any time, any assets that are given value in
the most recently determined Borrowing Base.
 
"Borrowing Base Deficiency" means the amount by which the aggregate outstanding
amount of the Revolving Advances plus the Letter of Credit Exposure exceeds the
lesser of (x) the Borrowing Base and (y) the aggregate Revolving Commitments.
 
"Business Day" means a day of the year on which banks are not required or
authorized to close in Houston, Texas and New York, New York, and, if the
applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on by banks in the London interbank market.
 
"Business Loan Agreement" means the Business Loan Agreement dated November 13,
2008 by and among Borrower, Abraxas Properties, and PlainsCapital Bank, as
amended through the date of this Agreement.
 
"Canadian Abraxas" means Canadian Abraxas Petroleum Corporation, an Alberta,
Canada corporation and wholly-owned subsidiary of Borrower.
 
"Capital Leases" means, as applied to any Person, any lease of any Property by
such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.
 
"Cash Collateral Account" means a special interest bearing cash collateral
account pledged by the Borrower to the Issuing Lender containing cash deposited
pursuant to Sections 2.05(b), 2.07(d)(iii), 7.02(b), or 7.03(b) to be maintained
with the Issuing Lender in accordance with Section 2.07(g) and bear interest or
be invested in the Issuing Lender's reasonable discretion.
 

 
 
4

--------------------------------------------------------------------------------

 

"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
 
"Change in Control" shall mean the occurrence of any of the following events:
 
(a)           the occurrence of any transaction, the result of which is that the
Borrower ceases to own, either directly or indirectly, 100% of the Equity
Interest in any Subsidiary;
 
(b)           any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) becomes the "beneficial owner" (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have "beneficial ownership" of all securities that such
person or group has the right to acquire (such right, an "option right"),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 25% or more of the Equity Interest of the
Borrower; or
 
(c)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
 
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
"Closing Date" means October 5, 2009.
 
"Code" means the Internal Revenue Code of 1986, as amended, and any successor
statute.
 
"Collateral" means (a) all "Collateral", "Pledged Collateral" and "Mortgaged
Properties" (as defined in each of the Mortgages, the Security Agreements, and
the Pledge Agreement, as applicable) or similar terms used in the Security
Instruments, and (b) all amounts contained in the Borrower's and its
Subsidiaries' bank accounts.
 
"Commitment" means, as to any Lender, the sum of its Revolving Commitment and
its Term Commitment, if applicable.
 
"Commitment Fee Rate" means a 0.500% per annum commitment fee rate.
 

 
 
5

--------------------------------------------------------------------------------

 

"Commitment Termination Date" means the earlier of (a) the Revolving Maturity
Date and (b) the earlier termination in whole of the Commitments pursuant to
Section 2.04 or Article VII.
 
"Company Group" shall mean Borrower and each Subsidiary.
 
"Compliance Certificate" means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.
 
"Consolidated EBITDAX" means, without duplication, for the Borrower, its
consolidated Subsidiaries, and Canadian Abraxas for any period (a) consolidated
Net Income for such period plus (b) to the extent deducted in determining
consolidated Net Income, Interest Expense, oil and gas exploration expenses,
taxes, depreciation, amortization, depletion, and other non-cash charges for
such period (including any provision for the reduction in the carrying value of
assets recorded in accordance with GAAP and including non-cash charges resulting
from the requirements of SFAS 133 or 143 and any non-cash expenses incurred
pursuant to SFAS 123R) for such period plus (c) all realized net cash proceeds
arising from the settlement or monetization of any Hedge Contract (including any
Hydrocarbon Hedge Agreement) or upon any Hedge Termination minus (d) all
positive non-cash items of income which were included in determining such
consolidated Net Income (including non-cash income resulting from the
requirements of SFAS 133 or 143).
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controls", "Controlled by", "Controlling" and "Controlled" have
meanings correlative thereto.  Without limiting the generality of the foregoing,
a Person shall be deemed to be Controlled by another Person if such other Person
possesses, directly or indirectly, the power to vote 10% or more of the
securities having ordinary voting power for the election of directors, managing
general partners or the equivalent.
 
"Controlled Group" means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.
 
"Convert," "Conversion," and "Converted" each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.03(b).
 
"Credit Extensions" means (a) an Advance made by any Lender, and (b) the
issuance, increase or extension of any Letter of Credit by the Issuing Lender.
 
"Debt," for any Person, means without duplication: (a) indebtedness of such
Person for borrowed money; (b) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (c) obligations of such Person
to pay the deferred purchase price of Property or services (including
obligations that are non-recourse to the credit of such Person but are secured
by the assets of such Person, but excluding trade accounts payable); (d)
obligations of such Person as lessee under Capital Leases; (e) the maximum
amount of all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (f) obligations of
 

 
 
6

--------------------------------------------------------------------------------

 

such Person under any Hedge Contract; (g) obligations of such Person owing in
respect of mandatorily redeemable preferred stock or other mandatorily
redeemable preferred equity interest of such Person; (h) any obligations of such
Person owing in connection with any volumetric or production payments; (i)
obligations of such Person under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (h) above; (j) indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) secured by any Lien on or in respect of
any Property of such Person; and (k) all liabilities of such Person in respect
of unfunded vested benefits under any Plan.
 
"Default" means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.
 
"Defaulting Lender" means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that (i) such Lender has failed for three or
more Business Days to comply with its obligations under this Agreement to make
an Advance or make a payment to the Issuing Bank in respect of a Letter of
Credit reimbursement obligation (each a “Lender Funding Obligation”), (ii) such
Lender has notified the Administrative Agent, or has stated publicly, that it
will not comply with any such Lender Funding Obligation hereunder, or has
defaulted on its funding obligations generally under other loan agreements or
credit agreements or similar agreements, (iii) such Lender has, for five or more
Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder, or (iv) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender; provided that neither
the reallocation of funding obligations provided for in Section 2.15 as a result
of a Lender's being a Defaulting Lender nor the performance by Non-Defaulting
Lenders of such reallocated funding obligations will by themselves cause the
relevant Defaulting Lender to become a Non-Defaulting Lender; and provided
further that a Lender shall not be deemed a Defaulting Lender solely by virtue
of the acquisition or maintenance of an ownership interest in such Lender or its
Parent Company by a Governmental Authority or an instrumentality thereof.  Any
determination that a Lender is a Defaulting Lender under clauses (i) through
(iv) above will be made by the Administrative Agent acting in good faith.  The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.
 
"Disposition" means a sale, lease, transfer, assignment, Farmout, conveyance,
release, surrender, or other disposition of Property (including any working
interest, overriding royalty interest, production payments, net profits
interest, royalty interest, or mineral fee interest) in any transaction or
series of transactions.
 
"Dollars" and "$" means lawful money of the United States of America.
 
"Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) a commercial bank organized under the laws of the United
States, or any state thereof, and having total assets in excess of $250,000,000
and approved by the Administrative Agent and the Issuing Lender in their sole
discretion, (e) a commercial bank organized under the laws of any other country
which is a member of the Organization for Economic Cooperation and
 

 
 
7

--------------------------------------------------------------------------------

 

Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States and such bank is approved by the
Administrative Agent and the Issuing Lender in their sole discretion, (f) a
finance company, insurance company, or other financial institution or fund that
is engaged in making, purchasing, or otherwise investing in commercial loans or
securities in the ordinary course of its business and having (together with its
Affiliates) total assets in excess of  $250,000,000 and approved by the
Administrative Agent and the Issuing Lender in their sole discretion, (g) any
other Person (other than a natural person) approved by (i) the Administrative
Agent and the Issuing Lender in their sole discretion and (ii) unless a Default
has occurred and is continuing at the time any assignment is effected pursuant
to this Agreement, the Borrower; provided that notwithstanding the foregoing,
"Eligible Assignee" shall not include the Borrower or any Affiliate or
Subsidiary of any member of the Company Group.
 
"Engineering Report" means either an Independent Engineering Report or an
Internal Engineering Report and includes the Initial Engineering Report where
applicable.
 
"Environment" or "Environmental" shall have the meanings set forth in 42
U.S.C.  9601(8) (1988).
 
"Environmental Claim" means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the OSHA or similar laws or
requirements relating to health or safety of employees) which seeks to impose
liability under any Environmental Law.
 
"Environmental Law" means, as to the Borrower or its Subsidiaries, all Legal
Requirements or common law theories applicable to the Borrower or its
Subsidiaries arising from, relating to, or in connection with the Environment,
health, or safety, including CERCLA, relating to (a) pollution, contamination,
injury, destruction, loss, protection, cleanup, reclamation or restoration of
the air, surface water, groundwater, land surface or subsurface strata, or other
natural resources; (b) solid, gaseous or liquid waste generation, treatment,
processing, recycling, reclamation, cleanup, storage, disposal or
transportation; (c) exposure to pollutants, contaminants, hazardous, medical and
infectious, or toxic substances, materials or wastes; (d) the safety or health
of employees; or (e) the manufacture, processing, handling, transportation,
distribution in commerce, use, storage or disposal of hazardous, medical and
infectious, or toxic substances, materials or wastes.
 
"Environmental Liability" shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 

 
 
8

--------------------------------------------------------------------------------

 

"Environmental Permit" means any permit, license, order, approval, registration
or other authorization under Environmental Law.
 
"Equity Interest" means, with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
"ERISA Affiliate" means each member of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.
 
"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.
 
"Eurodollar Rate" means, for the Interest Period for each Eurodollar Rate
Advance comprising the same Borrowing, the greater of (a) 2% per annum and (b)
the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time), for deposits
in Dollars at 11:00 a.m.  (London, England time) two Business Days before the
first day of such Interest Period and for a period equal to such Interest
Period; provided, that, if such rate is not available to the Administrative
Agent for any reason, the Eurodollar Rate shall be an interest rate per annum
equal to the rate per annum at which deposits in Dollars are offered by the
principal office of Société Générale in London, England to prime banks in the
London interbank market at 11:00 a.m.  (London, England time) two Business Days
before the first day of such Interest Period in an amount substantially equal to
the Eurodollar Rate Advance to be maintained by the Lender that is the
Administrative Agent in respect of such Borrowing and for a period equal to such
Interest Period.
 
"Eurodollar Rate Advance" means an Advance which bears interest as provided in
Section 2.09(b).
 
"Eurodollar Rate Reserve Percentage" of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental, or other marginal reserve
requirement) for such Lender with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities having a term equal to such Interest
Period.
 
"Event of Default" has the meaning specified in Section 7.01.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 

 
 
9

--------------------------------------------------------------------------------

 

"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise or
"margin" or similar taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which any Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee request by the Borrower and
any Lender party to this Agreement on the Closing Date), any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.14(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding tax pursuant to
Section 2.14(a).  Notwithstanding anything to the contrary contained in this
definition, "Excluded Taxes" shall not include any withholding tax imposed at
any time on payments made by or on behalf of a Borrower that is not a resident
of the United States for tax purposes to any Lender, Administrative Agent or
Issuing Lender hereunder or under any other Credit Document, provided that such
Lender, such Administrative Agent and such Issuing Lender shall have complied
with Section 2.14(e).
 
"Existing Agent" has the meaning set forth in Recital C.
 
"Existing APC Agent" has the meaning set forth in Recital A.
 
"Existing APC Credit Agreement" has the meaning set forth in Recital A.
 
"Existing APC Issuing Lender" has the meaning set forth in Recital A.
 
"Existing APC Lenders" has the meaning set forth in Recital A.
 
"Existing Credit Agreements" has the meaning set forth in Recital C.
 
"Existing Credit Documents" has the meaning set forth in Section 9.18.
 
"Existing Issuing Lenders" has the meaning set forth in Recital B.
 
"Existing Lenders" has the meaning set forth in Recital C.
 
"Existing Letters of Credit" means the letters of credit issued and outstanding
under (a) the Existing APC Credit Agreement and (b) the Existing Senior MLP
Credit Agreement.
 
"Existing Mortgage" means that certain Deed of Trust, Security Agreement and
Financing Statement dated as of November 13, 2008 by Borrower in favor of Les
Eubank, as Trustee for the benefit of PlainsCapital Bank, securing the
obligations under the Business Loan Agreement with Liens on Borrower's
headquarters located at 18803 Meisner Drive, San Antonio, TX  78258.
 

 
 
10

--------------------------------------------------------------------------------

 

"Existing Senior MLP Agent" has the meaning set forth in Recital B.
 
"Existing Senior MLP Credit Agreement" has the meaning set forth in Recital B.
 
"Existing Senior MLP Issuing Lender" has the meaning set forth in Recital B.
 
"Existing Senior MLP Lenders" has the meaning set forth in Recital B.
 
"Existing Subordinated MLP Agent" has the meaning set forth in Recital C.
 
"Existing Subordinated MLP Credit Agreement" has the meaning set forth in
Recital C.
 
"Existing Subordinated MLP Lenders" has the meaning set forth in Recital C.
 
"Expiration Date" means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.
 
"Farmout" means an arrangement pursuant to agreement whereby the owner(s) of one
or more oil, gas and/or mineral lease or other oil and natural gas working
interest with respect to a property from which production of Hydrocarbons is
sought agrees to transfer or assign an interest in such property to one or more
Persons in exchange for (a) drilling, or participating in the cost of the
drilling of (or agreeing to do so) one or more wells, or undertaking other
exploration or development activity or participating in the cost of such
activity, to attempt to obtain production of Hydrocarbons from such property, or
(b) obtaining production of Hydrocarbons from such property, or participating in
the costs of such production.
 
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for any such day on
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any of its successors.
 
"Fee Letter" means that certain fee letter dated September 8, 2009 among the
Borrower, Société Générale, and SG Americas Securities, LLC.
 
"Financial Statements" means (a) the audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at December 31, 2008 and the
related audited consolidated and consolidating statements of income, cash flow,
and retained earnings of the Borrower and its consolidated Subsidiaries for the
fiscal year then ended, (b) the unaudited consolidated and consolidating balance
sheet of the Borrower and its consolidated Subsidiaries dated June 30, 2009 and
the related unaudited consolidated and consolidating statements of income, cash
flow, and retained earnings of the Borrower and its consolidated Subsidiaries
for the three month
 

 
 
11

--------------------------------------------------------------------------------

 

period then ended, and (c) the pro forma unaudited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as of June 30, 2009 (after giving
effect to the Hedge Termination which occurred on July 29, 2009, the Merger and
the Credit Extensions occurring on the Initial Funding Date), and including the
certification of a Responsible Officer of the Borrower, all prepared in
accordance with GAAP (except for the absence of footnotes and adjustments
typically made at year-end), in each case, the copies of which have been
delivered to the Administrative Agent and the Lenders.
 
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
"GAAP" means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.
 
"Gas Imbalance" means (a) a sale or utilization by Borrower or other members of
the Company Group of volumes of natural gas in excess of its gross working
interest, (b) receipt of volumes of natural gas into a gathering system and
redelivery by Borrower or other members of the Company Group of a larger or
smaller volume of natural gas under the terms of the applicable Transportation
Agreement, or (c) delivery to a gathering system of a volume of natural gas
produced by Borrower or a member of the Company Group that is larger or smaller
than the volume of natural gas such gathering system redelivers for the account
of Borrower or such member of the Company Group, as applicable.
 
"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
"Guarantor" means each entity, which may from time to time, execute a Guaranty
or a supplement to a Guaranty, including each Subsidiary of the Borrower other
than Canadian Abraxas.
 
"Guaranty" means a Guaranty in substantially the form of the attached Exhibit C
and executed by a Guarantor.
 
"Hazardous Substance" means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including pollutants,
contaminants, petroleum, petroleum products, radionuclides, radioactive
materials, and medical and infectious waste.
 

 
 
12

--------------------------------------------------------------------------------

 

"Hazardous Waste" means the substances regulated as such pursuant to any
Environmental Law.
 
"Headquarters" means (a) the premises described as: LOTS 3 AND 4, BLOCK 7, NEW
CITY BLOCK 17606, CREEKSIDE@CONCORD PARK (PLANNED UNIT DEVELOPMENT), IN THE CITY
OF SAN ANTONIO, BEXAR COUNTY, TEXAS, ACCORDING TO PLAT THEREOF RECORDED IN
VOLUME 9562, PAGE(S) 156-157, DEED AND PLAT RECORDS OF BEXAR COUNTY,
TEXAS, together with all of the easements, rights of way, privileges, liberties,
hereditaments, strips and gores, streets, alleys, passages, ways, waters,
watercourses, rights and appurtenances thereunto belonging or appertaining, and
all of the estate, right, title, interest, claim or demand whatsoever of Abraxas
Properties therein and in the streets and ways adjacent thereto, either in law
or in equity (collectively, the "Land"); (b) the structures or buildings, and
all additions and improvements thereto, now or hereafter erected upon the Land,
including all building materials and Fixtures (hereinafter defined) now or
hereafter forming a part of said structures or buildings, or delivered to the
Land and intended to be installed in such structures or buildings (collectively,
the "Improvements"); and (c) all fixtures owned by Abraxas Properties now or
hereafter located on and used in connection with the Land or the Improvements,
(collectively, the "Fixtures").


"Hedge Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate swaps or
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
 
"Hedge Termination" means any termination (other than a termination that occurs
on the date scheduled for such termination and not as a result of an event of
default or other early termination event), cancellation, novation or disposition
of any Hedge Contract.
 
"Hedging Report" means the report described in Section 5.06(e).
 
"Hydrocarbon Hedge Agreement" means, as to any Person, a Hedge Contract between
such Person and any financial institution or other counterparty which is
intended to reduce or eliminate the risk of fluctuations in the price of
Hydrocarbons.
 
"Hydrocarbons" means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be
 

 
 
13

--------------------------------------------------------------------------------

 

produced in conjunction therewith from a well bore and all products,
by-products, and other substances derived therefrom or the processing thereof,
and all other minerals and substances produced in conjunction with such
substances, including sulfur, geothermal steam, water, carbon dioxide, helium,
and any and all minerals, ores, or substances of value and the products and
proceeds therefrom.
 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
"Independent Engineer" means DeGolyer and MacNaughton or any other third party
engineering firm acceptable to the Administrative Agent in its sole discretion.
 
"Independent Engineering Report" means a report, in form and substance
satisfactory to the Administrative Agent and each of the Lenders, prepared by an
Independent Engineer, addressed to the Administrative Agent and the Lenders with
respect to the Oil and Gas Properties owned by the Borrower or any of its
Subsidiaries (or to be acquired by the Borrower or any of its Subsidiaries, as
applicable) which are, or are to be, included in the Borrowing Base, which
report shall (a) specify the location, quantity, and type of the estimated
Proven Reserves attributable to such Oil and Gas Properties, (b) contain a
projection of the rate of production of such Oil and Gas Properties, (c) contain
an estimate of the net operating revenues to be derived from the production and
sale of Hydrocarbons from such Proven Reserves based on product price and cost
escalation assumptions specified by the Administrative Agent and the Lenders
which are consistent with the Administrative Agent's and the Lenders' customary
internal standards and practices for valuing and redetermining the value of Oil
and Gas Properties in connection with reserve based oil and gas loan
transactions, and (d) contain such other information as is customarily obtained
from and provided in such reports or is otherwise reasonably requested by the
Administrative Agent or any Lender.
 
"Information" is defined in Section 9.09.
 
"Initial Engineering Report" means an Internal Engineering Report dated as of
June 1, 2009 and covering the Proven Reserves of the Loan Parties after giving
pro forma effect to the Merger and otherwise in form acceptable to the
Administrative Agent.
 
"Initial Funding Date" means the earlier of (a) the date on which the initial
Advances are made, and (b) the date the initial Letter of Credit is issued.
 
"Intercompany Debt" means Debt incurred by one or more Loan Parties and owing to
any other Loan Party or Loan Parties.
 
"Interest Expense" means, for the Borrower, its consolidated Subsidiaries, and
Canadian Abraxas for any period, total interest, letter of credit fees, and
other fees and expenses incurred in connection with any Debt for such period,
whether paid or accrued, including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, imputed interest under Capital Leases and
realized gains and losses under Interest Hedge Agreements, all as determined in
conformity with GAAP.
 
"Interest Hedge Agreement" means, as to any Person, a Hedge Contract between
such Person and one or more financial institutions providing for the exchange of
nominal interest
 

 
 
14

--------------------------------------------------------------------------------

 

obligations between such Person and such financial institution or the cap of the
interest rate on any Debt of such Person.
 
"Interest Period" means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03.  The duration of
each such Interest Period shall be one, two, three, or six months, in each case
as the Borrower may, upon notice received by the Administrative Agent not later
than 11:00 a.m.  (New York time) on the third Business Day prior to the first
day of such Interest Period, select; provided, however, that:
 
(a)           the Borrower may not select any Interest Period which ends after
the Commitment Termination Date;
 
(b)           Interest Periods commencing on the same date for Advances
comprising part of the same Borrowing shall be of the same duration;
 
(c)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; provided, that, if
such extension would cause the last day of such Interest Period to occur in the
next following calendar month, the last day of such Interest Period shall occur
on the immediately preceding Business Day; and
 
(d)           any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.
 
"Internal Engineering Report" means a report, in form and substance satisfactory
to the Administrative Agent and each Lender, prepared by the Borrower and
certified by a Responsible Officer of the Borrower, addressed to the
Administrative Agent and the Lenders with respect to the Oil and Gas Properties
owned by the Borrower or any of its Subsidiaries (or to be acquired by the
Borrower or any of its Subsidiaries, as applicable) which are, or are to be,
included in the Borrowing Base, which report shall (a) specify the location,
quantity, and type of the estimated Proven Reserves attributable to such Oil and
Gas Properties, (b) contain a projection of the rate of production of such Oil
and Gas Properties, (c) contain an estimate of the net operating revenues to be
derived from the production and sale of Hydrocarbons from such Proven Reserves
based on product price and cost escalation assumptions specified by the
Administrative Agent and the Lenders which are consistent with the
Administrative Agent's and the Lenders' customary internal standards and
practices for valuing and redetermining the value of Oil and Gas Properties in
connection with reserve based oil and gas loan transactions, and (d) contain
such other information as is customarily obtained from and provided in such
reports or is otherwise reasonably requested by the Administrative Agent or any
Lender.
 

 
 
15

--------------------------------------------------------------------------------

 

"Issuing Lender" means Société Générale in its capacity as issuer of Letters of
Credit hereunder, and any successor Issuing Lender pursuant to Section 8.06.
 
"Leases" means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases, wellbore assignments or any other instruments,
agreements, or conveyances under and pursuant to which the owner thereof has or
obtains the right to enter upon lands and explore for, drill, and develop such
lands for the production of Hydrocarbons.
 
"Legal Requirement" means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including Regulations D, T, U, and
X, which is applicable to such Person.
 
"Lender Funding Obligation" has the meaning set forth in the definition of
Defaulting Lender.
 
"Lender Hedging Obligations" means all obligations arising from time to time
under Hedge Contracts entered into from time to time between any Loan Party and
a counterparty that is a Lender or an Affiliate of a Lender; provided that if
such counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, Lender Hedging Obligations shall only include such obligations to the
extent arising from transactions entered into at the time such counterparty was
a Lender hereunder or an Affiliate of a Lender hereunder.
 
"Lender Insolvency Event" means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
 
"Lenders" means the lenders listed on the signature pages of this Agreement and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 9.08.
 
"Letter of Credit" means, individually, any standby letter of credit issued by
the Issuing Lender for the account of the Borrower in connection with the
Commitments and which is subject to this Agreement, and "Letters of Credit"
means all such letters of credit collectively.
 
"Letter of Credit Application" means the Issuing Lender's standard form letter
of credit application for standby letters of credit that has been executed by
the Borrower and accepted by the Issuing Lender in connection with the issuance
of a Letter of Credit.
 
"Letter of Credit Documents" means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.
 

 
 
16

--------------------------------------------------------------------------------

 

"Letter of Credit Exposure" means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.
 
"Letter of Credit Obligations" means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.
 
"Lien" means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including the interest of a
vendor or lessor under any conditional sale agreement, synthetic lease, Capital
Lease, or other title retention agreement).
 
"Liquid Investments" means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States maturing
within 270 days from the date of any acquisition thereof;
 
(b)           (i) negotiable or nonnegotiable certificates of deposit, time
deposits, or other similar banking arrangements maturing within 270 days from
the date of acquisition thereof or which may be liquidated for the full amount
thereof without penalty or premium ("bank debt securities"), issued by (A) any
Lender (or any Affiliate of any Lender), or (B) any other bank or trust company
so long as either (x) such certificate of deposit is not pledged to secure the
Borrower’s or any Subsidiaries’ ordinary course of business bonding
requirements, and (y) the amount thereof is less than or equal to $100,000, or
any other bank or trust company, if at the time of deposit or purchase, such
bank debt securities are rated A or A2 or better by either S&P or Moody's, and
(ii) commercial paper issued by (A) any Lender (or any Affiliate of any Lender)
or (B) any other Person if at the time of purchase such commercial paper is
rated at the highest or the second highest credit rating given by either S&P or
Moody's, or upon the discontinuance of both of such services, such other
nationally recognized rating service or services, as the case may be, as shall
be selected by the Borrower with the consent of the Required Lenders;
 
(c)           deposits in money market funds investing exclusively in
investments described in clauses (a) and (b) above;
 
(d)           repurchase agreements relating to investments described in clauses
(a) and (b) above with a market value at least equal to the consideration paid
in connection therewith, with any Person who regularly engages in the business
of entering into repurchase agreements and has a combined capital and surplus
and undivided profit of not less than $500,000,000.00, if at the time of
entering into such agreement the debt securities of such Person are rated at the
highest or the second highest credit rating given by either S&P or Moody's; and
 
(e)           such other instruments (within the meaning of Article 9 of the
Uniform Commercial Code in effect in New York) or investment property as the
Borrower may request and the Administrative Agent may approve in writing.
 

 
 
17

--------------------------------------------------------------------------------

 

"Liquidity" means an amount equal to (i) the Loan Parties' unrestricted cash
plus (ii) Liquid Investments plus (iii) (A) the lesser of the Borrowing Base and
the Revolving Commitments minus (B) the aggregate Revolving Credit Extensions.
 
"Loan Documents" means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, any Hedge Contract with a
Swap Counterparty, and each other agreement, instrument, or document executed by
the Borrower, any Guarantor, or any of the Borrower’s or a Guarantor’s
Subsidiaries or any of their officers at any time in connection with this
Agreement.
 
"Loan Party" means the Borrower or any Guarantor.
 
"Material Adverse Change" means (a) a material adverse change in the business,
assets (including the Oil and Gas Properties), condition (financial or
otherwise), results of operations or prospects of the Borrower individually, or
the Company Group, taken as a whole or (b) a material adverse effect on the
Borrower's, individually, or the Company Group's, taken as a whole, ability to
perform its obligations under this Agreement, any Note, any Guaranty, or any
other Loan Document.
 
"Maximum Exposure Amount" means, at any time for each Lender, the sum of (a) the
unfunded Revolving Commitment held by such Lender at such time; plus (b) the
aggregate unpaid principal amount of the Revolving Advances held by such Lender
at such time, plus (c) such Lender's Revolving Pro Rata Share of the Letter of
Credit Exposure; plus (d) the aggregate unpaid principal amount of the Term
Advances held by such Lender at such time.
 
"Maximum Rate" means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
if required by such laws, certain fees and other costs).
 
"Merger" means the merger of Abraxas MLP into Merger Sub, as more fully
described in the Merger Agreement.
 
"Merger Agreement" means that certain Amended and Restated Agreement and Plan of
Merger by and among Borrower, Abraxas MLP, and Merger Sub as defined therein,
dated as of July 17, 2009, as modified by the Accession Agreement.
 
"Merger Sub" means Abraxas Merger Sub, LLC, a Delaware limited liability
company.
 
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
 
"Mortgage" means the mortgage or deed of trust executed by any one or more of
the Loan Parties in favor of the Administrative Agent for the ratable benefit of
the Secured Parties in substantially the form of the attached Exhibit D or such
other form as may be requested by the Administrative Agent, together with any
assumptions or assignments of the obligations thereunder by the Borrower, any
Guarantor or any of their respective Subsidiaries, as may be amended, amended
and restated, or otherwise modified from time to time.
 

 
 
18

--------------------------------------------------------------------------------

 

"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA.
 
"Net Income" means, with respect to the Borrower, its consolidated Subsidiaries,
and Canadian Abraxas for any period, the net income for such period after taxes,
as determined in accordance with GAAP, excluding, however, (a) extraordinary
items, including (i) any net non-cash gain or loss during such period arising
from the sale, exchange, retirement or other disposition of capital assets (such
term to include all fixed assets and all securities) other than in the ordinary
course of business and (ii) any write-up or write-down of assets (including
ceiling test write-downs) and (b) the cumulative effect of any change in GAAP.
 
"Non-Defaulting Lender" means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.
 
"Note" means a Revolving Note or a Term Note.
 
"Notice of Borrowing" means a notice of borrowing in the form of the attached
Exhibit G signed by a Responsible Officer of the Borrower.
 
"Notice of Conversion or Continuation" means a notice of conversion or
continuation in the form of the attached Exhibit H signed by a Responsible
Officer of the Borrower.
 
"Obligations" means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Borrower, any Guarantor or
any of their respective Subsidiaries to the Administrative Agent, the Issuing
Lender or the Lenders under the Loan Documents (other than the Hedge Contracts
with a Swap Counterparty), including the Letter of Credit Obligations, and (b)
all Lender Hedging Obligations.
 
"Oil and Gas Business" means (a) the acquisition, exploration, exploitation,
development, operation and disposition of interests in Oil and Gas Properties
and Hydrocarbons, (b) the gathering, marketing, treating, processing, storage,
selling and transporting of any production from such interests or properties,
including the marketing of Hydrocarbons obtained from unrelated Persons, (c) any
business relating to or arising from exploration for or development, production,
treatment, processing, storage, transportation or marketing of oil, gas and
other minerals and products produced in association therewith, (d) any business
relating to oilfield sales and service, and (e) any activity that is ancillary
or necessary or desirable to facilitate the activities described in clauses (a)
through (d) of this definition.
 
"Oil and Gas Properties" means fee mineral interests, term mineral interests,
Leases, subleases, Farmouts, royalties, overriding royalties, net profit
interests, carried interests, production payments, back-in interests and
reversionary interests and similar mineral interests, and all unsevered and
unextracted Hydrocarbons in, under, or attributable to such oil and gas
Properties and interests.
 
"OFAC" means the Office of Foreign Assets Control.
 
"OSHA" means the Occupational Safety and Health Act 29 U.S.C. § 651 et seq. and
its implementing regulations.
 

 
 
19

--------------------------------------------------------------------------------

 

"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
"Parent Company" means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
 
"Participant" has the meaning assigned to such term in paragraph (d) of Section
9.08.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
"Permit" means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including an Environmental Permit.
 
"Permitted Borrowing Base Liens" means the Liens permitted under paragraphs (a),
(c), (d), (e), (f), (h), (i), and (o) of Section 6.01.
 
"Permitted Holder" means any holder of Equity Interest in the Borrower on the
Closing Date.
 
"Permitted Liens" is defined in Section 6.01.
 
"Permitted Subject Liens" means the Liens permitted under paragraphs (b), (c),
(d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), and (p) of Section
6.01.
 
"Person" (whether or not capitalized) means an individual, partnership,
corporation (including a business trust), joint stock company, limited liability
company, limited liability partnership, trust, unincorporated association, joint
venture or other entity, Governmental Authority or other entity.
 
"Plan" means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
 
"Pledge Agreement" means a Pledge Agreement in substantially the form of the
attached Exhibit I, executed by the Borrower or any of its Subsidiaries or any
of the Guarantors, if applicable, covering 100% of the Equity Interests owned in
each direct or indirect Subsidiary of Borrower.
 
"Potential Defaulting Lender" means, at any time, a Lender (i) as to which the
Administrative Agent has notified the Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any financial institution affiliate of such Lender,
(ii) as to which the Administrative Agent or the Issuing Bank has in good faith
determined and notified the Borrower and (in the case of the
 

 
 
20

--------------------------------------------------------------------------------

 

Issuing Bank) the Administrative Agent that such Lender or its Parent Company or
a financial institution affiliate thereof has notified the Administrative Agent,
or has stated publicly, that it will not comply with its funding obligations
generally under other loan agreements or credit agreements or other similar
financing agreements or (iii) that has, or whose Parent Company has, a
non-investment grade rating from Moody’s or S&P or another nationally recognized
rating agency; provided that a Lender shall not be deemed a Potential Defaulting
Lender solely by virtue of the acquisition or maintenance of an ownership
interest in such Lender or its Parent Company by a Governmental Authority or an
instrumentality thereof.  Any determination that a Lender is a Potential
Defaulting Lender under any of clauses (i) through (iii) above will be made by
the Administrative Agent or, in the case of clause (ii), the Issuing Bank acting
in good faith.  The Administrative Agent will promptly send to all parties
hereto a copy of any notice to the Borrower provided for in this definition.
 
"Pro Rata Share" means, with respect to any Lender, the ratio (expressed as a
percentage) of aggregate outstanding Term Advances plus aggregate Commitments of
such Lender to the aggregate outstanding Term Advances plus aggregate
Commitments of all the Lenders, or if all such Commitments have been terminated,
the ratio (expressed as a percentage) of Credit Extensions owing to such Lender
to the aggregate Credit Extensions owing to all such Lenders.
 
"Production Report" means the report described in Section 5.06(d).
 
"Projected Oil and Gas Production" means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) for the term of the
contracts or a particular month, as applicable, from the Loan Parties' Oil and
Gas Properties which are located in or offshore of the United States to the
extent such Oil and Gas Properties have attributable to them proved developed
producing oil or gas reserves, as such proved developed producing production is
projected in the Initial Engineering Report or most recent Independent
Engineering Report or Internal Engineering Report delivered pursuant to Section
5.06(g) below, as applicable, after deducting projected production from any
properties or interests sold or under contract for sale that had been included
in such report and, other than as to the Initial Engineering Report, after
adding projected production from any properties or interests that had not been
reflected in such report but that are reflected in separate or supplemental
Independent Engineering Reports or Internal Engineering Reports  meeting the
requirements of such Section 5.06(g) and that are otherwise satisfactory to
Administrative Agent.
 
"Projections" means, for each of the fiscal years 2009, 2010 and 2011,
Borrower’s and the Company Group’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, based on good faith estimates and
assumptions made by the management of the Borrower.
 
"Property" of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
 
"Proven Reserves" means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties
 

 
 
21

--------------------------------------------------------------------------------

 

included or to be included in the Borrowing Base under then existing economic
and operating conditions (i.e., prices and costs as of the date the estimate is
made).
 
"PV-10" means estimated future net revenue, discounted at a rate of 10% per
annum, after income Taxes and with no price or cost escalation or de-escalation
in accordance with guidelines promulgated by the SEC, using the Administrative
Agent's price deck.
 
"Reference Rate" means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Société Générale as its reference rate, whether or not the Borrower has notice
thereof.
 
"Reference Rate Advance" means an Advance which bears interest as provided in
Section 2.09(a).
 
"Register" has the meaning set forth in of Section 9.08(c).
 
"Regulations D, T, U, and X" mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
 
"Reimbursement Obligations" means all of the obligations of the Borrower to
reimburse the Issuing Lender for amounts paid by the Issuing Lender under
Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(d).
 
"Related Parties" means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
"Release" shall have the meaning set forth in CERCLA or under any other
Environmental Law.
 
"Reportable Event" means a "reportable event" described in Section 4043 of ERISA
and the regulations issued thereunder.
 
"Required Lenders" means (a) other than as provided in clause (b) below, two or
more Lenders holding at least 66 2/3% of the aggregate Maximum Exposure Amounts
of all Lenders, and (b) at any time when there is only one Lender, such Lender.
 
"Required Revolving Lenders" means, at any time, Revolving Lenders holding at
least 66 2/3% of the Revolving Commitments or, if the Revolving Commitments have
been terminated or expired, the outstanding amount of the Revolving Credit
Extensions with the aggregate amount of each Revolving Lender's risk
participation and funded participation in Letter of Credit Obligations being
deemed to be "held" by such Revolving Lender for purposes of this definition).
 
"Required Term Lenders" means, at any time, Term Lenders holding at least 66
2/3% of the unpaid principal amount of the Term Advances.
 

 
 
22

--------------------------------------------------------------------------------

 

"Response" shall have the meaning set forth in CERCLA or under any other
Environmental Law.
 
"Responsible Officer" means (a) with respect to any Person that is a
corporation, such Person's Chief Executive Officer, President, Chief Financial
Officer, or Vice President, (b) with respect to any Person that is a limited
liability company, if such Person has officers, then such Person's Chief
Executive Officer, President, Chief Financial Officer, or Vice President, and if
such Person is managed by members, then a Responsible Officer of such Person’s
managing member, and if such Person is managed by managers, then a manager (if
such manager is an individual) or a Responsible Officer of such manager (if such
manager is an entity), and (c) with respect to any Person that is a general
partnership or a limited liability partnership, the Responsible Officer of such
Person’s general partner or partners.
 
"Restricted Payment" means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) with respect to any Equity Interests, including any payment of any
kind or character (whether in cash, securities or other Property) in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of such Person, or any
options, warrants or rights to purchase or acquire any such Equity Interest of
such Person or (b) principal or interest payments (in cash, Property or
otherwise) on, or redemptions of, subordinated debt of such Person; provided,
that, the term "Restricted Payment" shall not include any dividend or
distribution payable solely in Equity Interests of such Person or warrants,
options or other rights to purchase such Equity Interests or to exchange such
warrants, options or other rights for such Equity Interests.
 
"Revolving Advance" means any advance by a Revolving Lender to the Borrower as
part of a Revolving Borrowing and refers to a Reference Rate Advance or a
Eurodollar Rate Advance.
 
"Revolving Borrowing" means, subject to Section 2.03(c)(ii), a borrowing
consisting of simultaneous Revolving Advances of the same Type made by each
Revolving Lender pursuant to Section 2.03(a), continued by each Lender pursuant
to Section 2.03(b), or Converted by each Lender to Advances of a different Type
pursuant to Section 2.03(b).
 
"Revolving Commitment" means, for any Revolving Lender, the amount set opposite
such Revolving Lender's name on Schedule I as its Revolving Commitment, or if
such Revolving Lender has entered into any Assignment and Acceptance, as set
forth for such Revolving Lender as its Revolving Commitment in the Register
maintained by the Administrative Agent pursuant to Section 9.08(c), as such
amount may be reduced or terminated pursuant to Section 2.04 or Article VII or
otherwise under this Agreement.  The initial amount of the aggregate Revolving
Commitments is $300,000,000, subject to the Borrowing Base.
 
"Revolving Credit Extension" means (a) a Revolving Advance made by any Revolving
Lender, and (b) the issuance, increase or extension of any Letter of Credit by
the Issuing Lender.
 

 
 
23

--------------------------------------------------------------------------------

 

"Revolving Lenders" means Lenders having a Revolving Commitment, or if such
Revolving Commitments have been terminated, Lenders that are owed repayments of
Revolving Advances.
 
"Revolving Maturity Date" means October 5, 2012.
 
"Revolving Note" means a promissory note of the Borrower payable to the order of
any Revolving Lender in an amount not to exceed the Revolving Commitment of such
Revolving Lender, in substantially the form of the attached Exhibit E,
evidencing indebtedness of the Borrower to such Revolving Lender resulting from
Revolving Advances owing to such Revolving Lender.
 
"Revolving Pro Rata Share" means, with respect to any Lender, (a) with respect
to amounts owing under the Revolving Commitments, (i) if such Revolving
Commitments have not been canceled, the ratio (expressed as a percentage) of
such Lender's uncancelled Revolving Commitment at such time to the aggregate
uncancelled Revolving Commitments at such time, or (ii) if the aggregate
Revolving Commitments have been terminated, the ratio as determined pursuant to
the preceding clause (i) immediately prior to such termination or (b) with
respect to amounts owing generally under this Agreement and the other Loan
Documents, the ratio (expressed as a percentage) of aggregate Revolving
Commitments of such Lender to the aggregate Revolving Commitments of all the
Lenders (or if such Revolving Commitments have been terminated, the ratio
(expressed as a percentage) of Revolving Credit Extensions owing to such Lender
to the aggregate Revolving Credit Extensions owing to all such Lenders.
 
"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
"Sandia" means Sandia Operating Corp., a Texas corporation.
 
"SEC" means the United States Securities and Exchange Commission.
 
"Secured Parties" means the Administrative Agent, the Issuing Lender, the
Lenders, and the Persons that are owed Lender Hedging Obligations.
 
"Security Agreements" means the Security Agreements, each in substantially the
form of the attached Exhibit J, executed by the Borrower, any of its
Subsidiaries, or any of the Guarantors.
 
"Security Instruments" means, collectively: (a) the Mortgages, (b) the Transfer
Letters, (c) the Pledge Agreement, (d) the Security Agreements, (e) each other
agreement, instrument or document executed at any time in connection with the
Pledge Agreement, the Security Agreements, or the Mortgages, (f) each agreement,
instrument or document executed in connection with the Cash Collateral Account,
and (g) each other agreement, instrument or document executed at any time in
connection with securing the Obligations.
 
"Solvent" means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such
 

 
 
24

--------------------------------------------------------------------------------

 

Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations, and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's Property would constitute unreasonably small capital after giving
due consideration to current and anticipated future capital requirements and
current and anticipated future business conduct and the prevailing practice in
the industry in which such Person is engaged.  In computing the amount of
contingent liabilities at any time, such liabilities shall be computed at the
amount which, in light of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
"Subsidiary" means, with respect to any Person (the "parent") at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors'
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent.  Unless otherwise specified (a) all references
herein to a "Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or
Subsidiaries of the Borrower and (b) Canadian Abraxas shall not be considered a
Subsidiary of the Borrower for purposes of this Agreement or any other Loan
Document.
 
"Swap Counterparty" means any Lender (or Affiliate of a Lender) that is party to
any Hedge Contract with the Borrower or any of its Subsidiaries.
 
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
"Term Advance" means a one-time advance by a Term Lender to the Borrower as a
part of a Term Borrowing and refers to a Reference Rate Advance or a Eurodollar
Rate Advance.
 
"Term Borrowing" means the Borrowing consisting of simultaneous Term Advances
made pursuant to Section 2.01(a), continued by each Term Lender pursuant to
Section 2.03(b), or Converted by each Term Lender to Term Advances of a
different Type pursuant to Section 2.03(b).
 
"Term Commitment" means for any Term Lender, the amount set opposite such Term
Lender's name on Schedule I as its Term Commitment or if such Term Lender has
entered into any Assignment and Acceptance, as set forth for such Term Lender as
its Term Commitment in the Register maintained by the Administrative Agent
pursuant to Section 9.08(c); provided that, after the Closing Date, the Term
Commitment of each Term Lender shall be zero. The aggregate Term Commitments on
the date hereof are equal to $10,000,000.
 

 
 
25

--------------------------------------------------------------------------------

 

"Term Lenders" means Lenders having a Term Commitment or after such Term
Commitments have been terminated, Lenders that are owed Term Advances.
 
"Term Loan" means the loans evidenced by Term Notes to be made by the Term
Lenders to the Borrower hereunder.
 
"Term Maturity Date" means December 31, 2010.
 
"Term Note" means a promissory note of the Borrower payable to the order of a
Term Lender in the amount of such Term Lender's initial Term Commitment (or if
such Term Lender has entered into any Assignment and Acceptance, as set forth
for such Term Lender as its outstanding Term Advances in the Register maintained
by the Administrative Agent pursuant to Section 9.08(c)), in substantially the
same form as Exhibit F, evidencing indebtedness of the Borrower to such Term
Lender resulting from any Term Advances owing to such Term Lender.
 
"Termination Event" means (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
(b) the withdrawal of the Borrower or any of its Affiliates from a Plan during a
plan year in which it was a "substantial employer" as defined in Section
4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a Plan or
the treatment of a Plan amendment as a termination under Section 4041 of ERISA,
(d) the institution of proceedings to terminate a Plan by the PBGC, or (e) any
other event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.
 
"Total Debt" means, as of any date of determination, the outstanding principal
amount of the Debt of the Borrower, its Subsidiaries, and Canadian Abraxas on a
consolidated basis, excluding (a) Debt under the Business Loan Agreement that is
permitted under Section 6.02, (b) obligations in respect of surety bonds, and
(c) the net obligations of the Borrower and its Subsidiaries under Hedge
Contracts, in each case to the extent included in Debt.
 
"Total Debt to Consolidated EBITDAX Ratio" means, as of any date of
determination, the ratio of (a) Total Debt as of such date to (b) Consolidated
EBITDAX for the period of the four fiscal quarters most recently ended.
 
"Transfer Letters" means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit K and executed by the
Borrower, any Guarantor or any of their respective Subsidiaries executing a
Mortgage.
 
"Type" has the meaning set forth in Section 1.04.
 
"Unreallocated Portion" has the meaning set forth in Section 2.15(b).
 
"Unused Revolving Commitment Amount" means, with respect to a Lender at any
time, the lesser of (a) such Lender’s Revolving Commitment at such time and (b)
such Lender’s Revolving Pro Rata Share of the Borrowing Base then in effect at
such time minus, in each case, the sum of (i) the aggregate outstanding
principal amount of all Revolving Advances owed
 

 
 
26

--------------------------------------------------------------------------------

 

to such Lender at such time plus (ii) such Lender’s Revolving Pro Rata Share of
the aggregate Letter of Credit Exposure at such time.
 
"Utilization" means the percentage obtained by dividing (a) the outstanding
principal amount of the Advances and the Letter of Credit Exposure at such time
by (b) the lesser of (i) the Commitments and (ii) the Borrowing Base in effect
at such time.
 
"Voting Securities" means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and (c) with
respect to any limited liability company, membership certificates or interests
having general voting power under ordinary circumstances to elect managers of
such limited liability company.
 
Section 1.02                      Computation of Time Periods.  In this
Agreement, with respect to the computation of periods of time from a specified
date to a later specified date, the word "from" means "from and including" and
the words "to" and "until" each means "to but excluding".
 
Section 1.03                      Accounting Terms; Changes in GAAP.  Except as
otherwise expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders hereunder shall
(unless otherwise disclosed to the Lenders in writing at the time of delivery
thereof) be prepared, in accordance with GAAP applied on a basis consistent with
those used in the preparation of the latest financial statements furnished to
the Lenders hereunder (which prior to the delivery of the first financial
statements under Section 5.06, shall mean the Financial Statements).  All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
GAAP applied on a basis consistent with that used in the preparation of the
annual or quarterly financial statements furnished to the Lenders pursuant to
Section 5.06 most recently delivered prior to or concurrently with such
calculations (or, prior to the delivery of the first financial statements under
Section 5.06, used in the preparation of the Financial Statements).  In
addition, all calculations and defined accounting terms used herein shall,
unless expressly provided otherwise, when referring to any Person, where
applicable, refer to such Person on a consolidated basis and mean such Person
and its consolidated Subsidiaries.
 
Section 1.04                      Types of Advances.  Advances are distinguished
by "Type."  The "Type" of an Advance refers to the determination whether such
Advance is a Eurodollar Rate Advance or Reference Rate Advance.
 
Section 1.05                      Miscellaneous.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words "include,"
"includes" and "including" shall be deemed to be followed by the phrase "without
limitation."  The word "will" shall be construed to have the same meaning and
effect as the word "shall."
 

 
 
27

--------------------------------------------------------------------------------

 

Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words "herein," "hereof" and "hereunder," and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, paragraphs, Exhibits and Schedules shall be construed to refer to
Articles, Sections and paragraphs, of, and Exhibits and Schedules to, this
Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words "asset" and "property" shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
ARTICLE II
 
CREDIT FACILITIES
 
Section 2.01                      Commitment for Advances.
 
(a)           Term Advances. Each Term Lender severally agrees, on the terms and
conditions set forth in this Agreement (including without limitation, the terms
set forth in Section 3.01), to make to the Borrower on the Initial Funding Date
a Term Advance in an amount not to exceed such Lender's Term Commitment. The
Borrower may not reborrow any Term Advances that have been repaid.
 
(b)           Revolving Advances.  Each Revolving Lender severally agrees, on
the terms and conditions set forth in this Agreement (including without
limitation, the terms set forth in Section 3.01), to make Revolving Advances to
the Borrower from time to time on any Business Day during the period from the
date of this Agreement until the Revolving Commitment Termination Date in an
amount for each Revolving Lender not to exceed such Revolving Lender’s Unused
Revolving Commitment Amount.  Each Revolving Borrowing shall, in the case of
Revolving Borrowings consisting of Reference Rate Advances, be in an aggregate
amount not less than $250,000 and in integral multiples of $100,000 in excess
thereof, and in the case of Revolving Borrowings consisting of Eurodollar Rate
Advances, be in an aggregate amount not less than $500,000 and in integral
multiples of $100,000 in excess thereof, and in each case shall consist of
Revolving Advances of the same Type made on the same day by the Revolving
Lenders ratably according to their respective Revolving Commitments.  Within the
limits of each Revolving Lender's Revolving Commitment, and subject to the terms
of this Agreement, the Borrower may from time to time borrow, prepay, and
reborrow Revolving Advances.
 
(c)           Evidence of Debt.
 
(i)           The Advances made by each Lender shall be evidenced by the records
maintained by the Administrative Agent in the ordinary course of business.  The
records maintained by the Administrative Agent shall be conclusive absent
manifest error of the amount of the Advances made by the Lenders to the Borrower
and the interest and payments thereon.
 

 
 
28

--------------------------------------------------------------------------------

 

Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender to Borrower made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence the obligation of the Borrower to repay to
such Lender’s Advances to such Borrower in addition to such records maintained
by the Administrative Agent.  Each Lender may attach schedules to a Note and
endorse thereon the date, Type (if applicable), amount, currency and maturity of
its Loans and payments with respect thereto, but such action or the failure to
do so shall not control over the records thereof maintained by the
Administrative Agent.
 
(ii)           In addition to the accounts and records referred to in subsection
(i), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
Section 2.02                      Borrowing Base.
 
(a)           Borrowing Base.  The initial Borrowing Base with respect to the
Revolving Commitment in effect as of the date of this Agreement has been set by
the Administrative Agent and the Revolving Lenders and acknowledged by the
Borrower as $145,000,000.  Such initial Borrowing Base shall remain in effect
until the next redetermination made pursuant to this Section 2.02 or Section
6.04(b).  The Borrowing Base shall be determined in accordance with the
standards set forth in Section 2.02(d) and is subject to periodic
redetermination pursuant to Sections 2.02(b), 2.02(c) and 6.04(b).
 
(b)           Calculation of Borrowing Base.
 
(i)           The Borrower shall deliver to the Administrative Agent and each of
the Lenders on or before each February 28 or February 29, as applicable
(beginning February 28, 2010) an Independent Engineering Report dated effective
as of the immediately preceding December 31, and such other information as may
be reasonably requested by any Revolving Lender with respect to the Oil and Gas
Properties included or to be included in the Borrowing Base.  Within thirty (30)
days after receipt of the Independent Engineering Report and such other
information, the Administrative Agent shall make an initial determination of the
new Borrowing Base and upon such initial determination shall promptly notify the
Revolving Lenders in writing of its initial determination of the proposed
Borrowing Base.  Subject to the last sentence of this Section 2.02(b)(i), the
Required Revolving Lenders shall approve or reject the Administrative Agent’s
initial determinations of the proposed Borrowing Base by written notice to the
Administrative Agent within fifteen (15) days of the Administrative Agent’s
notification of its initial determinations; provided, however that, the failure
by any Revolving Lender to confirm in writing the Administrative Agent’s
determination of the proposed Borrowing Base within such
 

 
 
29

--------------------------------------------------------------------------------

 

fifteen (15) day period shall be deemed an approval of such proposed Borrowing
Base by such Revolving Lender.  If the Required Revolving Lenders fail to
approve any such proposed Borrowing Base determined by the Administrative Agent
hereunder in such fifteen (15) day period, then the Administrative Agent shall
poll the Revolving Lenders to ascertain the highest proposed Borrowing Base then
acceptable to the Required Revolving Lenders for purposes of this Section
2.02(b)(i) and, subject to the last sentence of this Section 2.02(b)(i), such
amounts shall become the new Borrowing Base, effective on the date specified in
this Section 2.02(b)(i).  Until such approval or deemed approval, the Borrowing
Base in effect before the proposed Borrowing Base shall remain in effect.  Upon
agreement by the Administrative Agent and the Required Revolving Lenders of the
new Borrowing Base, the Administrative Agent shall, by written notice to the
Borrower and the Revolving Lenders, designate the new Borrowing Base available
to the Borrower.  Such designation shall be effective as of the Business Day
specified in such written notice (or, if no effective date is specified in such
written notice, the next Business Day following delivery of such written notice)
and such new Borrowing Base shall remain in effect until the next determination
or redetermination of the Borrowing Base in accordance with this
Agreement.  Notwithstanding anything contained herein to the contrary, (A) any
determination or redetermination of the Borrowing Base resulting in any increase
of the Borrowing Base in effect immediately prior to such determination or
redetermination shall require the written approval (and not deemed approval) of
all the Revolving Lenders in their sole discretion but subject to paragraph (d)
of this Section 2.02, (B) in no event shall the determined or redetermined
Borrowing Base exceed the aggregate Commitments of the Revolving Lenders, and
(C) any determination or redetermination of the Borrowing Base resulting in any
decrease of the Borrowing Base in effect immediately prior to such determination
or redetermination shall not require the approval of any Defaulting Lender (and
the definition of "Required Revolving Lenders" will automatically be deemed
modified accordingly with respect to any such determination or redetermination).
 
(ii)           The Borrower shall deliver to the Administrative Agent and each
Lender on or before each August 31, beginning August 31, 2010, an Internal
Engineering Report dated effective as of the immediately preceding June 30, and
such other information as may be reasonably requested by the Administrative
Agent or any Lender with respect to the Oil and Gas Properties included or to be
included in the Borrowing Base.  Within thirty (30) days after receipt of the
Internal Engineering Report and such other information, the Administrative Agent
shall make an initial determination of the new Borrowing Base and upon such
initial determination shall promptly notify the Revolving Lenders in writing of
its initial determination of the proposed Borrowing Base.  Subject to the last
sentence of this Section 2.02(b)(ii), the Required Revolving Lenders shall
approve or reject the Administrative Agent’s initial determinations of the
proposed Borrowing Base by written notice to the Administrative Agent within
fifteen (15) days of the Administrative Agent’s notification of its initial
determinations; provided, however that, the failure by any Revolving Lender to
confirm in writing the Administrative Agent’s determination of the proposed
Borrowing Base within such fifteen (15) day period shall be deemed an approval
of the such proposed Borrowing Base by such Revolving Lender.  If the Required
Revolving Lenders fail to approve any such proposed Borrowing Base determined by
the Administrative Agent hereunder in such fifteen (15) day period, then the
Administrative Agent shall poll the Revolving Lenders to ascertain the highest
proposed Borrowing Base then acceptable to the Required Revolving Lenders for
purposes of this Section 2.02(b)(ii) and, subject to the last sentence of this
Section 2.02(b)(ii), such amounts shall become
 

 
 
30

--------------------------------------------------------------------------------

 

the new Borrowing Base, effective on the date specified in this Section
2.02(b)(ii).  Until such approval or deemed approval, the Borrowing Base in
effect before the proposed Borrowing Base shall remain in effect.  Upon
agreement by the Administrative Agent and the Required Revolving Lenders of the
new Borrowing Base, the Administrative Agent shall, by written notice to the
Borrower and the Revolving Lenders, designate the new Borrowing Base available
to the Borrower.  Such designation shall be effective as of the Business Day
specified in such written notice (or, if no effective date is specified in such
written notice, the next Business Day following delivery of such written notice)
and such new Borrowing Base shall remain in effect until the next determination
or redetermination of the Borrowing Base in accordance with this
Agreement.  Notwithstanding anything contained herein to the contrary, (A) any
determination or redetermination of the Borrowing Base resulting in any increase
of the Borrowing Base in effect immediately prior to such determination or
redetermination shall require the written approval (and not deemed approval) of
all the Revolving Lenders in their sole discretion but subject to paragraph (d)
of this Section 2.02, (B) in no event shall the determined or redetermined
Borrowing Base exceed the aggregate Commitments of the Revolving Lenders, and
(C) any determination or redetermination of the Borrowing Base resulting in any
decrease of the Borrowing Base in effect immediately prior to such determination
or redetermination shall not require the approval of any Defaulting Lender (and
the definition of "Required Revolving Lenders" will automatically be deemed
modified accordingly with respect to any such determination or redetermination).
 
(iii)           In the event that the Borrower does not furnish to the
Administrative Agent and the Revolving Lenders the Independent Engineering
Report, Internal Engineering Report or other information specified in clauses
(i) and (ii) above by the date specified therein, the Administrative Agent and
the Revolving Lenders may nonetheless redetermine the Borrowing Base and
redesignate the Borrowing Base from time to time thereafter in their sole
discretion until the Administrative Agent and the Revolving Lenders receive the
relevant Independent Engineering Report, Internal Engineering Report, or other
information, as applicable, whereupon the Administrative Agent and the Revolving
Lenders shall redetermine the Borrowing Base as otherwise specified in this
Section 2.02.
 
(iv)           Each delivery of an Engineering Report by the Borrower to the
Administrative Agent and the Revolving Lenders shall constitute a representation
and warranty by the Borrower to the Administrative Agent and the Revolving
Lenders that (A) the Borrower and its Subsidiaries, as applicable, own the Oil
and Gas Properties specified therein subject to an Acceptable Security Interest
and free and clear of any Liens (except Permitted Liens), and (B) on and as of
the date of such Engineering Report each Oil and Gas Property described as
"proved developed" therein was developed for oil and/or gas, and the wells
pertaining to such Oil and Gas Properties that are described therein as
producing wells ("Wells"), were each producing oil and/or gas in paying
quantities, except for Wells that were utilized as water or gas injection wells
or as water disposal wells.  Additionally, the Borrower shall deliver with each
such Engineering Report a list of any Proven Reserves that have been sold or
acquired by the Borrower and its Subsidiaries since the date of the last
Engineering Report delivered to the Administrative Agent; provided that, such
requirement shall not constitute nor be construed as a consent to any sale or
proposed sale that would not be permitted under the terms of this Agreement.
 

 
 
31

--------------------------------------------------------------------------------

 

(c)           Interim Redetermination.  In addition to the Borrowing Base
redeterminations provided for in Section 2.02(b), the Administrative Agent and
the Revolving Lenders may (i) in their sole discretion make one additional
redetermination of the Borrowing Base during any six-month period between
scheduled redeterminations and (ii) at the request of the Borrower make one
additional redetermination of the Borrowing Base during any six-month period
between scheduled redeterminations, and in any case, based on such information
as the Administrative Agent and the Revolving Lenders deem relevant (but in
accordance with Section 2.02(d)).  Additionally, the Administrative Agent and
the Revolving Lenders may request (A) an additional redetermination in
connection with any sale or proposed sale of Oil and Gas Properties of the
Borrower or any of its Subsidiaries having a market value that would, when
aggregated with all other such sales that have been consummated since the date
of the last redetermination, equal or exceed an amount equal to 5% of the
Borrowing Base then in effect; provided that, such request shall not constitute
nor be construed as a consent to any sale or proposed sale that would not be
permitted under the terms of this Agreement, (B) an additional redetermination
in connection with any Hedge Termination if such Hedge Termination, when
aggregated with all other such Hedge Terminations that have been consummated
since the date of the last redetermination, could reasonably be expected to
result in a decrease of 5% or more to the collateral value of the Oil and Gas
Properties which are given value in the Borrowing Base most recently in effect,
as determined by the Administrative Agent in its sole discretion; provided that,
such request shall not constitute nor be construed as a consent to any Hedge
Termination that would not be permitted under the terms of this Agreement, and
(C) an additional redetermination if the net aggregate amount of Gas Imbalances
with respect to the Oil and Gas Properties of the Borrower and its Subsidiaries
exceeds at any time an amount equal to 1% of the Proven Reserves that are
categorized as "proved, developed and producing" on the most recently delivered
Engineering Report; provided that, such request shall not constitute nor be
construed as a consent to or a waiver of any Default or Event of Default
occurring as a result of any such Gas Imbalance.  The party requesting the
redetermination shall give the other parties at least 10 days' prior written
notice that a redetermination of the Borrowing Base pursuant to this paragraph
(c) is to be performed.  In connection with any redetermination of the Borrowing
Base under this Section 2.02(c), the Borrower shall provide the Administrative
Agent and the Revolving Lenders with such information regarding the Borrower and
its Subsidiaries' business (including its Oil and Gas Properties, the Proven
Reserves, and production relating thereto) as the Administrative Agent or any
Revolving Lender may request, including, without limitation, an updated
Independent Engineering Report.  The Administrative Agent shall promptly notify
the Borrower in writing of each redetermination of the Borrowing Base pursuant
to this Section 2.02(c) and the amount of the Borrowing Base as so redetermined.
 
(d)           Standards for Redetermination.  Each redetermination of the
Borrowing Base by the Administrative Agent and the Revolving Lenders pursuant to
this Section 2.02 shall be made (i) in the sole discretion of the Administrative
Agent and the Revolving Lenders (but in accordance with the other provisions of
this Section 2.02(d)), (ii) in accordance with the Administrative Agent's and
the Revolving Lenders' customary internal standards and practices for valuing
and redetermining the value of Oil and Gas Properties in connection with reserve
based oil and gas loan transactions, (iii) in conjunction with the most recent
Independent Engineering Report or Internal Engineering Report, as applicable, or
other information received by the Administrative Agent and the Revolving Lenders
relating to the Proven Reserves of the Borrower and its Subsidiaries, and (iv)
based upon the estimated value of the Proven Reserves
 

 
 
32

--------------------------------------------------------------------------------

 

owned by the Borrower and its Subsidiaries as determined by the Administrative
Agent and the Revolving Lenders.  In valuing and redetermining the Borrowing
Base, the Administrative Agent and the Revolving Lenders may also consider the
business, financial condition, and Debt obligations of the Borrower and its
Subsidiaries and such other factors as the Administrative Agent and the
Revolving Lenders customarily deem appropriate.  In that regard, the Borrower
acknowledges that the determination of the Borrowing Base reflects a loan amount
to market value percentage differential which is essential for the adequate
protection of the Administrative Agent and the Revolving Lenders.  No Proven
Reserves shall be included or considered for inclusion in the Borrowing Base
unless the Administrative Agent and the Revolving Lenders shall have received,
at the Borrower's expense, evidence of title satisfactory in form and substance
to the Administrative Agent that the Administrative Agent has an Acceptable
Security Interest in the Oil and Gas Properties relating thereto pursuant to the
Security Instruments.  At all times after the Administrative Agent has given the
Borrower notification of a redetermination of the Borrowing Base under this
Section 2.02, the Borrowing Base shall be equal to the redetermined amount or
such lesser amount designated by the Borrower and disclosed in writing to the
Administrative Agent and the Revolving Lenders until the Borrowing Base is
subsequently redetermined in accordance with this Section 2.02.
 
Section 2.03                      Method of Borrowing.
 
(a)           Notice.  Each Revolving Borrowing shall be made pursuant to a
Notice of Borrowing (or by telephone notice promptly confirmed in writing by a
Notice of Borrowing), given not later than 11:00 a.m.  (New York time) (i) on
the third Business Day before the date of the proposed Revolving Borrowing, in
the case of a Revolving Borrowing comprised of Eurodollar Rate Advances or
(ii) on the Business Day of the proposed Revolving Borrowing, in the case of a
Revolving Borrowing comprised of Reference Rate Advances, by the Borrower to the
Administrative Agent, which shall in turn give to each Revolving Lender prompt
notice of such proposed Revolving Borrowing by facsimile.  Each Notice of
Borrowing shall be in writing (by facsimile or otherwise) specifying the
information required therein.  In the case of a proposed Revolving Borrowing
comprised of Eurodollar Rate Advances, the Administrative Agent shall promptly
notify each Revolving Lender of the applicable interest rate under Section
2.09(b).  Each Revolving Lender shall, before 12:00 noon (New York time) on the
date of such Revolving Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at its address referred to
in Section 9.02, or such other location as the Administrative Agent may specify
by notice to the Revolving Lenders, in same day funds, in the case of a
Revolving Borrowing, such Revolving Lender's Revolving Pro Rata Share of such
Revolving Borrowing.  After the Administrative Agent's receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent shall make such funds available to the Borrower at its
account with the Administrative Agent.
 
(b)           Conversions and Continuations.  The Borrower may elect to Convert
or continue any Revolving Borrowing or Term Borrowing under this Section 2.03 by
delivering an irrevocable Notice of Conversion or Continuation to the
Administrative Agent at the Administrative Agent's office no later than
11:00 a.m.  (New York time) (i) on the date which is at least three Business
Days in advance of the proposed Conversion or continuation date in the case of a
Conversion to or a continuation of a Borrowing comprised of Eurodollar Rate
Advances and (ii) on the Business Day of the proposed Conversion, in the case of
a Conversion
 

 
 
33

--------------------------------------------------------------------------------

 

to a Borrowing comprised of Reference Rate Advances.  Each such Notice of
Conversion or Continuation shall be in writing (by facsimile or otherwise)
specifying the information required therein.  Promptly after receipt of a Notice
of Conversion or Continuation under this Section, the Administrative Agent shall
provide each Lender with a copy thereof and, in the case of a Conversion to or a
continuation of a Borrowing comprised of Eurodollar Rate Advances, notify each
Lender of the applicable interest rate under Section 2.09(b).
 
(c)           Certain Limitations.  Notwithstanding anything to the contrary
contained in paragraphs (a) and (b) above:
 
(i)           at no time shall there be more than six Interest Periods
applicable to outstanding Eurodollar Rate Advances and the Borrower may not
select Eurodollar Rate Advances for any Borrowing at any time that a Default has
occurred and is continuing;
 
(ii)           if any Lender shall, at least one Business Day before the date of
any requested Borrowing, Conversion, or continuation, notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
Applicable Lending Office to perform its obligations under this Agreement to
make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances,
the right of the Borrower to select Eurodollar Rate Advances from such Lender
shall be suspended until such Lender shall notify the Administrative Agent that
the circumstances causing such suspension no longer exist, and the Advance made
by such Lender in respect of such Borrowing, Conversion, or continuation shall
be a Reference Rate Advance;
 
(iii)           if the Administrative Agent is unable to determine the
Eurodollar Rate for Eurodollar Rate Advances comprising any requested Borrowing,
the right of the Borrower to select Eurodollar Rate Advances for such Borrowing
or for any subsequent Borrowing shall be suspended until the Administrative
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist, and each Advance comprising such Borrowing
shall be a Reference Rate Advance;
 
(iv)           if the Required Revolving Lenders shall, at least one Business
Day before the date of any requested Revolving Borrowing, notify the
Administrative Agent that the Eurodollar Rate for Eurodollar Rate Advances
comprising such Revolving Borrowing will not adequately reflect the cost to such
Revolving Lenders of making or funding their respective Eurodollar Rate
Advances, as the case may be, for such Revolving Borrowing, the right of the
Borrower to select Eurodollar Rate Advances for such Revolving Borrowing or for
any subsequent Revolving Borrowing shall be suspended until the Administrative
Agent shall notify the Borrower and the Revolving Lenders that the circumstances
causing such suspension no longer exist, and each Revolving Advance comprising
such Revolving Borrowing shall be a Reference Rate Advance; and
 
(v)           if the Borrower shall fail to select the duration or continuation
of any Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of "Interest Period" in Section 1.01 and
paragraph (b) of this Section 2.03, the Administrative Agent shall forthwith so
notify the Borrower and the Lenders and such Advances
 

 
 
34

--------------------------------------------------------------------------------

 

shall be made available to the Borrower on the date of such Borrowing as
Reference Rate Advances or, if an existing Advance, Convert into Reference Rate
Advances.
 
(d)           Notices Irrevocable.  Each Notice of Borrowing and Notice of
Conversion or Continuation shall be irrevocable and binding on the Borrower.  In
the case of any Borrowing for which the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, out-of-pocket cost, or expense incurred by such Lender
as a result of any failure by the Borrower to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III including any loss (including any loss of
anticipated profits), cost, or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
 
(e)           Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section 2.03 and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Reference Rate Advances.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Advance included in such Borrowing.  Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
 
(f)           Lender Obligations Several.  The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, to make its Advance on the date of such
Borrowing.  No Lender shall be responsible for the failure of any other Lender
to make the Advance to be made by such other Lender on the date of any
Borrowing.
 
Section 2.04                      Reduction of the Commitments.
 
(a)           Revolving Commitments. The Borrower shall have the right, upon at
least three Business Days' irrevocable notice to the Administrative Agent, to
terminate in whole or reduce ratably in part the unused portion of the Revolving
Commitments; provided, that, each partial
 

 
 
35

--------------------------------------------------------------------------------

 

reduction shall be in the aggregate amount of $5,000,000 or in integral
multiples of $1,000,000 in excess thereof. Any reduction and termination of the
Revolving Commitments pursuant to this Section 2.04 shall be applied ratably to
each Revolving Lender's Revolving Commitment and shall be permanent, with no
obligation of the Lenders to reinstate such Revolving Commitments.
 
(b)           Term Commitments. On the making of the Term Advances on the
Closing Date, each Lender's Term Commitment shall be reduced to zero. Any
reduction or termination of the Term Commitments pursuant to this Section
2.04(b) shall be permanent, with no obligation of the Lenders to reinstate such
Term Commitments.
 
(c)           Defaulting Lender. The Borrower may terminate the unused amount of
the Revolving Commitment of a Defaulting Lender upon not less than three
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of Section 2.15(c)
will apply to all amounts thereafter paid by the Borrower for the account of
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, or any Lender may have against such
Defaulting Lender.
 
Section 2.05                      Prepayment of Advances.
 
(a)           Optional.  The Borrower may prepay the Revolving Advances and the
Term Advances, after giving by 11:00 a.m.  (New York time): (i) in the case of
Eurodollar Rate Advances, at least three Business Days' or (ii) in the case of
Reference Rate Advances, same Business Day's, irrevocable prior written notice
to the Administrative Agent stating the proposed date and aggregate principal
amount of such prepayment.  If any such notice is given, the Borrower shall
prepay the Advances in accordance with Borrower's notice in whole or ratably in
part in an aggregate principal amount equal to the amount specified in such
notice, together with accrued interest to the date of such prepayment on the
principal amount prepaid and amounts, if any, required to be paid pursuant to
Section 2.12 as a result of such prepayment being made on such date; provided,
however, that each partial prepayment with respect to:  (A) any amounts prepaid
in respect of Eurodollar Rate Advances shall be applied to Eurodollar Rate
Advances comprising part of the same Borrowing; (B) any prepayments made in
respect of Reference Rate Advances shall be made in minimum amounts of $250,000
and in integral multiples of $100,000 in excess thereof, and (C) any prepayments
made in respect of any Borrowing comprised of Eurodollar Rate Advances shall be
made in an aggregate principal amount of at least $500,000 and in integral
multiples of $100,000 in excess thereof and in an aggregate principal amount
such that after giving effect thereto such Borrowing shall have a remaining
principal amount outstanding with respect to such Borrowing of at least
$100,000.  Full prepayments of any Borrowing are permitted without restriction
of amounts.
 
(b)           Mandatory.
 
(i)           Borrowing Base Deficiency.  Subject to Section 2.05(b)(ii), if a
Borrowing Base Deficiency exists, then after receipt of written notice from the
Administrative Agent regarding such deficiency, the Borrower shall,
 

 
 
36

--------------------------------------------------------------------------------

 

(A) (1) within 3 Business Days after the date such deficiency notice is received
by the Borrower, deliver a written notice to the Administrative Agent indicating
its intent to prepay Revolving Advances or, if the Revolving Advances have been
repaid in full, make deposits into the Cash Collateral Account to provide cash
collateral for the Letter of Credit Exposure, such that the Borrowing Base
Deficiency is cured, and (2) make such payments and deposits within 10 days
after the date such deficiency notice is received by the Borrower;
 
(B) (1) within 3 Business Days after the date such deficiency notice is received
by the Borrower, deliver a written notice to the Administrative Agent indicating
its intent to pledge as Collateral for the Obligations additional Oil and Gas
Properties acceptable to the Required Revolving Lenders in their sole discretion
such that the Borrowing Base Deficiency is cured, and (2) deliver such
additional Collateral within 30 days after the date such deficiency notice is
received by the Borrower;
 
(C) (1) within 3 Business Days after the date such deficiency notice is received
by the Borrower, deliver a written notice to the Administrative Agent indicating
the Borrower's election to repay the Revolving Advances and make deposits into
the Cash Collateral Account to provide cash collateral for the Letters of
Credit, each in three equal consecutive monthly installments equal to one-third
of such Borrowing Base Deficiency with the first such installment due 30 days
after the date such deficiency notice is received by the Borrower from the
Administrative Agent and each following installment due 30 days after the
preceding installment due date, and (2) make such payments and deposits within
such time periods; or
 
(D) (1) within 3 Business Days after the date such deficiency notice is received
by the Borrower to the Administrative Agent, deliver a written notice to the
Administrative Agent indicating the Borrower's election to combine the options
provided in clause (B) and clause (C) above, and also indicating the amount to
be prepaid in installments and the amount to be provided as additional
Collateral, and (2) make such three equal consecutive monthly installments and
deliver such additional Collateral within the time required under clause (B) and
clause (C) above.
 
The failure of the Borrower to deliver any such election notice or to perform
the actions chosen to remedy a Borrowing Base Deficiency under this Section
2.05(b)(i) shall constitute an Event of Default.
 
(ii)           Asset Disposition or Hedge Termination.  Upon any adjustments to
the Borrowing Base pursuant to Section 2.02(c) in connection with a Disposition
or Hedge Termination, if a Borrowing Base Deficiency exists, then the Borrower
shall prepay Revolving Advances or, if the Revolving Advances have been repaid
in full, make deposits into the Cash Collateral Account to provide cash
collateral for the Letter of Credit Exposure, such that the Borrowing Base
Deficiency is cured.  The Borrower shall be obligated to make such prepayment
and/or deposit of cash collateral on the date it or any Subsidiary receives cash
proceeds as a result of such Disposition or Hedge Termination; provided that all
payments required to be made
 

 
 
37

--------------------------------------------------------------------------------

 

pursuant to this Section 2.05(b)(ii) must be made on or prior to the Commitment
Termination Date.
 
(iii)           Reduction of Commitments.  On the date of each reduction of the
aggregate Revolving Commitments pursuant to Section 2.04, the Borrower agrees to
make a prepayment in respect of the outstanding amount of the Revolving Advances
to the extent, if any, that the aggregate unpaid principal amount of all
Revolving Advances plus the Letter of Credit Exposure exceeds the lesser of (A)
the aggregate Revolving Commitments, as so reduced, and (B) the Borrowing
Base.  Each prepayment pursuant to this Section 2.05(b)(iii) shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.12 as
a result of such prepayment being made on such date.  Each prepayment under this
Section 2.05(b)(iii) shall be applied to the Revolving Advances as determined by
the Administrative Agent and agreed to by the Lenders in their sole discretion,
subject to Section 2.15(c).
 
(iv)           Illegality.  If any Lender shall notify the Administrative Agent
and the Borrower that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful for such Lender
or its Applicable Lending Office to perform its obligations under this Agreement
to maintain any Eurodollar Rate Advances of such Lender then outstanding
hereunder, (i) the Borrower shall, no later than 11:00 a.m.  (New York time)
(A) if not prohibited by law, on the last day of the Interest Period for each
outstanding Eurodollar Rate Advance made by such Lender or (B) if required by
such notice, on the second Business Day following its receipt of such notice,
prepay all of the Eurodollar Rate Advances made by such Lender then outstanding
(or, in the case of the principal of the Term Advance, be deemed to have
prepaid), together with accrued interest on the principal amount prepaid (or
deemed prepaid) to the date of such prepayment and amounts, if any, required to
be paid pursuant to Section 2.12 as a result of such prepayment being made on
such date, (ii) such Lender shall simultaneously make (or, in the case of the
Term Advance, be deemed to have made) a Reference Rate Advance to the Borrower
on such date in an amount equal to the aggregate principal amount of the
Eurodollar Rate Advances prepaid (or deemed prepaid) to such Lender, and
(iii) the right of the Borrower to select Eurodollar Rate Advances from such
Lender for any subsequent Borrowing shall be suspended until such Lender shall
notify the Administrative Agent that the circumstances causing such suspension
no longer exist.
 
(c)           Interests, Costs and Application of Payments.  Each prepayment
pursuant to any provision of this Section 2.05 shall be accompanied by accrued
interest on the amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 2.12 as a result of such prepayment
being made on such date.  Except for prepayments under Section 2.05(a), which
shall be applied in accordance with Borrower's notice of prepayment, each
prepayment under this Section 2.05 (other than paragraph (iv) above) shall be
applied to the Advances as determined by the Administrative Agent and agreed to
by the Lenders in their sole discretion, subject to Section 2.15(c).
 
(d)           No Additional Right; Ratable Prepayment.  The Borrower shall have
no right to prepay any principal amount of any Advance except as provided in
this Section 2.05, and all notices given pursuant to this Section 2.05 shall be
irrevocable and binding upon the Borrower.
 

 
 
38

--------------------------------------------------------------------------------

 

Each payment of any Advance pursuant to this Section 2.05 shall be made in a
manner such that all Advances comprising part of the same Borrowing are paid in
whole or ratably in part, subject to Section 2.15(c).
 
Section 2.06                      Repayment of Advances.
 
(a)           Revolving Advances. The Borrower shall repay to the Administrative
Agent for the ratable benefit of the Revolving Lenders the outstanding principal
amount of each Revolving Advance, together with any accrued interest thereon, on
the Revolving Maturity Date or such earlier date as is required pursuant to
Section 7.02 or Section 7.03.
 
(b)           Term Advances. The Borrower shall repay to the Administrative
Agent for the ratable benefit of the Term Lenders the aggregate outstanding
principal amount of the Term Advances in installments equal to $1,000,000 on
January 31, 2010, $3,000,000 on March 31, 2010, $2,000,000 on June 30, 2010,
$2,000,000 on September 30, 2010, and a final installment of the remaining,
unpaid principal balance of the Term Advance payable on the Term Maturity Date
or such earlier date as is required pursuant to Section 7.02 or Section 7.03.
The amounts and dates set forth in the foregoing sentence may be modified by the
Administrative Agent in its sole discretion after receipt of the approval of
each Term Lender and the Borrower.
 
Section 2.07                      Letters of Credit.
 
(a)           Commitment.  From time to time from the date of this Agreement
until 30 days prior to the Revolving Maturity Date, at the request of the
Borrower, the Issuing Lender shall, on the terms and conditions set forth in
this Agreement (including without limitation, the terms of Section 3.01), issue,
increase, or extend the Expiration Date of, Letters of Credit for the account of
the Borrower on any Business Day.  No Letter of Credit will be issued,
increased, or extended:
 
(i)           if such issuance, increase, or extension would cause the Letter of
Credit Exposure to exceed the lesser of (A) $5,000,000 and (B) the lesser of (1)
the aggregate Revolving Commitments minus the aggregate outstanding principal
amount of all Revolving Advances at such time and (2) the Borrowing Base in
effect at such time minus the aggregate outstanding principal amount of all
Revolving Advances at such time;
 
(ii)           if such Letter of Credit has an Expiration Date later than the
earlier of (A) one year after the date of issuance thereof and (B) 30 days prior
to the Revolving Maturity Date;
 
(iii)           unless such Letter of Credit Documents are in form and substance
acceptable to the Issuing Lender in its sole discretion;
 
(iv)           unless such Letter of Credit is a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person;
 
(v)           unless the Borrower has delivered to the Issuing Lender a
completed and executed Letter of Credit Application;
 

 
 
39

--------------------------------------------------------------------------------

 

(vi)           unless such Letter of Credit is governed by (1) the ICC Uniform
Customs and Practice for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600, or (2) the International Standby
Practices (ISP98), International Chamber of Commerce Publication No. 590, in
either case, including any subsequent revisions thereof approved by a Congress
of the International Chamber of Commerce and adhered to by the Issuing Lender;
and
 
(vii)           if any Lender becomes, and during the period it remains a
Defaulting Lender or Potential Defaulting Lender, unless the Issuing Bank is
satisfied that any exposure that would result therefrom is eliminated or fully
covered by the Revolving Commitments of the Non-Defaulting Lenders or by
deposits in the Cash Collateral Account or a combination thereof satisfactory to
the Issuing Bank.
 
If the terms of any Letter of Credit Application referred to in the foregoing
clause (v) conflicts with the terms of this Agreement, the terms of this
Agreement shall control.
 
(b)           Participations.  Upon the date of the issuance or increase of a
Letter of Credit, the Issuing Lender shall be deemed to have sold to each other
Revolving Lender having a Revolving Commitment and each other Revolving Lender
having a Revolving Commitment shall have been deemed to have purchased from the
Issuing Lender a participation in the related Letter of Credit Obligations equal
to such Revolving Lender's Revolving Pro Rata Share at such date and such sale
and purchase shall otherwise be in accordance with the terms of this
Agreement.  The Issuing Lender shall promptly notify each such participant
Revolving Lender having a Revolving Commitment by telephone, or telecopy of each
Letter of Credit issued, increased, or extended or converted and the actual
dollar amount of such Revolving Lender's participation in such Letter of Credit.
 
(c)           Issuing.  Each Letter of Credit shall be issued, increased, or
extended pursuant to a Letter of Credit Application (or by telephone notice
promptly confirmed in writing by a Letter of Credit Application), given not
later than 11:00 a.m.  (New York time) on the third Business Day before the date
of the proposed issuance, increase, or extension of the Letter of Credit, and
the Issuing Lender shall give to each other Revolving Lender prompt notice
thereof by telephone, or telecopy.  Each Letter of Credit Application shall be
delivered by facsimile or by mail specifying the information required therein;
provided, that, if such Letter of Credit Application is delivered by facsimile,
the Borrower shall follow such facsimile with an original by mail.  After the
Issuing Lender’s receipt of such Letter of Credit Application (by facsimile or
by mail) and upon fulfillment of the applicable conditions set forth in
Article III, the Issuing Lender shall issue, increase, or extend such Letter of
Credit for the account of the Borrower.  Each Letter of Credit Application shall
be irrevocable and binding on the Borrower.
 
(d)           Reimbursement.
 
(i)           Obligation.  The Borrower hereby agrees to pay on demand to the
Issuing Lender an amount equal to any amount paid by the Issuing Lender under
any Letter of Credit.  In the event the Issuing Lender makes a payment pursuant
to a request for draw presented under a Letter of Credit and such payment is not
promptly reimbursed by the Borrower upon demand, the Issuing Lender shall give
the Administrative Agent notice of the Borrower's failure to make such
reimbursement and the Administrative Agent shall promptly notify each Revolving
Lender
 

 
 
40

--------------------------------------------------------------------------------

 

having a Revolving Commitment of the amount necessary to reimburse the Issuing
Lender.  Upon such notice from the Administrative Agent, each Revolving Lender
shall promptly reimburse the Issuing Lender for such Revolving Lender's
Revolving Pro Rata Share of such amount, and such reimbursement shall be deemed
for all purposes of this Agreement to be a Revolving Advance to the Borrower
transferred at the Borrower's request to the Issuing Lender.  If such
reimbursement is not made by any Revolving Lender to the Issuing Lender on the
same day on which the Administrative Agent notifies such Revolving Lender to
make reimbursement to the Issuing Lender hereunder, such Revolving Lender shall
pay interest on its Revolving Pro Rata Share thereof to the Issuing Lender at a
rate per annum equal to the Federal Funds Rate.  The Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the
Administrative Agent and the Revolving Lenders to record and otherwise treat
such reimbursements to the Issuing Lender as Reference Rate Advances under a
Revolving Borrowing requested by the Borrower to reimburse the Issuing Lender
which have been transferred to the Issuing Lender at the Borrower's request.
 
(ii)           Lenders' Obligations.  Each Revolving Lender's obligation to make
Revolving Advances or to purchase and fund risk participations in Letters of
Credit pursuant to this Section 2.07(d) shall be absolute and unconditional and
shall not be affected by any circumstance, including (a) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the Issuing Lender, any Loan Party, or any other Person for any
reason whatsoever, (b) the occurrence or continuance of a Default, or (c) any
other occurrence, event or condition, whether or not similar to any of the
foregoing.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to pay the Reimbursement Obligations
together with interest as provided herein.  Nothing herein is intended to
release the Borrower's obligations under any Letter of Credit Application, but
only to provide an additional method of payment therefor.  The making of any
Borrowing under Section 2.07(d)(i) shall not constitute a cure or waiver of any
Default or Event of Default, other than the payment Default or Event of Default
which is satisfied by the application of the amounts deemed advanced hereunder,
caused by a Borrower's failure to comply with the provisions of this Agreement
or the Letter of Credit Application.
 
(iii)           Cash Collateral Call. If any Lender becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, if any
Letter of Credit is at the time outstanding, the Issuing Bank may (except, in
the case of a Defaulting Lender, to the extent the Commitments have been fully
reallocated pursuant to Section 2.15), by notice to the Borrower and such
Defaulting Lender or Potential Defaulting Lender through the Administrative
Agent, require the Borrower to deposit into the Cash Collateral Account the
obligations of the Borrower to the Issuing Bank in respect of such Letter of
Credit in amount at least equal to the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender or such
Potential Defaulting Lender in respect thereof, or to make other arrangements
satisfactory to the Administrative Agent and to the Issuing Bank, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender or Potential Defaulting Lender.
 
(e)           Obligations Unconditional.  The obligations of the Borrower under
this Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be
 

 
 
41

--------------------------------------------------------------------------------

 

paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following circumstances:
 
(i)           any lack of validity or enforceability of any Letter of Credit
Documents;
 
(ii)           any amendment or waiver of, or any consent to or departure from,
any Letter of Credit Documents;
 
(iii)           the existence of any claim, set-off, defense, or other right
which the Borrower may have at any time against any beneficiary or transferee of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, or any other Person, whether in
connection with this Agreement, the transactions contemplated in this Agreement
or in any Letter of Credit Documents, or any unrelated transaction;
 
(iv)           any statement or any other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid, or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
 
(v)           payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or
 
(vi)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing;
 
provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit or the Borrower's rights under Section 2.07(f).
 
(f)           Liability of Issuing Lender.  The Borrower assumes all risks of
the acts or omissions of any beneficiary or transferee of any Letter of Credit
with respect to its use of such Letter of Credit.  Neither the Issuing Lender
nor any of its officers or directors shall be liable or responsible for:
 
(i)           the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
 
(ii)           the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;
 
(iii)           payment by the Issuing Lender against presentation of documents
which do not comply with the terms of a Letter of Credit, including failure of
any documents to bear any reference or adequate reference to the relevant Letter
of Credit; or
 

 
 
42

--------------------------------------------------------------------------------

 

(iv)           any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (INCLUDING THE ISSUING LENDER'S OWN
NEGLIGENCE),
 
except that, notwithstanding the provisions in paragraphs (e) or (f) of this
Section 2.07, the Borrower shall have a claim against the Issuing Lender, and
the Issuing Lender shall be liable to the Borrower, to the extent of any direct,
as opposed to consequential, damages suffered by the Borrower which the Borrower
proves were caused by the Issuing Lender's willful misconduct or gross
negligence.  In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.
 
(g)           Cash Collateral Account.
 
(i)           If the Borrower is required to deposit funds in the Cash
Collateral Account pursuant to Section 2.05(b), 2.07(d)(iii), 7.02(b), or
7.03(b), then the Borrower and the Issuing Lender shall establish the Cash
Collateral Account and the Borrower shall execute any documents and agreements,
including the Administrative Agent's standard form assignment of deposit
accounts, that the Administrative Agent requests in connection therewith to
establish the Cash Collateral Account and grant the Administrative Agent a first
priority security interest in such account and the funds therein.  The Borrower
hereby pledges to the Administrative Agent and grants the Administrative Agent a
security interest in the Cash Collateral Account, whenever established, all
funds held in the Cash Collateral Account from time to time, and all proceeds
thereof as security for the payment of the Obligations.
 
(ii)           So long as no Default or Event of Default exists, (A) the
Administrative Agent may apply the funds held in the Cash Collateral Account
only to the reimbursement of any Letter of Credit Obligations, and (B) the
Administrative Agent shall release to the Borrower at the Borrower's written
request any funds held in the Cash Collateral Account in an amount up to but not
exceeding the excess, if any (immediately prior to the release of any such
funds), of the total amount of funds held in the Cash Collateral Account over
the Letter of Credit Exposure.  During the existence of any Event of Default,
the Administrative Agent may apply any funds held in the Cash Collateral Account
to the Obligations in any order determined by the Administrative Agent,
regardless of any Letter of Credit Exposure that may remain outstanding.  The
Administrative Agent may in its sole discretion at any time release to the
Borrower any funds held in the Cash Collateral Account.
 
(iii)           The Administrative Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Cash Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
Property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.
 
(h)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of a Loan Party, the
Borrower shall be obligated to reimburse the Issuing Lender hereunder for any
and all drawings under such Letter of Credit issued hereunder by the Issuing
 

 
 
43

--------------------------------------------------------------------------------

 

Lender.  Borrower hereby acknowledges that the issuance of Letters of Credit for
the account of any Subsidiary of a Loan Party inures to the benefit of the
Borrower, and that the Borrower's business derives substantial benefits from the
businesses of such Subsidiaries of a Loan Party.
 
(i)           Existing Letters of Credit. The Issuing Lender, the Lenders and
the Borrower agree that effective as of the Closing Date, the Existing Letters
of Credit shall be deemed to have been issued and maintained under, and to be
governed by the terms and conditions of, this Agreement.
 
Section 2.08                      Fees.
 
(a)           Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender having a Revolving Commitment a
commitment fee at a per annum rate equal to the Commitment Fee Rate on the
average daily Unused Revolving Commitment Amount of such Revolving Lender, from
the date of this Agreement until the Commitment Termination Date.  The
commitment fees shall be due and payable quarterly in arrears on the last day of
each March, June, September, and December commencing on December 31, 2009, and
continuing thereafter through and including the Commitment Termination Date.
 
(b)           Letter of Credit Fees.
 
(i)           The Borrower agrees to pay (A) to the Administrative Agent for the
pro rata benefit of the Revolving Lenders having a Revolving Commitment a per
annum letter of credit fee for each Letter of Credit issued hereunder in an
amount equal to the greater of (y) a per annum rate equal to the Applicable
Margin then in effect for Eurodollar Rate Advances on the average daily face
amount of such Letter of Credit for the period such Letter of Credit is to be
outstanding and (z) $500.00, and (B) to the Issuing Lender, a fronting fee for
each Letter of Credit equal to .125% per annum on the face amount of such Letter
of Credit.  Each such fee shall be payable annually in advance on the date of
the issuance of the Letter of Credit, and, in the case of an increase or
extension only, on the date of such increase or such extension.
 
(ii)           The Borrower also agrees to pay to the Issuing Lender such other
usual and customary fees associated with any transfers, amendments, drawings,
negotiations or reissuances of any Letters of Credit.
 
(c)           Other Fees.  The Borrower agrees to pay the fees described in the
Fee Letter to the Administrative Agent for the benefit of the parties specified
in the Fee Letter.
 
(d)           Defaulting Lender's Fees. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to this Section 2.08 (without prejudice to the rights of the Lenders
other than Defaulting Lenders in respect of such fees), provided that (a) to the
extent that a portion of the Letter of Credit Exposure of such Defaulting Lender
is reallocated to the Non-Defaulting Lenders pursuant to Section 2.15, such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Revolving Commitments, and (b) to the
extent any portion of such Letter of Credit Exposure cannot be so
 

 
 
44

--------------------------------------------------------------------------------

 

reallocated, such fees will instead accrue for the benefit of and be payable to
the Issuing Bank as its interest appears (and the pro rata payment provisions of
Section 2.10 will automatically be deemed adjusted to reflect the provisions of
this Section).
 
Section 2.09                      Interest.  The Borrower shall pay interest on
the unpaid principal amount of each Advance made by each Lender from the date of
such Advance until such principal amount shall be paid in full, at the following
rates per annum:
 
(a)           Reference Rate Advances.  If such Advance is a Reference Rate
Advance, a rate per annum equal at all times to the Adjusted Reference Rate in
effect from time to time plus (i) in the case of a Revolving Advance, the
Applicable Margin in effect from time to time, and (ii) in the case of a Term
Advance, 4.75%, in each case payable quarterly in arrears on the last day of
each March, June, September, and December and on the date such Reference Rate
Advance shall be paid in full.
 
(b)           Eurodollar Rate Advances.  If such Advance is a Eurodollar Rate
Advance, a rate per annum equal at all times during the Interest Period for such
Advance to the Eurodollar Rate for such Interest Period plus (i) in the case of
a Revolving Advance, the Applicable Margin in effect from time to time and (ii)
in the case of a Term Advance, 5.75%, in each case payable on the last day of
such Interest Period and, in the case of any Interest Period longer than three
months in duration, on the third monthly anniversary of the beginning of such
Interest Period as well as the last day of such Interest Period.
 
(c)           Additional Interest on Eurodollar Rate Advances.  The Borrower
shall pay to each Lender, so long as any such Lender shall be required under
regulations of the Federal Reserve Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Rate
Advance of such Lender, from the effective date of such Advance until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for the
Interest Period for such Advance from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Advance.  Such additional interest payable to
any Lender shall be determined by such Lender and notified to the Borrower
through the Administrative Agent (such notice to include the calculation of such
additional interest, which calculation shall be conclusive in the absence of
manifest error).
 
(d)           Usury Recapture.
 
(i)           If, with respect to any Lender or the Issuing Lender, the
effective rate of interest contracted for under the Loan Documents, including
the stated rates of interest and fees contracted for hereunder and any other
amounts contracted for under the Loan Documents which are deemed to be interest,
at any time exceeds the Maximum Rate, then the outstanding principal amount of
the loans made by such Lender or Issuing Lender, as applicable, hereunder shall
bear interest at a rate which would make the effective rate of interest for such
Lender or Issuing Lender, as applicable, under the Loan Documents equal the
Maximum Rate until the difference between the amounts which would have been due
at the stated rates and the amounts which were
 

 
 
45

--------------------------------------------------------------------------------

 

due at the Maximum Rate (the "Lost Interest") has been recaptured by such Lender
or Issuing Lender, as applicable.
 
(ii)           If, when the loans and reimbursement obligations made hereunder
are repaid in full, the Lost Interest has not been fully recaptured by such
Lender or Issuing Lender, as applicable, pursuant to the preceding paragraph,
then, to the extent permitted by law, for the loans and other credit extensions
made hereunder by such Lender or Issuing Lender, as applicable, the interest
rates charged under Section 2.09 hereunder shall be retroactively increased such
that the effective rate of interest under the Loan Documents was at the Maximum
Rate since the effectiveness of this Agreement to the extent necessary to
recapture the Lost Interest not recaptured pursuant to the preceding sentence
and, to the extent allowed by law, the Borrower shall pay to such Lender or
Issuing Lender, as applicable, the amount of the Lost Interest remaining to be
recaptured by such Lender or Issuing Lender, as applicable.
 
Section 2.10                      Payments and Computations.
 
(a)           Payment Procedures.  The Borrower shall make each payment under
this Agreement not later than 11:00 a.m.  (New York time) on the day when due in
Dollars to the Administrative Agent at 1221 Avenue of the Americas, New York,
New York 10020 (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds without deduction,
setoff, or counterclaim of any kind.  The Administrative Agent shall promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest or fees ratably (other than amounts payable solely to the
Administrative Agent, the Issuing Lender, or a specific Lender pursuant to
Section 2.08(c), 2.08(d), 2.09(c), 2.12, 2.13, 2.14, 9.04, 9.05, or 9.06, but
after taking into account payments effected pursuant to Section 7.04) in
accordance with each Lender's pro rata share to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender or the Issuing Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement.
 
(b)           Computations.  All computations of interest based on the Reference
Rate and of fees (other than Letter of Credit fees) shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate and the
Federal Funds Rate and Letter of Credit fees shall be made by the Administrative
Agent, on the basis of a year of 360 days, in each case for the actual number of
days (including the first day, but excluding the last day) occurring in the
period for which such interest or fees are payable.  Each determination by the
Administrative Agent of an interest rate or fee shall be conclusive and binding
for all purposes, absent manifest error.
 
(c)           Non-Business Day Payments.  Whenever any payment shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the immediately preceding Business Day.
 

 
 
46

--------------------------------------------------------------------------------

 

(d)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
Section 2.11                      Sharing of Payments, Etc.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Advances or
other obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Advances and accrued interest thereon
or other such obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Advances and such other obligations of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Advances and other amounts owing them, subject to Section 2.15(c), provided
that: (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and (ii) the provisions of this Section shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement, or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances or participations in the Letter of Credit Obligations to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this Section shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Legal Requirement, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
Section 2.12                      Breakage Costs.  If (a) any payment of
principal of any Eurodollar Rate Advance is made other than on the last day of
the Interest Period for such Advance, whether as a result of any payment
pursuant to Section 2.05, the acceleration of the maturity of the Obligations
pursuant to Article VII, or otherwise, or (b) the Borrower fails to make a
principal or interest payment with respect to any Eurodollar Rate Advance on the
date such payment is due and payable, the Borrower shall, within 10 days of any
written demand sent by any Lender to the Borrower through the Administrative
Agent, pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses,
out-of-pocket costs or expenses which it may reasonably incur as a result of
such payment or
 

 
 
47

--------------------------------------------------------------------------------

 

nonpayment, including any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.
 
Section 2.13                      Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate
Reserve Percentage) or the Issuing Lender;
 
(ii)           subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Advance made by it,
or change the basis of taxation of payments to such Lender or the Issuing Lender
in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.14 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the Issuing Lender); or
 
(iii)           impose on any Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Advances made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Advance (or of maintaining
its obligation to make any such Advance), or to increase the cost to such Lender
or the Issuing Lender of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Lender hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the Issuing Lender, the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.
 
(b)           Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender's
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender's
capital or on the capital of such Lender’s or the Issuing Lender's holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Advances made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender's holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender's policies and
the policies of such Lender’s or the Issuing Lender's holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may
 

 
 
48

--------------------------------------------------------------------------------

 

be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender’s or the Issuing Lender's holding company for any
such reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender's right to demand
such compensation.
 
Section 2.14                      Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable Legal Requirement to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Legal Requirement.
 
(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable Legal
Requirement.
 
(c)           INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUING LENDER, WITHIN 10 DAYS AFTER
DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES
(INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE ISSUING LENDER, AS THE CASE MAY BE, AND ANY PENALTIES,
INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO
THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR
THE ISSUING LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE
 

 
 
49

--------------------------------------------------------------------------------

 

Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
 
(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a "bank" within
the meaning of section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder"
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
"controlled foreign corporation" described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of  Internal Revenue Service Form W-8BEN, or
 
(iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
 

 
 
50

--------------------------------------------------------------------------------

 

(f)           Treatment of Certain Refunds.  If the Administrative Agent, a
Lender or the Issuing Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent, such Lender or
the Issuing Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Lender in the
event the Administrative Agent, such Lender or the Issuing Lender is required to
repay such refund to such Governmental Authority.  This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.
 
Section 2.15                      Reallocation of Defaulting Lender Commitment,
Etc.  If a Lender becomes, and during the period it remains, a Defaulting
Lender, the following provisions shall apply with respect to any outstanding
Letter of Credit Exposure of such Defaulting Lender:
 
(a)           the Letter of Credit Exposure of such Defaulting Lender will,
subject to the proviso below, automatically be reallocated (effective on the day
such Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders pro
rata in accordance with their respective Revolving Commitments;  provided that
(i) the sum of each Non-Defaulting Lender’s total Revolving Credit Extensions
after giving effect thereto may not in any event exceed the Revolving Commitment
of such Non-Defaulting Lender as in effect at the time of such reallocation and
(ii) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Issuing Bank or any other Revolving Lender may
have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender;
 
(b)           to the extent that any portion (the "Unreallocated Portion") of
the Defaulting Lender’s Letter of Credit Exposure cannot be so reallocated,
whether by reason of the first proviso in clause (a) above or otherwise, the
Borrower will, not later than three Business Days after demand by the
Administrative Agent (at the direction of the Issuing Bank), (i) deposit into
the Cash Collateral Account an amount equal to at least the aggregate amount of
the Unreallocated Portion of such Letter of Credit Exposure, or (ii) make other
arrangements satisfactory to the Administrative Agent and the Issuing Bank, in
their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender; and
 
(c)           if any payment made by the Borrower under this Agreement includes
amounts in respect of Obligations owing to any Defaulting Lender, the portion of
such payment that would be for the account of such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity payments
or other amounts) will be applied by the Administrative Agent, to the fullest
extent permitted by law, to the making of payments from
 

 
 
51

--------------------------------------------------------------------------------

 

time to time in the following order of priority:  first to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent under this
Agreement, second to the payment of any amounts owing by such Defaulting Lender
to the Issuing Bank under this Agreement, third to the payment of any costs or
expenses of Administrative Agent or Issuing Bank incurred as a result of such
Defaulting Lender's being a Defaulting Lender, and fourth to pay amounts owing
under this Agreement to such Defaulting Lender, or as a court of competent
jurisdiction may otherwise direct.
 
Section 2.16                      Right to Give Drawdown Notices.  In
furtherance of the foregoing, if any Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, the Issuing Bank
is hereby authorized by the Borrower (which authorization is irrevocable and
coupled with an interest) to give, in its discretion, through the Administrative
Agent, Notices of Borrowing pursuant to Section 2.03 in such amounts and at such
times as may be required to (i) reimburse an outstanding disbursement made with
respect to a Letter of Credit, or (ii) deposit into the Cash Collateral Account
an amount equal to at least the aggregate amount of the obligations (contingent
or otherwise) of such Defaulting Lender or Potential Defaulting Lender in
respect of each outstanding Letter of Credit.
 
ARTICLE III
 
CONDITIONS OF LENDING
 
Section 3.01                      Conditions Precedent to Initial Borrowings and
the Initial Letter of Credit.  The obligations of each Lender to make its Term
Advance and its initial Revolving Advance and the Issuing Lender to issue any
initial Letter of Credit shall be subject to the conditions precedent that:
 
(a)           Documentation.  The Administrative Agent shall have received the
following duly executed by all the parties thereto, in form and substance
satisfactory to the Administrative Agent, the Issuing Lender and the Lenders,
and, where applicable, in sufficient copies for each Lender:
 
(i)           this Agreement, a Term Note payable to the order of each
requesting Term Lender in the amount of its Term Commitment, a Revolving Note
payable to the order of each requesting Revolving Lender in the amount of its
Revolving Commitment, the Security Agreements, the Guaranties, the Pledge
Agreements, and Mortgages encumbering substantially all of the Borrower's and
its Subsidiaries' personal property and encumbering at least 90% of all of the
Loan Parties' Proven Reserves (as set forth in the Initial Engineering Report)
and Oil and Gas Properties in connection therewith, account control agreements
required pursuant to Section 5.12 and each of the other Loan Documents, and all
attached exhibits and schedules;
 
(ii)           a favorable opinion of the Borrower's and the Guarantors' primary
counsel dated as of the date of this Agreement in form and covering such matters
as the Administrative Agent may reasonably request;
 
(iii)           a favorable opinion of local counsel in each jurisdiction where
a Mortgage will be filed in such form and covering such matters as the
Administrative Agent may reasonably request;
 

 
 
52

--------------------------------------------------------------------------------

 

(iv)           copies, certified as of the date of this Agreement by a
Responsible Officer or the secretary or an assistant secretary of the Borrower
of (A) the resolutions of the Board of Directors of the Borrower approving the
Loan Documents to which the Borrower is a party, (B) the articles or certificate
of incorporation and the bylaws of the Borrower, and (C) all other documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement, the Notes, and the other Loan Documents;
 
(v)           certificates of the secretary or assistant secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement, the Notes, Notices of Borrowing,
Notices of Conversion or Continuation, and the other Loan Documents to which the
Borrower is a party;
 
(vi)           copies, certified as of the date of this Agreement by a
Responsible Officer or the secretary or an assistant secretary of each Guarantor
of (A) the resolutions of the Board of Directors (or other applicable governing
body) of such Guarantor approving the Loan Documents to which it is a party,
(B) the articles or certificate (as applicable) of incorporation (or
organization or formation) and bylaws (or partnership or company agreement) of
such Guarantor, and (C) all other documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to the Guaranty, the
Security Instruments, and the other Loan Documents to which such Guarantor is a
party;
 
(vii)           a certificate of the secretary or an assistant secretary of each
Guarantor certifying the names and true signatures of officers of such Guarantor
authorized to sign the Guaranty, Security Instruments and the other Loan
Documents to which such Guarantor is a party;
 
(viii)           a certificate dated as of the Initial Funding Date from a
Responsible Officer of the Borrower stating that (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct in
all material respects; (B) no Default has occurred and is continuing; (C) the
conditions in this Section 3.01 have been met; (D) that after giving effect to
the Credit Extensions occurring on the Initial Funding Date and the Merger, the
Borrower shall have Liquidity in excess of $10,000,000; (E) attached to such
certificate are true, correct and complete copies of the Merger Agreement and
the Accession Agreement as in full force and effect as of the date of such
certificate; and (F) the Merger is being consummated substantially
simultaneously with delivery of such certificate, in compliance with applicable
law and regulatory approvals, and substantially in accordance with the Merger
Agreement;
 
(ix)           appropriate UCC-1 and UCC-3, as applicable, Financing Statements
covering the Collateral for filing with the appropriate authorities and any
other documents, agreements or instruments necessary to create an Acceptable
Security Interest in such Collateral;
 
(x)           property insurance certificates naming the Administrative Agent
loss payee and liability insurance certificates and endorsements naming the
Administrative Agent as additional insured, as applicable, and evidencing
insurance which meets the requirements of this Agreement and the Security
Instruments, and otherwise satisfactory to the Administrative Agent;
 
(xi)           the Initial Engineering Report;
 

 
 
53

--------------------------------------------------------------------------------

 

(xii)           stock, membership or partnership certificates required in
connection with the Pledge Agreements and stock powers executed in blank for
each such stock certificate;
 
(xiii)           a Compliance Certificate completed and executed by a
Responsible Officer of the Borrower showing the calculation of, and Borrower’s
pro forma compliance with Section 6.18, 6.19 and 6.20 as of the Initial Funding
Date after giving effect to the Credit Extensions requested and made on the
Initial Funding Date;
 
(xiv)           certificates of good standing and existence for each Loan Party
in (a) the state, province or territory in which each such Person is organized
and (b) each state, province or territory in which such good standing is
necessary, which certificates shall be dated a date not earlier than 30 days
prior to the date hereof; and
 
(xv)           such other documents, governmental certificates, agreements and
lien searches as the Administrative Agent or any Lender may reasonably request.
 
(b)           Payment of Fees.  On the date of this Agreement, the Borrower
shall have paid the fees required by Section 2.08(c) and all costs and expenses
that have been invoiced and are payable pursuant to Section 9.04.
 
(c)           Delivery of Financial Information.  The Administrative Agent and
the Lenders shall have received true and correct copies of (i) the Financial
Statements, (ii) the Projections, and (iii) such other financial information as
the Lenders may reasonably request.
 
(d)           Security Instruments.  The Administrative Agent shall have
received all appropriate evidence required by the Administrative Agent and the
Lenders in their sole discretion necessary to determine that the Administrative
Agent (for its benefit and the benefit of the Lenders) shall have an Acceptable
Security Interest in the Collateral and that all actions or filings necessary to
protect, preserve and validly perfect such Liens have been made, taken or
obtained, as the case may be, and are in full force and effect.
 
(e)           Title.  The Administrative Agent shall be satisfied in its sole
discretion with the title to the Oil and Gas Properties included in the
Borrowing Base and that such Oil and Gas Properties constitute at least 80% of
the PV-10 of the Proven Reserves of the Borrower and its Subsidiaries (as set
forth in the Initial Engineering Report), including mortgagee's title opinions
in favor of the Administrative Agent and the Lenders in form and substance
satisfactory to the Administrative Agent and issued by title counsel
satisfactory to the Administrative Agent covering such percentage of the PV-10
of Proven Reserves set forth on the Independent Engineering Report delivered to
the Administrative Agent prior to the effective date of this Agreement
acceptable to the Administrative Agent.
 
(f)           No Default.  No Default shall have occurred and be continuing.
 
(g)           Representations and Warranties.  The representations and
warranties contained in Article IV and in each other Loan Document shall be true
and correct in all material respects.
 
(h)           Material Adverse Change.  No event or circumstance that could
cause a Material Adverse Change shall have occurred.
 

 
 
54

--------------------------------------------------------------------------------

 

(i)           No Proceeding or Litigation; No Injunctive Relief.  No action,
suit, investigation or other proceeding (including the enactment or promulgation
of a statute or rule) by or before any arbitrator or any Governmental Authority
shall be threatened or pending and no preliminary or permanent injunction or
order by a state or federal court shall have been entered (i) in connection with
this Agreement or any transaction contemplated hereby or (ii) which, in any
case, in the judgment of the Administrative Agent, could reasonably be expected
to result in a Material Adverse Change.
 
(j)           Consents, Licenses, Approvals, etc.  The Administrative Agent
shall have received true copies (certified to be such by the Borrower or other
appropriate party) of all consents, licenses and approvals required in
accordance with applicable Legal Requirements, or in accordance with any
document, agreement, instrument or arrangement to which the Borrower, any
Guarantor or any of their respective Subsidiaries is a party, in connection with
the execution, delivery, performance, validity and enforceability of this
Agreement or any of the other Loan Documents.  In addition, the Borrower, the
Guarantors and their respective Subsidiaries shall have all such material
consents, licenses and approvals required in connection with the continued
operation of the Borrower, such Guarantors and such Subsidiaries and such
approvals shall be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on this Agreement and the actions contemplated hereby.
 
(k)           Material Contracts.  The Borrower shall have delivered to the
Administrative Agent copies of all material contracts, agreements or instruments
listed on the attached Schedule 4.21.
 
(l)           Notice of Borrowing.  The Administrative Agent shall have received
a Notice of Borrowing from the Borrower in the form of Exhibit G, with
appropriate insertions and executed by a duly authorized Responsible Officer of
the Borrower.
 
(m)           USA Patriot Act.  The Borrower has delivered to each Lender that
is subject to the Act such information requested by such Lender in order to
comply with the Act.
 
(n)           Merger.
 
(i)           The Merger Agreement shall not have been materially altered,
amended, or otherwise changed, or supplemented or any material condition or
requirement therein waived, in each case without the prior written consent of
the Lenders.
 
(ii)           The Merger shall be consummated substantially simultaneously with
the funding of the initial Advances hereunder, in compliance with applicable law
and regulatory approvals, and substantially in accordance with the Merger
Agreement.
 
(o)           Hedging. The Borrower shall have entered into or assumed hedging
arrangements in compliance with Section 5.13.
 
Section 3.02                      Conditions Precedent to All Borrowings.  The
obligation of each Lender to make an Advance on the occasion of each Borrowing
and of the Issuing Lender to issue, increase, or extend any Letter of Credit
shall be subject to the further conditions precedent that
 

 
 
55

--------------------------------------------------------------------------------

 

on the date of such Borrowing or the date of the issuance, increase, or
extension of such Letter of Credit:
 
(a)           the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing, Notice of Conversion or Continuation, or
Letter of Credit Application and the acceptance by the Borrower of the proceeds
of such Borrowing or the issuance, increase, or extension of such Letter of
Credit shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing or on the date of such issuance, increase, or
extension of such Letter of Credit, as applicable, such statements are true):
 
(i)           the representations and warranties contained in Article IV of this
Agreement and the representations and warranties contained in the Security
Instruments, the Guaranties, and each of the other Loan Documents are true and
correct in all material respects on and as of the date of such Borrowing or the
date of the issuance, increase, or extension of such Letter of Credit, before
and after giving effect to such Borrowing or to the issuance, increase, or
extension of such Letter of Credit and to the application of the proceeds from
such Borrowing, as though made on and as of such date; and
 
(ii)           no Default has occurred and is continuing or would result from
such Borrowing or from the application of the proceeds therefrom, or would
result from the issuance, increase, or extension of such Letter of Credit; and
 
(b)           the Administrative Agent shall have received such other approvals,
opinions, or documents reasonably deemed necessary or desirable by any Lender as
a result of circumstances occurring after the date of this Agreement, as any
Lender through the Administrative Agent may reasonably request.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants as follows:
 
Section 4.01                      Existence; Subsidiaries.  The Borrower is a
corporation duly incorporated, validly existing and in good standing under the
laws of Nevada and in good standing and qualified to do business in each other
jurisdiction where its ownership or lease of Property or conduct of its business
requires such qualification.  Each Subsidiary of the Borrower is duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
formation and in good standing and qualified to do business in each jurisdiction
where its ownership or lease of Property or conduct of its business requires
such qualification.  As of the date of this Agreement, Schedule 4.01 sets forth
the capital structure of the Borrower and the Subsidiaries of the Borrower.
 
Section 4.02                      Power.  The execution, delivery, and
performance by the Borrower of this Agreement, the Notes, and the other Loan
Documents to which it is a party and by the Guarantors of the Guaranties and the
other Loan Documents to which they are a party and the consummation of the
transactions contemplated hereby and thereby (a) are within the Borrower's and
such Guarantors' governing powers, (b) have been duly authorized by all
necessary governing action, (c) do not contravene (i) the Borrower's or any
Guarantor's certificate or
 

 
 
56

--------------------------------------------------------------------------------

 

articles of incorporation, bylaws, limited liability company agreement, or other
similar governance documents or (ii) any law or any contractual restriction
binding on or affecting the Borrower or any Guarantor, and (d) will not result
in or require the creation or imposition of any Lien prohibited by this
Agreement.  At the time of each Advance and the issuance, extension or increase
of a Letter of Credit, such Advance and such Letter of Credit, and the use of
the proceeds of such Advance and such Letter of Credit, will be within the
Borrower's governing powers, will have been duly authorized by all necessary
governing action, will not contravene (i) the Borrower's articles or certificate
of incorporation or other organizational documents or (ii) any law or any
contractual restriction binding on or affecting the Borrower and will not result
in or require the creation or imposition of any Lien prohibited by this
Agreement.
 
Section 4.03                      Authorization and Approvals.  No consent,
order, authorization, or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other Person is required for the due
execution, delivery, and performance by the Borrower of this Agreement, the
Notes, or the other Loan Documents to which the Borrower is a party or by each
Guarantor of its Guaranty or the other Loan Documents to which it is a party or
the consummation of the transactions contemplated thereby.  At the time of each
Borrowing and each issuance, increase or extension of a Letter of Credit, no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority will be required for such Borrowing or such issuance,
increase or extension of such Letter of Credit or the use of the proceeds of
such Borrowing or such Letter of Credit.
 
Section 4.04                      Enforceable Obligations.  This Agreement, the
Notes, and the other Loan Documents to which the Borrower is a party have been
duly executed and delivered by the Borrower and the Guaranties and the other
Loan Documents to which each Guarantor is a party have been duly executed and
delivered by such Guarantors.  Each Loan Document is the legal, valid, and
binding obligation of the Borrower and any Guarantor which is a party to it
enforceable against the Borrower and each such Guarantor in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors' rights generally and by general principles of equity.
 
Section 4.05                      Financial Statements.
 
(a)           The Borrower has delivered to the Administrative Agent and the
Lenders copies of the Financial Statements, and the Financial Statements present
fairly the financial condition of Borrower and its Subsidiaries as of their
respective dates and for their respective periods in accordance with GAAP.  As
of the date of the Financial Statements, there were no material contingent
obligations, liabilities for taxes, unusual forward or long-term commitments, or
unrealized or anticipated losses of the Borrower, except as disclosed therein in
accordance with GAAP and adequate reserves for such items have been made in
accordance with GAAP.
 
(b)           All projections, estimates, and pro forma financial information
furnished by the Borrower were prepared on the basis of assumptions, data,
information, tests, or conditions believed to be reasonable at the time such
projections, estimates, and pro forma financial information were furnished.
 

 
 
57

--------------------------------------------------------------------------------

 

(c)           Since September 8, 2009, no event or circumstance that could
reasonably be expected to cause a Material Adverse Change has occurred.
 
(d)           As of the date of this Agreement, neither the Borrower nor any of
its Subsidiaries has any Debt other than the Debt listed on Schedule 4.05.
 
Section 4.06                      True and Complete Disclosure.  All factual
information (excluding estimates) heretofore or contemporaneously furnished by
or on behalf of the Borrower or any of the Guarantors in writing to any Lender
or the Administrative Agent for purposes of or in connection with this
Agreement, any other Loan Document or any transaction contemplated hereby or
thereby is, and all other such factual information hereafter furnished by or on
behalf of the Borrower and the Guarantors in writing to the Administrative Agent
or any of the Lenders shall be, true and accurate in all material respects on
the date as of which such information is dated or certified and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements contained therein not misleading at such
time.  All projections, estimates, and pro forma financial information furnished
by the Borrower were prepared on the basis of assumptions, data, information,
tests, or conditions believed to be reasonable at the time such projections,
estimates, and pro forma financial information were furnished.
 
Section 4.07                      Litigation; Compliance with Laws.
 
(a)           Other than as set forth in Schedule 4.07, there is no pending or,
to the best knowledge of the Borrower, threatened action or proceeding affecting
the Borrower or any of the Guarantors before any court, Governmental Authority
or arbitrator which could reasonably be expected to cause a Material Adverse
Change or which purports to affect the legality, validity, binding effect or
enforceability of this Agreement, any Note, or any other Loan
Document.  Additionally, there is no pending or, to the best knowledge of the
Borrower, threatened action or proceeding instituted against the Borrower or any
of the Guarantors which seeks to adjudicate the Borrower or any of the
Guarantors as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its Property.
 
(b)           The Borrower and its Subsidiaries have complied in all material
respects with all material statutes, rules, regulations, orders and restrictions
of any Governmental Authority having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property.
 
Section 4.08                      Use of Proceeds.  The proceeds of the Advances
will be used by the Borrower for the purposes described in Section 5.09.  The
Borrower is not engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U).  No
proceeds of any Advance will be used to purchase or carry any margin stock in
violation of Regulation T, U or X.
 

 
 
58

--------------------------------------------------------------------------------

 

Section 4.09                      Investment Company Act.  Neither the Borrower
nor any of the Guarantors is an "investment company" or a company "controlled"
by an "investment company" within the meaning of the Investment Company Act of
1940, as amended.
 
Section 4.10                      Federal Power Act.  No Loan Party and no
Subsidiary of a Loan Party is subject to regulation under the Federal Power Act,
as amended or any other Legal Requirement which regulates the incurring by such
Person of Debt, including Legal Requirements relating to common contract
carriers or the sale of electricity, gas, steam, water or other public utility
services.
 
Section 4.11                      Taxes.
 
(a)           Reports and Payments.  All Returns (as defined below in clause (c)
of this Section 4.11) required to be filed by or on behalf of the Borrower, the
Guarantors, or any member of the Controlled Group (hereafter collectively called
the "Tax Group") have been duly filed on a timely basis or appropriate
extensions have been obtained and such Returns are and will be true, complete
and correct, except where the failure to so file would not be reasonably
expected to cause a Material Adverse Change; and all Taxes shown to be payable
on the Returns or on subsequent assessments with respect thereto will have been
paid in full on a timely basis, and no other Taxes will be payable by the Tax
Group with respect to items or periods covered by such Returns, except in each
case to the extent of (i) reserves reflected in the Financial Statements or
subsequent financial statements delivered under Section 5.06 or (ii) Taxes that
are being contested in good faith.  The reserves for accrued Taxes reflected in
the financial statements delivered to the Lenders under this Agreement are
adequate in the aggregate for the payment of all unpaid Taxes, whether or not
disputed, for the period ended as of the date thereof and for any period prior
thereto, and for which the Tax Group may be liable in its own right, as
withholding agent or as a transferee of the assets of, or successor to, any
Person, except for such Taxes or reserves therefor, the failure to pay or
provide for which does not and would not reasonably be expected to cause a
Material Adverse Change.
 
(b)           Taxes Definition.  "Taxes" in this Section 4.11 shall mean all
taxes, charges, fees, levies, or other assessments imposed by any federal,
state, local, or foreign taxing authority, including income, gross receipts,
excise, real or personal property, sales, occupation, use, service, leasing,
environmental, value added, transfer, payroll, and franchise taxes (and
including any interest, penalties, or additions to tax attributable to or
imposed on or with respect to any such assessment).
 
(c)           Returns Definition.  "Returns" in this Section 4.11 shall mean any
federal, state, local, or foreign report, estimate, declaration of estimated
Tax, information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.
 
Section 4.12                      Pension Plans.  All Plans are in compliance in
all material respects with all applicable provisions of ERISA.  No Termination
Event has occurred with respect to any Plan, and each Plan has complied with and
been administered in all material respects in accordance with applicable
provisions of ERISA and the Code.  No "accumulated funding deficiency" (as
defined in Section 302 of ERISA) has occurred, and for plan years after December
31, 2008, no
 

 
 
59

--------------------------------------------------------------------------------

 

unpaid minimum required contribution exists, and there has been no excise tax
imposed under Section 4971 of the Code.  No Reportable Event has occurred with
respect to any Multiemployer Plan, and each Multiemployer Plan has complied with
and been administered in all material respects in accordance with applicable
provisions of ERISA and the Code.  The present value of all benefits vested
under each Plan (based on the assumptions used to fund such Plan) did not, as of
the last annual valuation date applicable thereto, exceed the value of the
assets of such Plan allocable to such vested benefits by more than
$1,000,000.  Neither the Borrower nor any member of the Controlled Group has had
a complete or partial withdrawal from any Multiemployer Plan for which there is
any withdrawal liability in excess of $1,000,000.  As of the most recent
valuation date applicable thereto, neither the Borrower nor any member of the
Controlled Group would become subject to any liability under ERISA in excess of
$1,000,000 if the Borrower or any member of the Controlled Group has received
notice that any Multiemployer Plan is insolvent or in reorganization.  Based
upon GAAP existing as of the date of this Agreement and current factual
circumstances, the Borrower has no reason to believe that the annual cost during
the term of this Agreement to the Borrower or any member of the Controlled Group
for post-retirement benefits to be provided to the current and former employees
of the Borrower or any member of the Controlled Group under Plans that are
welfare benefit plans (as defined in Section 3(1) of ERISA) could, in the
aggregate, reasonably be expected to cause a Material Adverse Change.
 
Section 4.13                      Title; Condition of Property;
Casualties.  Each of the Borrower and the Guarantors has good and defensible
title to all of its Properties free and clear of all Liens except for Permitted
Liens.  The material Properties used or to be used in the continuing operations
of the Borrower and each of the Guarantors are in good repair, working order and
condition, ordinary wear and tear excepted.  Since December 31, 2008, neither
the business nor the material Properties of the Borrower and each of the
Guarantors, taken as a whole, has been materially and adversely affected as a
result of any fire, explosion, earthquake, flood, drought, windstorm, accident,
strike or other labor disturbance, embargo, requisition or taking of Property or
cancellation of contracts, Permits, or concessions by a Governmental Authority,
riot, activities of armed forces, or acts of God or of any public enemy.
 
Section 4.14                      No Burdensome Restrictions; No Defaults.
 
(a)           Neither the Borrower nor any Guarantor is a party to any
indenture, loan, or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction or provision of
applicable Legal Requirement that could reasonably be expected to cause a
Material Adverse Change.  Neither the Borrower nor any of its Subsidiaries is in
default (i) under or with respect to any contract, agreement, lease, or other
instrument to which the Borrower or any Subsidiary is a party and which default
could reasonably be expected to cause a Material Adverse Change or (ii) under
any agreement in connection with any Debt.  Neither the Borrower nor any of its
Subsidiaries has received any notice of default under any material contract,
agreement, lease, or other instrument to which the Borrower or such Subsidiary
is a party.
 
(b)           No Default has occurred and is continuing.
 
Section 4.15                      Environmental Condition.
 

 
 
60

--------------------------------------------------------------------------------

 

(a)           Permits, Etc.  The Borrower and the Guarantors, or to the extent
that the right of operation is vested in others, such operators on behalf of the
Borrower and the Guarantors, (i) have obtained all Environmental Permits
necessary for the ownership and operation of their respective Properties and the
conduct of their respective businesses except where the failure to obtain such
Environmental Permit could not reasonably be expected to cause a Material
Adverse Change; (ii) have at all times been and are in compliance with all terms
and conditions of such Permits and with all other requirements of applicable
Environmental Laws except where the failure to be in compliance could not
reasonably be expected to cause a Material Adverse Change; (iii) have not
received notice of any material violation or alleged violation of any
Environmental Law or Permit; and (iv) are not subject to any actual or
contingent Environmental Claim, which could reasonably be expected to cause a
Material Adverse Change.
 
(b)           Certain Liabilities.  To the Borrower's actual knowledge, none of
the present or previously owned or operated Property of the Borrower or any
Guarantor or of any of their former Subsidiaries, wherever located: (i) has been
placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,
designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws; (ii) is subject to a Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by the Borrower or any of the Guarantors, wherever located,
which could reasonably be expected to cause a Material Adverse Change; or
(iii) has been the site of any Release of Hazardous Substances or Hazardous
Wastes from present or past operations which has caused at the site or at any
third-party site any condition that has resulted in or could reasonably be
expected to result in the need for Response that would cause a Material Adverse
Change.
 
(c)           Certain Actions.  Without limiting the foregoing: (i) all
necessary notices have been properly filed, and no further action is required
under current Environmental Law as to each Response or other restoration or
remedial project undertaken by the Borrower or the Guarantors (or to the extent
that the right of operation is vested in others, undertaken by such operators on
behalf of the Borrower or the Guarantors), or any of their former Subsidiaries
on any of their presently or formerly owned or operated Property and (ii) the
present and, to the Borrower's knowledge, future liability, if any, of the
Borrower and the Guarantors which could reasonably be expected to arise in
connection with requirements under Environmental Laws will not result in a
Material Adverse Change.
 
Section 4.16                      Permits, Licenses, Etc.  The Borrower and the
Guarantors, or to the extent that the right of operation is vested in others,
such operators on behalf of the Borrower and the Guarantors, possess all
authorizations, Permits, licenses, patents, patent rights or licenses,
trademarks, trademark rights, trade name rights and copyrights which are
material to the conduct of their business.  The Borrower and the Guarantors, or
to the extent that the right of operation is vested in others, such operators on
behalf of the Borrower and the Guarantors, manage and operate their business in
all material respects in accordance with all applicable Legal Requirements and
good industry practices.
 

 
 
61

--------------------------------------------------------------------------------

 

Section 4.17                      Gas Contracts.  Other than as set forth in
Schedule 4.17, neither the Borrower nor any of the Guarantors, as of the date
hereof and as of the Initial Funding Date: (a) is obligated in any material
respect by virtue of any prepayment made under any contract containing a
"take-or-pay" or "prepayment" provision or under any similar agreement to
deliver hydrocarbons produced from or allocated to any of the Borrower's and its
Subsidiaries' Oil and Gas Properties at some future date without receiving full
payment therefor at the time of delivery, or (b) has produced gas, in any
material amount, subject to, and none of the Borrower's and the Guarantors' Oil
and Gas Properties is subject to, balancing rights of third parties or subject
to balancing duties under governmental requirements, in each case other than in
the ordinary course of business and which prepayments and balancing rights, in
the aggregate, do not result in the Borrower or any Guarantor having net
aggregate liability at any time in excess of an amount equal to 1% of the Proven
Reserves categorized as "proved, developed and producing" on the most recently
delivered Engineering Report.
 
Section 4.18                      Liens, Titles, Leases, Etc.  None of the
Property of the Borrower or any of the Guarantors is subject to any Lien other
than Permitted Liens.  On the date of this Agreement, all governmental actions
and all other filings, recordings, registrations, third party consents and other
actions which are necessary to create and perfect the Liens provided for in the
Security Instruments will have been made, obtained and taken in all relevant
jurisdictions.  All Leases and agreements for the conduct of business of the
Borrower and the Guarantors are valid and subsisting, in full force and effect
and there exists no default or event of default or circumstance which with the
giving of notice or lapse of time or both would give rise to a default under any
such Leases or agreements which could reasonably be expected to cause a Material
Adverse Change.  Neither the Borrower nor any of the Guarantors is a party to
any agreement or arrangement (other than this Agreement and the Security
Instruments), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to secure the
Obligations against their respective assets or Properties.
 
Section 4.19                      Solvency and Insurance.  Before and after
giving effect to the making of the initial Advances, each of the Borrower and
its Subsidiaries is Solvent.  Additionally, each of the Borrower and its
Subsidiaries carry insurance required under Section 5.02.
 
Section 4.20                      Hedging Agreements.  Schedule 4.20 sets forth,
as of the date hereof and as of the Initial Funding Date, a true and complete
list of all Interest Hedge Agreements, Hydrocarbon Hedge Agreements, and any
other Hedge Contract, in each case of the Borrower and each Guarantor, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value thereof, all
credit support agreements relating thereto (including any margin required or
supplied), and the counterparty to each such agreement.
 
Section 4.21                      Material Agreements.  Schedule 4.21 sets forth
a complete and correct list of all material agreements, leases, indentures,
purchase agreements, obligations in respect of letters of credit, guarantees,
joint venture agreements, and other instruments in effect or to be in effect as
of the date hereof and as of the Initial Funding Date (other than the agreements
set forth in Schedule 4.20) providing for, evidencing, securing or otherwise
relating to any Debt of the Borrower or any of the Guarantors, and all
obligations of the Borrower or any of the Guarantors to issuers of surety or
appeal bonds issued for account of the Borrower or any such Guarantor,
 

 
 
62

--------------------------------------------------------------------------------

 

and such list correctly sets forth the names of the debtor or lessee and
creditor or lessor with respect to the Debt or lease obligations outstanding or
to be outstanding and the Property subject to any Lien securing such Debt or
lease obligation.  Also set forth on Schedule 4.21 is a complete and correct
list of all material agreements and other instruments of the Borrower and the
Guarantors relating to the purchase, transportation by pipeline, gas processing,
marketing, sale and supply of natural gas and other Hydrocarbons.  Except as
detailed otherwise in Schedule 4.21, the Borrower has heretofore delivered to
the Administrative Agent and the Lenders a complete and correct copy of all such
material credit agreements, indentures, purchase agreements, contracts, letters
of credit, guarantees, joint venture agreements, or other instruments, including
any modifications or supplements thereto, as in effect on the date hereof and as
of the Initial Funding Date.
 
Section 4.22                      Canadian Abraxas.  Canadian Abraxas owns no
Property other than (a) the Office Service Agreement dated as of August 5, 2009
among Canadian Abraxas and RGN Management Limited Partnership and (b) other
Property, provided that Canadian Abraxas has provided prior written notice of
the acquisition of such other Property to the Administrative Agent, and provided
further that the acquisition and funding of such other Property complies with
the terms of this Agreement, including without limitation Sections 6.01, 6.02,
6.06 and 6.07.
 
Section 4.23                      Abraxas Properties.  Abraxas Properties owns
no Property other than (a) the Headquarters, (b) 100% of the Equity Interests in
Sandia, and (c) other Property in an amount not to exceed $500,000.
 


 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
So long as any Obligation or any Letter of Credit shall remain outstanding, any
Letter of Credit Exposure shall exist, or any Lender shall have any Commitment
hereunder, the Borrower agrees, unless the Required Lenders shall otherwise
consent in writing, to comply with the following covenants:
 
Section 5.01                      Compliance with Laws, Etc.  The Borrower shall
comply, and cause each of its Subsidiaries to comply, in all material respects
with all Legal Requirements.  Without limiting the generality and coverage of
the foregoing, the Borrower shall comply, and shall cause each of its
Subsidiaries to comply, in all material respects, with all Environmental Laws
and all laws, regulations, or directives with respect to equal employment
opportunity and employee safety in all jurisdictions in which the Borrower, or
any of its Subsidiaries do business; provided, however, that this Section 5.01
shall not prevent the Borrower or any of its Subsidiaries from, in good faith
and with reasonable diligence, contesting the validity or application of any
such laws or regulations by appropriate legal proceedings.  Without limitation
of the foregoing, the Borrower shall, and shall cause each of its Subsidiaries
to, (a) maintain and possess all authorizations, Permits, licenses, trademarks,
trade names, rights and copyrights which are material to the conduct of its
business and (b) obtain, as soon as practicable, all consents or approvals
required from the United States or any states of the United States (or other
 

 
 
63

--------------------------------------------------------------------------------

 

Governmental Authorities) necessary to grant the Administrative Agent an
Acceptable Security Interest in the Borrower's and its Subsidiaries' Oil and Gas
Properties.
 
Section 5.02                      Maintenance of Insurance.
 
(a)           The Borrower shall, and shall cause each of its Subsidiaries to,
procure and maintain or shall cause to be procured and maintained continuously
in effect policies of insurance in form and amounts and issued by companies,
associations or organizations reasonably satisfactory to the Administrative
Agent covering such casualties, risks, perils, liabilities and other hazards
reasonably required by the Administrative Agent.  In addition, the Borrower
shall, and shall cause each of its Subsidiaries to, comply with all requirements
regarding insurance contained in the Security Instruments.
 
(b)           All certified copies of policies or certificates thereof, and
endorsements and renewals thereof shall be delivered to and retained by the
Administrative Agent.  All policies of insurance shall either have attached
thereto a Lender's loss payable endorsement for the benefit of the
Administrative Agent, as loss payee in form reasonably satisfactory to the
Administrative Agent or shall name the Administrative Agent as an additional
insured, as applicable.  The Borrower shall furnish the Administrative Agent
with a certificate of insurance and, if applicable, an endorsement, or a
certified copy of all policies of insurance required at closing, and
simultaneously with the effectiveness of any new or replacement policy.  All
policies or certificates of insurance shall set forth the coverage, the limits
of liability, the name of the carrier, the policy number, and the period of
coverage.  In addition, all policies of insurance required under the terms
hereof shall contain an endorsement or agreement by the insurer that any loss
shall be payable in accordance with the terms of such policy notwithstanding any
act of negligence of the Borrower, or a Subsidiary or any party holding under
the Borrower or a Subsidiary which might otherwise result in a forfeiture of the
insurance and the further agreement of the insurer waiving all rights of setoff,
counterclaim or deductions against the Borrower and its Subsidiaries.  Without
limiting the generality of the foregoing provisions, Administrative Agent will
be named as an additional insured and will be provided a waiver of subrogation
on the Borrower's general liability and umbrella policies.   All such policies
shall contain a provision that notwithstanding any contrary agreements between
the Borrower, its Subsidiaries, and the applicable insurance company, such
policies will not be canceled, allowed to lapse without renewal, surrendered or
amended (which provision shall include any reduction in the scope or limits of
coverage) without at least 30 days' prior written notice to the Administrative
Agent and Borrower unless such is cancelled for non-payment of premium and then
the Administrative Agent and Borrower will be given 10 days notice of
cancellation.  In the event that, notwithstanding the "lender's loss payable
endorsement" requirement of this Section 5.02, the proceeds of any insurance
policy described above are paid to the Borrower or a Subsidiary and any
Obligations are outstanding, the Borrower shall deliver such proceeds to the
Administrative Agent immediately upon receipt.
 
Section 5.03                      Preservation of Existence, Etc.  The Borrower
shall preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its partnership, corporate or limited liability company, as
applicable, existence, rights, franchises, and privileges in the jurisdiction of
its formation, and qualify and remain qualified, and cause each such Subsidiary
to qualify and remain qualified, as a foreign entity in each jurisdiction in
which qualification is necessary or
 

 
 
64

--------------------------------------------------------------------------------

 

desirable in view of its business and operations or the ownership of its
Properties, and, in each case, where failure to qualify or preserve and maintain
its rights and franchises could reasonably be expected to cause a Material
Adverse Change.
 
Section 5.04                      Payment of Taxes, Etc.  The Borrower shall pay
and discharge, and cause each of its Subsidiaries to pay and discharge, before
the same shall become delinquent, (a) all Taxes, assessments, and governmental
charges or levies imposed upon it or upon its income or profits or Property that
are material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by law
become a Lien upon its Property; provided, however, that neither the Borrower
nor any such Subsidiary shall be required to pay or discharge any such Tax,
assessment, charge, levy, or claim which is being contested in good faith and by
appropriate proceedings, and with respect to which reserves in conformity with
GAAP have been established.
 
Section 5.05                      Visitation Rights.  At any reasonable time and
from time to time, upon reasonable notice, the Borrower shall, and shall cause
its Subsidiaries to, permit the Administrative Agent and any Lender or any of
their respective agents or representatives thereof, to (a) examine and make
copies of and abstracts from the records and books of account of, and visit and
inspect at their reasonable discretion the Properties of, the Borrower and any
such Subsidiary, and (b) discuss the affairs, finances and accounts of the
Borrower and any such Subsidiary with any of their respective officers or
directors.
 
Section 5.06                      Reporting Requirements.  The Borrower shall
furnish to the Administrative Agent and each Lender (unless otherwise provided
below):
 
(a)           Annual Financials.  As soon as available and in any event not
later than 90 days after the end of each fiscal year (commencing with fiscal
year ending December 31, 2009) of the Borrower (or such later date authorized by
the SEC; provided that, the Borrower shall have delivered proper and timely
notices of late filings filed with the SEC and also delivered such to the
Administrative Agent and such later date may not be a date later than 90 days
after the end of such fiscal year), a certificate of a Responsible Officer of
the Borrower certifying that attached thereto are true and correct copies of:
(i) the Form 10-K filed with the SEC for such fiscal year end, (ii) to the
extent not otherwise provided in such Form 10-K, a copy of the annual audit
report for such year for the Borrower, its Subsidiaries, and Canadian Abraxas,
on a consolidated basis, including therein the Borrower's consolidated balance
sheet as of the end of such fiscal year and the Borrower's consolidated
statements of income, cash flows, and retained earnings, in each case certified
by independent certified public accountants of national standing reasonably
acceptable to the Administrative Agent and including any management letters
delivered by such accountants to the Borrower, any Subsidiary, or Canadian
Abraxas in connection with such audit, (iii) a certificate of such accounting
firm to the Administrative Agent and the Lenders stating that, in the course of
the regular audit of the business of the Borrower, its Subsidiaries, and
Canadian Abraxas, on a consolidated basis, which audit was conducted by such
accounting firm in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge that a Default has occurred and is
continuing, or if, in the opinion of such accounting firm, a Default has
occurred and is continuing, a statement as to the nature thereof, (iv) a
Compliance Certificate, as described in Section 5.06(c), (v) a Production Report
as described in Section 5.06(d), and (vi) a Hedging Report as described in
Section 5.06(e);
 

 
 
65

--------------------------------------------------------------------------------

 

(b)           Quarterly Financials.  As soon as available and in any event not
later than 45 days after the end of each of the first three fiscal quarters of
each fiscal year (commencing with fiscal quarter ending September 30, 2009,
adjusted to reflect the pro forma effect of the Merger) of the Borrower, its
Subsidiaries, and Canadian Abraxas, on a consolidated basis (or such later date
authorized by the SEC; provided that, the Borrower shall have delivered proper
and timely notices of late filings filed with the SEC and also delivered such to
the Administrative Agent and such later date may not be a date later than 90
days after the end of such fiscal quarter), a certificate of a Responsible
Officer of the Borrower certifying that attached thereto are true and correct
copies of: (i) the Form 10-Q filed with the SEC for such fiscal quarter end,
(ii) to the extent not otherwise provided in such Form 10-Q, the consolidated
unaudited balance sheet and the consolidated unaudited statements of income,
cash flows, and retained earnings of Borrower for the period commencing at the
end of the previous year and ending with the end of such fiscal quarter, all in
reasonable detail and duly certified with respect to such consolidated
statements (subject to the absence of footnotes and to year-end audit
adjustments) by a Responsible Officer of the Borrower as having been prepared in
accordance with GAAP; (iii) a Compliance Certificate, as described in Section
5.06(c), (iv) a Production Report as described in Section 5.06(d), and (v) a
Hedging Report as described in Section 5.06(e);
 
(c)           Compliance Certificate.  In connection with clauses (a) and (b)
above, the Borrower shall deliver a Compliance Certificate executed by a
Responsible Officer of the Borrower;
 
(d)           Production Report.  In connection with clauses (a) and (b) above,
the Borrower shall deliver a report in form and substance satisfactory to the
Administrative Agent prepared by the Borrower covering each of the Oil and Gas
Properties of the Borrower and its Subsidiaries and detailing on a quarterly
basis (i) the production, revenue, and price information and associated
operating expenses for each such quarter, (ii) any changes to any producing
reservoir (other than ordinary depletion), production equipment (other than
ordinary wear and tear), or producing well (other than ordinary depletion)
during each such quarter, which changes could cause a Material Adverse Change,
and (iii) any sales of the Borrower’s or any Subsidiaries’ Oil and Gas
Properties during each such quarter;
 
(e)           Hedging Report. In connection with clauses (a) and (b) above, the
Borrower shall deliver a report in form and substance satisfactory to the
Administrative Agent prepared by the Borrower (i) setting forth in reasonable
detail all Hydrocarbon Hedge Agreements to which any production of oil, gas or
other Hydrocarbons from the Oil and Gas Properties of the Borrower and its
Subsidiaries is then subject, together with a statement of the Borrower's
position with respect to each such Hydrocarbon Hedge Agreement; provided,
however, if the price of any of the oil, gas or other Hydrocarbons produced from
such Oil and Gas Properties is subject to a Hydrocarbon Hedge Agreement, then
Borrower shall promptly notify the Administrative Agent and the Lenders if such
Hydrocarbon Hedge Agreement is terminated, modified, amended or altered prior to
the end of its contractual term, or if there is an amendment, adjustment or
modification of the price of any of the oil, gas or other Hydrocarbons produced
from such Oil and Gas Properties that is subject to or established by a
Hydrocarbon Hedge Agreement, (ii) setting forth, to the extent not already
described in clause (i), all Hedge Contracts of the Borrower and its
Subsidiaries and detailing the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net mark
to market value
 

 
 
66

--------------------------------------------------------------------------------

 

thereof, all credit support agreements relating thereto (including any margin
required or supplied), and the counterparty to each such agreement, and (iii)
demonstrating the Borrower's compliance with Section 5.13 and Section 6.14(b)
hereof.
 
(f)           Monthly Liquidity and Capital Expenditure Reports. Within 45 days
after the end of each month, a certificate executed by a Responsible Officer of
the Borrower, certifying (i) the Liquidity of the Loan Parties as of the last
day of such month and (ii) capital expenditures (as determined in accordance
with GAAP) made by Borrower and its Subsidiaries during such month.
 
(g)           Oil and Gas Reserve Reports.
 
(i)           As soon as available but in any event on or before February 28th
(or 29th, as applicable) of each year, an Independent Engineering Report dated
effective as of December 31 for the immediately preceding year;
 
(ii)           As soon as available but in any event on or before August 31st of
each year, an Internal Engineering Report dated effective as of the immediately
preceding June 30;
 
(iii)           Such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base;
 
(iv)           With the delivery of each Engineering Report, a certificate from
a Responsible Officer of the Borrower certifying that, to the best of his
knowledge and in all material respects: (a) the information contained in the
Engineering Report and any other information delivered in connection therewith
is true and correct in all material respects, (b) the Borrower or its
Subsidiary, as applicable, owns good and defensible title to the Oil and Gas
Properties evaluated in such Engineering Report, and such Properties are subject
to an Acceptable Security Interest and are free of all Liens except for
Permitted Liens, (c) except as set forth on an exhibit to the certificate, on a
net basis there are no Gas Imbalances, take or pay or other prepayments with
respect to its Oil and Gas Properties evaluated in such Engineering Report which
would require the Borrower or any of its Subsidiaries to deliver Hydrocarbons
produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (d) none of its Oil and Gas
Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by the Required Lenders, (e) attached to the certificate
is a list of its Oil and Gas Properties added to and deleted from the
immediately prior Engineering Report and a list showing any change in working
interest or net revenue interest in its Oil and Gas Properties occurring and the
reason for such change, (f) attached to the certificate is a list of all Persons
disbursing proceeds to the Borrower or to its Subsidiary, as applicable, from
its Oil and Gas Properties, (g) except as set forth on a schedule attached to
the certificate, 90% of the PV-10 of the Proven Reserves evaluated by such
Engineering Report are pledged as Collateral for the Obligations and attached to
the certificate is a schedule detailing compliance with Section 5.08, and (h)
attached to the certificate is a monthly cash flow budget for the 12 months
following the
 

 
 
67

--------------------------------------------------------------------------------

 

delivery of such certificate setting forth the Borrower's projections for
production volumes, revenues, expenses, taxes and budgeted capital expenditures
during such period;
 
(h)           Defaults.  As soon as practicable and in any event within five
days after (i) the occurrence of any Default or (ii) the occurrence of any
default under any instrument or document evidencing Debt of the Borrower or any
Subsidiary, in each case known to any officer of the Borrower or any of its
Subsidiaries which is continuing on the date of such statement, a statement of a
Responsible Officer of the Borrower setting forth the details of such Default or
default, as applicable, and the actions which the Borrower or such Subsidiary
has taken and proposes to take with respect thereto;
 
(i)           Termination Events.  As soon as practicable and in any event (i)
within 30 days after (A) the Borrower knows or has reason to know that any
Termination Event described in clause (a) of the definition of Termination Event
with respect to any Plan has occurred, or (B) the Borrower acquires knowledge
that any member of the Controlled Group knows that any Termination Event
described in clause (a) of the definition of Termination Event with respect to
any Plan has occurred, and (ii) within 10 days after (A) the Borrower knows or
has reason to know that any other Termination Event with respect to any Plan has
occurred, or (B) the Borrower acquires knowledge that any of its Affiliates
knows that any other Termination Event with respect to any Plan has occurred, a
statement of a Responsible Officer of the Borrower describing such Termination
Event and the action, if any, which the Borrower or such Affiliate proposes to
take with respect thereto;
 
(j)           Termination of Plans.  Promptly and in any event within two (2)
Business Days after (i) receipt thereof by the Borrower from the PBGC, or (ii)
the Borrower acquires knowledge of any Controlled Group member's receipt thereof
from the PBGC, copies of each notice received by the Borrower or any such member
of the Controlled Group of the PBGC's intention to terminate any Plan or to have
a trustee appointed to administer any Plan;
 
(k)           Other ERISA Notices.  Promptly and in any event within five (5)
Business Days after (i) receipt thereof by the Borrower from a Multiemployer
Plan sponsor, or (ii) the Borrower acquires knowledge of any Controlled Group
member's receipt thereof from a Multiemployer Plan sponsor, a copy of each
notice received by the Borrower or any member of the Controlled Group concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA;
 
(l)           Environmental Notices.  Promptly upon the receipt thereof by the
Borrower or any of its Subsidiaries, a copy of any form of request, notice,
summons or citation received from the Environmental Protection Agency, or any
other Governmental Authority, concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor and could
reasonably be expected to cause a Material Adverse Change, (ii) any action or
omission on the part of the Borrower or any Subsidiary or any of their former
Subsidiaries in connection with Hazardous Waste or Hazardous Substances which
could result in the imposition of liability therefor that could reasonably be
expected to cause a Material Adverse Change, including any information request
related to, or notice of, potential responsibility under CERCLA, or
(iii) concerning the filing of a Lien upon, against or in connection with the
 

 
 
68

--------------------------------------------------------------------------------

 

Borrower or any Subsidiary or their former Subsidiaries, or any of their leased
or owned Property, wherever located;
 
(m)           Other Governmental Notices.  Promptly and in any event within five
(5) Business Days after receipt thereof by the Borrower or any Subsidiary, a
copy of any notice, summons, citation, or proceeding seeking to modify in any
material respect, revoke, or suspend any material contract, license, permit or
agreement with any Governmental Authority;
 
(n)           Material Changes.  Prompt written notice of any condition or event
of which the Borrower has knowledge, which condition or event has resulted or
may reasonably be expected to result in (i) a Material Adverse Change (other
than global changes in the Oil and Gas Business or the world economy generally)
or (ii) a breach of or noncompliance with any material term, condition, or
covenant of any material contract to which the Borrower or any of its
Subsidiaries is a party or by which they or their Properties may be bound;
 
(o)           Disputes, Etc.  Prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the knowledge of the Borrower threatened, or affecting the
Borrower, or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to cause a Material Adverse Change, or any material labor
controversy of which the Borrower or any of its Subsidiaries has knowledge
resulting in or reasonably considered to be likely to result in a strike against
the Borrower or any of its Subsidiaries and (ii) any claim, judgment, Lien or
other encumbrance (other than a Permitted Lien) affecting any Property of the
Borrower or any Subsidiary if the value of the claim, judgment, Lien, or other
encumbrance affecting such Property shall exceed $1,000,000;
 
(p)           Other Accounting Reports.  Promptly upon receipt thereof, a copy
of each other report or letter submitted to the Borrower or any Subsidiary by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower and its Subsidiaries, and a copy of
any response by the Borrower or any Subsidiary of the Borrower, or the Board of
Directors (or other applicable governing body) of the Borrower or any Subsidiary
of the Borrower, to such letter or report;
 
(q)           Notices Under Other Loan Agreements.  Promptly after the
furnishing thereof, copies of any statement, report or notice furnished to any
Person pursuant to the terms of any indenture, loan or credit or other similar
agreement, other than this Agreement and not otherwise required to be furnished
to the Lenders pursuant to any other provision of this Section 5.06;
 
(r)           SEC Filings.  Promptly after the sending or filing thereof, copies
of all proxy material, reports and other information which the Borrower or any
of its Subsidiaries sends to or files with the SEC or sends to the stockholders
of the Borrower or the holders of Equity Interests in any of its Subsidiaries;
and
 
(s)           Other Information.  Such other information respecting the business
or Properties, or the condition or operations, financial or otherwise, of the
Borrower or any of its Subsidiaries, as any Lender through the Administrative
Agent may from time to time reasonably request.
 

 
 
69

--------------------------------------------------------------------------------

 

The Administrative Agent agrees to provide the Lenders with copies of any
material notices and information delivered solely to the Administrative Agent
pursuant to the terms of this Agreement.
 
Section 5.07                      Maintenance of Property.  Subject to Section
6.04, the Borrower shall, and shall cause each of its Subsidiaries to, maintain
their owned, leased, or operated Property in good condition and repair, ordinary
wear and tear excepted; and shall abstain, and cause each of its Subsidiaries to
abstain from, knowingly or willfully permitting the commission of waste or other
injury, destruction, or loss of natural resources, or the occurrence of
pollution, contamination, or any other condition in, on or about the owned or
operated Property involving the Environment that could reasonably be expected to
result in Response activities and that could reasonably be expected to cause a
Material Adverse Change.
 
Section 5.08                      Agreement to Pledge.  The Borrower (a) shall,
and shall cause each Subsidiary to, grant to the Administrative Agent an
Acceptable Security Interest in all personal Property of the Borrower or any
Subsidiary now owned or hereafter acquired, and (b) shall, and shall cause each
Subsidiary to, grant to the Administrative Agent an Acceptable Security Interest
in at least 90% of the PV-10 of the Proven Reserves of the Borrower and its
Subsidiaries based on its most recently delivered Engineering Report.
 
Section 5.09                      Use of Proceeds.  The Borrower shall use the
proceeds of the Advances to (a) consummate the Merger, (b) refinance existing
Debt, (c) provide for the acquisition, exploration and development, maintenance
and production of Oil and Gas Properties, and (d) other working capital and
general corporate purposes.  The Letters of Credit shall be used solely for the
support of:  (i) hedging obligations incurred by Borrower and its Subsidiaries
in the ordinary course of business, and (ii) other obligations incurred by
Borrower and its Subsidiaries in the ordinary course of business.
 
Section 5.10                      Title Opinions.  The Borrower shall from time
to time upon the reasonable request of the Administrative Agent, take such
actions and execute and deliver such documents and instruments as the
Administrative Agent shall require to ensure that the Administrative Agent
shall, at all times, have received satisfactory title evidence (including, if
requested, supplemental or new title opinions addressed to it) covering at least
80% of the PV-10 of the Proven Reserves of the Borrower and its Subsidiaries as
reasonably determined by the Administrative Agent and at least 80% of the PV-10
of the Proven Reserves which are categorized as "proved, developed and
producing", which title opinions shall be in form and substance acceptable to
the Administrative Agent in its sole discretion and shall include opinions
regarding the before payout and after payout ownership interests held by the
Borrower and the Borrower's Subsidiaries, for all wells located on the Oil and
Gas Properties covered thereby as to the ownership of Oil and Gas Properties of
the Borrower and its Subsidiaries, and reflecting that the Administrative Agent
has an Acceptable Security Interest in such Oil and Gas Properties of the
Borrower and its Subsidiaries.
 
Section 5.11                      Further Assurances; Cure of Title
Defects.  The Borrower shall, and shall cause each Subsidiary to, cure promptly
any defects in the creation and issuance of the Notes and the execution and
delivery of the Security Instruments and this Agreement.  The Borrower hereby
authorizes the Lenders or the Administrative Agent to file any financing
statements
 

 
 
70

--------------------------------------------------------------------------------

 

without the signature of the Borrower to the extent permitted by applicable
Legal Requirements in order to perfect or maintain the perfection of any
security interest granted under any of the Loan Documents.  Borrower shall
ensure that the Administrative Agent at all times has an Acceptable Security
Interest in Oil and Gas Properties of the Borrower and its Subsidiaries in an
amount not less than 90% of the PV-10of the Proven Reserves of the Borrower and
its Subsidiaries as reasonably determined by the Administrative Agent. If any
certificate delivered pursuant to Section 5.06(g) demonstrates that the Oil and
Gas Properties of the Borrower and its Subsidiaries in which the Administrative
Agent has an Acceptable Security Interest is less than 90% of the PV-10 of the
Proven Reserves of the Borrower and its Subsidiaries, the Borrower shall, or
shall cause its Subsidiaries to (i) promptly, but in any event within 30 days of
the delivery of such certificate, grant to the Administrative Agent an
Acceptable Security Interest in additional Oil and Gas Properties of the
Borrower or the Subsidiaries as necessary to cause the PV-10 of the Proven
Reserves of the Borrower and its Subsidiaries in which Administrative Agent has
an Acceptable Security Interest to equal or exceed 90% of the PV-10 of the
Proven Reserves of the Borrower and its Subsidiaries. The Borrower at its
expense will, and will cause each Subsidiary to, promptly execute and deliver to
the Administrative Agent upon request all such other documents, agreements and
instruments to comply with or accomplish the covenants and agreements of the
Borrower or any Subsidiary, as the case may be, in the Security Instruments and
this Agreement, or to further evidence and more fully describe the collateral
intended as security for the Obligations, or to correct any omissions in the
Security Instruments, or to state more fully the security obligations set out
herein or in any of the Security Instruments, or to perfect, protect or preserve
any Liens created pursuant to any of the Security Instruments, or to make any
recordings, to file any notices or obtain any consents, all as may be necessary
or appropriate in connection therewith or to enable the Administrative Agent to
exercise and enforce its rights and remedies with respect to any
Collateral.  Within 30 days after (a) a request by the Administrative Agent or
the Lenders to cure any title defects or exceptions which are not Permitted
Liens raised by such information or (b) a notice by the Administrative Agent
that the Borrower has failed to comply with Section 5.10, the Borrower shall (i)
cure such title defects or exceptions which are not Permitted Liens or
substitute acceptable Oil and Gas Properties with no title defects or exceptions
except for Permitted Liens covering Collateral of an equivalent value and (ii)
deliver to the Administrative Agent satisfactory title evidence (including
supplemental or new title opinions meeting the foregoing requirements) in form
and substance acceptable to the Administrative Agent in its reasonable business
judgment as to the Borrower's and its Subsidiaries' ownership of such Oil and
Gas Properties and the Administrative Agent's Liens and security interests
therein as are required to maintain compliance with Section 5.10.
 
Section 5.12                      Deposit Accounts.  The Borrower shall, and
shall cause each of its Subsidiaries to, maintain each of their operating
accounts and other deposit accounts with the Administrative Agent or any Lender
or any other bank that has executed an account control agreement reasonably
acceptable in form and substance to the Administrative Agent.
 
Section 5.13                      Hedge Contracts.  The Borrower shall, and
shall cause its Subsidiaries to, enter into or assume Hydrocarbon Hedge
Agreements on or prior to the Closing Date, and shall maintain such Hydrocarbon
Hedge Agreements in place, which Hydrocarbon Hedge Agreements shall, on the
Closing Date, cover (a) for the period from October 1, 2009 through December 31,
2012, notional volumes equal to or greater than 85% of the anticipated
production volumes of crude oil and natural gas, calculated separately,
attributable to Proven Reserves categorized as
 

 
 
71

--------------------------------------------------------------------------------

 

"proved, developed and producing" of the Loan Parties as shown on the Initial
Engineering Report and (b) for the period from January 1, 2013 through December
31, 2013, notional volumes equal to or greater than 70% of the anticipated
production volumes of crude oil and natural gas, calculated separately,
attributable to Proven Reserves categorized as "proved, developed and producing"
of the Loan Parties as shown on the Initial Engineering Report.
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
So long as any Obligation or any Letter of Credit shall remain outstanding, any
Letter of Credit Exposure shall exist, or any Lender shall have any Commitment
hereunder, the Borrower agrees, unless the Required Lenders shall otherwise
consent in writing, to comply with the following covenants:
 
Section 6.01                      Liens, Etc.  The Borrower shall not create,
assume, incur, or suffer to exist, or permit any of its Subsidiaries to create,
assume, incur, or suffer to exist, any Lien on or in respect of any of its
Property whether now owned or hereafter acquired, or assign any right to receive
income, except that the Borrower and its Subsidiaries may create, incur, assume,
or suffer to exist (all of which shall be referred to as "Permitted Liens"):
 
(a)           Liens securing the Obligations;
 
(b)           purchase money Liens or purchase money security interests upon or
in any equipment acquired or held by the Borrower or any of its Subsidiaries in
the ordinary course of business prior to or at the time of, or within 20 days
after, the Borrower's or such Subsidiary's acquisition of such equipment;
provided, that, the Debt secured by such Liens (i) was incurred solely for the
purpose of financing the acquisition of such equipment, and does not exceed the
aggregate purchase price of such equipment, (ii) is secured only by such
equipment and not by any other assets of the Borrower and its Subsidiaries, and
(iii) is not increased in amount;
 
(c)           Liens for Taxes, assessments, or other governmental charges or
levies not yet due or that (provided foreclosure, sale, or other similar
proceedings shall not have been initiated) are being contested in good faith by
appropriate proceedings, and such reserve as may be required by GAAP shall have
been made therefor;
 
(d)           Liens in favor of vendors, carriers, warehousemen, repairmen,
mechanics, workmen, materialmen, suppliers, laborers, construction, or similar
Liens arising by operation of law in the ordinary course of business in respect
of obligations that are not yet due or that are being contested in good faith by
appropriate proceedings, provided, that, such reserves as may be required by
GAAP shall have been made therefor;
 
(e)           Liens to operators and non-operators under joint operating
agreements arising in the ordinary course of the business of the Borrower or the
relevant Subsidiary to secure amounts owing, which amounts are not yet due or
are being contested in good faith by appropriate proceedings, if any reserves as
may be required by GAAP shall have been made therefor;
 
(f)           royalties, overriding royalties, net profits interests, production
payments, reversionary interests, calls on production, preferential purchase
rights and other burdens on or
 

 
 
72

--------------------------------------------------------------------------------

 

deductions from the proceeds of production, that do not secure Debt for borrowed
money and that are taken into account in computing the net revenue interests and
working interests of the Borrower or any of its Subsidiaries warranted in the
Security Instruments;
 
(g)           Liens arising in the ordinary course of business out of pledges or
deposits under workers' compensation laws, unemployment insurance, old age
pensions or other social security or retirement benefits, or similar legislation
or to secure public or statutory obligations of the Borrower;
 
(h)           Liens arising under operating agreements, unitization and pooling
agreements and orders, Farmout agreements, gas balancing agreements and other
similar agreements, in each case that are customary in the Oil and Gas Business
and that are entered into in the ordinary course of business that are taken into
account in computing the net revenue interests and working interests of the
Borrower or any of its Subsidiaries warranted in the Security Instruments, to
the extent that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Subsidiary or materially impair the
value of such Property subject thereto;
 
(i)           easements, rights-of-way, and other similar encumbrances, and
minor defects in the chain of title that are customarily accepted in the oil and
gas financing industry, none of which interfere with the ordinary conduct of the
business of Borrower or any Subsidiary or materially detract from the value or
use of the Property to which they apply;
 
(j)           Liens in favor of landlords or lessors under operating leases or
Capital Leases of a Loan Party; provided that (i) any such Lien shall secure
only the obligations of such Loan Party arising under the applicable operating
lease or Capital Lease, (ii) the Debt under such Capital Leases is permitted
under Section 6.02 below, and (iii) any such Lien extends only to the assets
that are financed by or leased pursuant to such operating lease or Capital Lease
(or in the case of a Lease of premises, the Borrower's assets located on such
premises);
 
(k)           Liens on cash or securities pledged to secure performance of bids,
tenders, performance bonds, surety and appeals bonds, or regulatory compliance
or other obligations of a like nature incurred in the ordinary course of
business and not in connection with the borrowing of money;
 
(l)           Liens in favor of collecting or payor banks having a right of
setoff, revocation, refund or chargeback with respect to money or instruments of
any of the Company Group on deposit with or in possession of such bank;
 
(m)           Liens on cash and Liquid Investments securing the performance
obligations of Borrower under any Hedge Contract (subject to the limitations set
forth in Section 6.14);
 
(n)           Liens in favor of Persons financing unpaid insurance premiums so
long as (i) such Liens are limited to insurance policies with respect to which
such premiums are financed, and (ii) the obligations secured by such Liens do
not exceed $500,000 in the aggregate;
 

 
 
73

--------------------------------------------------------------------------------

 

(o)           Subject to paragraphs (c) and (d) of this Section 6.01,
non-consensual statutory Liens on pipeline or pipeline facilities, Hydrocarbons
or Properties of the Company Group which arise out of operation of law and are
not in connection with the borrowing of money;
 
(p)           Liens in the Property of Abraxas Properties arising under the
Existing Mortgage, as in effect on the date hereof, securing Debt permitted by
Section 6.02(i), for so long as Abraxas Properties owns the Headquarters;
provided that the Property subject to such Liens shall not include any Oil and
Gas Properties or any assets related to Oil and Gas Properties (including
without exclusion seismic data and accounts receivable from the Oil and Gas
Properties); and
 
(q)           Liens not otherwise permitted under this Agreement incurred in the
ordinary course of business securing Debt in an aggregate principal amount at
any time outstanding not to exceed $1,000,000.
 
In addition, the Borrower shall not create, assume, incur, or suffer to exist,
or permit any of its Subsidiaries or Canadian Abraxas to create, assume, incur,
or suffer to exist, any Lien on or in respect of any of the Equity Interests in
Canadian Abraxas or any Property owned by Canadian Abraxas, whether now owned or
hereafter acquired, or assign any right of Canadian Abraxas to receive income.
 
Section 6.02                      Debts, Guaranties, and Other Obligations.  The
Borrower shall not, and shall not permit any of its Subsidiaries to, create,
assume, suffer to exist, or in any manner become or be liable in respect of, any
Debt except:
 
(a)           Debt of the Borrower and its Subsidiaries under the Loan
Documents;
 
(b)           Debt in the form of obligations for the deferred purchase price of
Property or services incurred in the ordinary course of business which are not
yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established;
 
(c)           Debt secured by the Liens permitted under Section 6.01(b);
provided that the sum of such Debt and the unsecured Debt permitted under
Section 6.02(j) does not exceed $1,000,000 at any time;
 
(d)           Debt under Hydrocarbon Hedge Agreements or Interest Hedge
Agreements which are not prohibited by the terms of Section 6.14;
 
(e)           Debt consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of the
Borrower in connection with the operation of the Oil and Gas Properties,
including with respect to plugging, facility removal and abandonment of its Oil
and Gas Properties;
 
(f)           Intercompany Debt;
 
(g)           Debt constituting letters of credit for the account of any member
of the Company Group provided as security (i) for any matter in connection with
which a Lien would be permitted but has not been granted under paragraphs , (k),
(m) or (n) of Section 6.01; provided
 

 
 
74

--------------------------------------------------------------------------------

 

that the amount of such Debt shall not exceed the underlying obligations that
would be secured by such Lien, and (ii) to secure payment obligations in
connection with self-insurance or similar requirements in the ordinary course of
business;
 
(h)           Debt arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business if such Debt is extinguished within two
(2) Business Days of incurrence and does not exceed $50,000;
 
(i)           Debt under the Business Loan Agreement secured by the Existing
Mortgage and not to exceed $5,350,000, for so long as Borrower owns the
Headquarters; and
 
(j)           Debt not otherwise permitted under this Section 6.02, provided,
that (i) such Debt is not secured by any Lien, and (ii) the aggregate of amount
of such Debt plus the aggregate amount of Debt permitted under Section 6.02(c)
shall not exceed $1,000,000 at any time.
 
In addition, the Borrower shall not permit Canadian Abraxas to create, assume,
suffer to exist, or in any manner become or be liable in respect of, any Debt.
 
Section 6.03                      Agreements Restricting Liens and
Distributions.  The Borrower shall not, nor shall it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any contract,
agreement or understanding (other than this Agreement and the Security
Instruments) which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property, whether now owned or
hereafter acquired, to secure the Obligations or restricts any Subsidiary from
paying dividends to the Borrower, or which requires the consent of or notice to
other Persons in connection therewith.
 
Section 6.04                      Merger or Consolidation; Asset Sales.
 
(a)           The Borrower shall not, nor shall it permit any of its
Subsidiaries, to merge or consolidate with or into any other Person other than
the merger of a Loan Party with and into the Borrower or another Loan Party.
 
(b)           The Borrower shall not, nor shall it permit any of its
Subsidiaries to enter into or effect a Disposition of any of its Properties or
to effect a Hedge Termination other than:
 
(i) the sale of Hydrocarbons in the ordinary course of business,
 
(ii) the Disposition of equipment that is (A) obsolete, worn out, depleted or
uneconomic and disposed of in the ordinary course of business, (B) no longer
necessary for the business of such Person or (C) contemporaneously replaced by
equipment of at least comparable use,
 
(iii) Farmouts of undeveloped acreage and assignments in connection with such
Farmouts,
 
(iv) Dispositions of Oil and Gas Properties or any interest therein or
Subsidiaries owning Oil and Gas Properties provided that (A) the consideration
received in respect of
 

 
 
75

--------------------------------------------------------------------------------

 

such Disposition shall be equal to or greater than the fair market value of the
Oil and Gas Property, interest therein or Subsidiary subject of such Disposition
(as reasonably determined by the Board of Directors of the Borrower and, if
requested by the Administrative Agent, the Borrower shall deliver a certificate
of a Responsible Officer of the Borrower certifying to that effect), (B) the
PV-10 of the Oil and Gas Properties that are the subject of such Disposition or
that are owned by the Subsidiary that is the subject of such Disposition,
individually or when aggregated with those that are the subjects of all such
other Dispositions effected during any period between two successive scheduled
redeterminations of the Borrowing Base, shall not be in excess of 5% of the
Borrowing Base in effect at the time such Disposition is effected, and (C) if
any such Disposition is of a Subsidiary owning Oil and Gas Properties, such
Disposition shall include all the Equity Interests of such Subsidiary (or such
Subsidiary shall be dissolved substantially simultaneously with such
Disposition);
 
(v) Hedge Terminations, provided that (A) the Borrower shall give Administrative
Agent 15 Business Days, prior written notice of any such Hedge Termination, (B)
the Administrative Agent and the Revolving Lenders shall have the right to
redetermine the Borrowing Base if such a right is provided with respect to such
Hedge Termination under Section 2.02(c), and (C) after giving effect to such
Hedge Termination, the Borrower shall be in compliance with Section 5.13; and
 
(vi) any Disposition of Properties not otherwise regulated by Section 6.04(b)
and having a fair market value not to exceed $1,000,000 during any 12-month
period.
 
Section 6.05                      Restricted Payments.  The Borrower shall not,
nor shall it permit any of its Subsidiaries to, make any Restricted Payments
except that any Subsidiary may declare and make Restricted Payments to the
Borrower or any other Loan Party.
 
Section 6.06                      Investments.  The Borrower shall not, nor
shall it permit any of its Subsidiaries to, make or permit to exist any loans,
advances, or capital contributions to, or make any investment in (including the
making of any Acquisition), or purchase or commit to purchase any stock or other
securities or evidences of indebtedness of or interests in any Person, except:
 
(a)           Liquid Investments;
 
(b)           trade and customer accounts receivable which are for goods
furnished or services rendered in the ordinary course of business and are
payable in accordance with customary trade terms;
 
(c)           creation of any additional Subsidiaries in compliance with Section
6.15;
 
(d)           investments in negotiable instruments for collection in the
ordinary course of business;
 
(e)           investments made in the ordinary course of business and of a
nature that is customary in the Oil and Gas Business as a means of actively
exploiting, exploring for, acquiring, developing, processing, gathering,
marketing or transporting oil and gas through agreements, transactions,
interests or arrangements which provide for the sharing of risks or costs or
satisfy other objectives of the Oil and Gas Business, jointly with third
parties, including
 

 
 
76

--------------------------------------------------------------------------------

 

entering into operating agreements, working interests, royalty interests,
mineral leases, processing agreements, Farmouts, farm-in agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements and area of mutual
interest agreements, production sharing agreements or other similar or customary
agreement, transactions, properties, interest and investments and expenditures
in connection therewith; provided that (i) no such investments includes an
investment in any Equity Interest in a Person, (ii) any Debt incurred or Lien
granted or permitted to exist pursuant to such Investments is otherwise
permitted under Section 6.01 and Section 6.02, respectively, and (iii) such
investments are taken into account in computing the net revenue interests and
working interests of the Borrower or any of its Subsidiaries warranted in the
Security Instruments;
 
(f)           Investments in Intercompany Debt; and
 
(g)           Investments not otherwise permitted under this Section 6.06 in an
aggregate amount not to exceed $1,000,000.
 
Section 6.07                      Affiliate Transactions.  Other than as set
forth on Schedule 6.07, the Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction or series of transactions (including the purchase, sale, lease or
exchange of Property, the making of any investment, the giving of any guaranty,
the assumption of any obligation or the rendering of any service) with any of
their Affiliates unless such transaction or series of transactions is on terms
no less favorable to the Borrower or the Subsidiary, as applicable, than those
that could be obtained in a comparable arm's length transaction with a Person
that is not such an Affiliate.
 
Section 6.08                      Compliance with ERISA.  The Borrower shall
not, nor shall it permit any of its Subsidiaries to, directly or indirectly, (a)
engage in, or permit any Subsidiary or ERISA Affiliate to engage in, any
transaction in connection with which the Borrower, any Subsidiary or any ERISA
Affiliate could be subjected to either a civil penalty assessed pursuant to
section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code, in either case, in excess of $1,000,000; (b) terminate, or permit
any Subsidiary or ERISA Affiliate to terminate, any Plan in a manner, or take
any other action with respect to any Plan, which could result in any liability
to the Borrower, any Subsidiary or any ERISA Affiliate to the PBGC in excess of
$1,000,000; (c) fail to make, or permit any Subsidiary or ERISA Affiliate to
fail to make, full payment when due of all amounts which, under the provisions
of any Plan, agreement relating thereto or applicable Legal Requirement, the
Borrower, a Subsidiary or any ERISA Affiliate is required to pay as
contributions thereto; (d) permit to exist, or allow any Subsidiary or ERISA
Affiliate to permit to exist, any accumulated funding deficiency (or unpaid
minimum required contribution for plan years after December 31, 2007) within the
meaning of Section 302 of ERISA or section 412 of the Code, whether or not
waived, with respect to any Plan; (e) permit, or allow any Subsidiary or ERISA
Affiliate to permit, the actuarial present value of the benefit liabilities (as
"actuarial present value of the benefit liabilities" shall have the meaning
specified in section 4041 of ERISA) under any Plan maintained by the Borrower,
any Subsidiary or any ERISA Affiliate which is regulated under Title IV of ERISA
to exceed the current value of the assets (computed on a plan termination basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities by more than $1,000,000; (f) contribute to or
 

 
 
77

--------------------------------------------------------------------------------

 

assume an obligation to contribute to, or permit any Subsidiary or ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan in excess of $1,000,000; (g) acquire, or permit any
Subsidiary or ERISA Affiliate to acquire, an interest in any Person that causes
such Person to become an ERISA Affiliate with respect to the Borrower, any
Subsidiary or any ERISA Affiliate if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (1) any Multiemployer Plan under
which any Subsidiary or ERISA Affiliate would have an obligation to contribute
more than $1,000,000, or (2) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities by more than $1,000,000; (h) incur, or permit any Subsidiary
or ERISA Affiliate to incur, a liability to or on account of a Plan under
section 515, 4062, 4063, 4064, 4201 or 4204 of ERISA; (i) contribute to or
assume an obligation to contribute to, or permit any Subsidiary or ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including
any such plan maintained to provide benefits to former employees of such
entities, that may not be terminated by such entities in their sole discretion
at any time without any material liability; (j) amend or permit any Subsidiary
or ERISA Affiliate to amend, a Plan resulting in an increase in current
liability such that the Borrower, any Subsidiary or any ERISA Affiliate is
required to provide security to such Plan under section 401(a)(29) of the Code;
or (k) permit to exist any occurrence of any Reportable Event (as defined in
Title IV of ERISA), or any other event or condition, which presents a material
(in the opinion of the Required Lenders) risk of such a termination by the PBGC
of any Plan.
 
Section 6.09                      Sale-and-Leaseback.  The Borrower shall not,
nor shall it permit any of its Subsidiaries to, sell or transfer to a Person any
Property, whether now owned or hereafter acquired, if at the time or thereafter
the Borrower or a Subsidiary shall lease as lessee such Property or any part
thereof or other Property which the Borrower or a Subsidiary intends to use for
substantially the same purpose as the Property sold or transferred; provided
however, that the Borrower may, so long as the Debt under the Business Loan
Agreement is paid off in full or assumed by the buyer of such Property and the
Borrower and its Subsidiaries no longer have any obligation with respect
thereto, sell the property encumbered by the Existing Mortgage as of the Closing
Date and enter into a lease with the buyer of such property, pursuant to which
the Borrower leases such property from such buyer.
 
Section 6.10                      Change of Business.  The Borrower shall not,
nor shall it permit any of its Subsidiaries to, make any material change in the
character of its business as an independent oil and gas exploration and
production company, nor will the Borrower or any Subsidiary operate or carry on
business in any jurisdiction other than the United States or Canada.
 
Section 6.11                      Organizational Documents, Name Change.  The
Borrower shall not, nor shall it permit any of its Subsidiaries to, amend,
supplement, modify or restate their articles or certificate of incorporation,
bylaws, limited liability company agreements, or other equivalent organizational
documents or amend its name or change its jurisdiction of incorporation,
organization or formation, in any case, without prior written notice to, and
prior consent of, the Administrative Agent which such consent shall not be
unreasonably withheld.
 

 
 
78

--------------------------------------------------------------------------------

 

Section 6.12                      Use of Proceeds; Letters of Credit.  The
Borrower will not permit the proceeds of any Advance or Letters of Credit to be
used for any purpose other than those permitted by Section 5.09.  The Borrower
will not engage in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of
Regulation U).  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or shall take, nor permit any of the Borrower's Subsidiaries
to take any action which might cause any of the Loan Documents to violate
Regulation T, U or X or any other regulation of the Board of Governors of the
Federal Reserve System or to violate Section 7 of the Securities Exchange Act of
1934 or any rule or regulation thereunder, in each case as now in effect or as
the same may hereinafter be in effect, including the use of the proceeds of any
Advance or Letters of Credit to purchase or carry any margin stock in violation
of Regulation T, U or X.
 
Section 6.13                      Gas Imbalances, Take-or-Pay or Other
Prepayments.  The Borrower shall not, nor shall it permit any of its
Subsidiaries to, allow Gas Imbalances, take-or-pay or other prepayments with
respect to the Oil and Gas Properties of the Borrower or any Subsidiary which
would require the Borrower or any Subsidiary to deliver their respective
Hydrocarbons produced on a monthly basis from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor
other than Gas Imbalances, take-or-pay or other prepayments incurred in the
ordinary course of business and which Gas Imbalances, take-or-pay, or other
prepayments and balancing rights, in the aggregate, do not result in the
Borrower or any Guarantor having net aggregate liability at any time  in excess
of an amount equal to 1% of the Proven Reserves that are categorized as "proved
, developed and producing" on the most recently delivered Engineering Report.
 
Section 6.14                      Limitation on Hedging.  The Borrower shall
not, nor shall it permit any of its Subsidiaries to:
 
(a)           purchase, assume, or hold a speculative position in any
commodities market or futures market or enter into any Hedge Contract for
speculative purposes, or
 
(b)           be party to or otherwise enter into any Hydrocarbon Hedge
Agreement, Interest Hedge Agreement or any other Hedge Contract which (i) is
entered into for reasons other than as a part of its normal business operations
as a risk management strategy and/or hedge against changes resulting from market
conditions related to the Borrower’s operations, (ii) fixes a price for a term
of more than 5 years, (iii) covers an aggregate monthly production (determined,
in the case of contracts that are not settled on a monthly basis, by a monthly
proration acceptable to Administrative Agent) for any single month which exceeds
90% of such Loan Party's aggregate Projected Oil and Gas Production for such
month, (iv) except for the Collateral under the Security Documents with respect
to Lender Hedging Obligations and letters of credit up to $500,000 in the
aggregate with respect to Hedge Contracts entered into from time to time with a
counterparty that is not a Lender or an Affiliate of a Lender, requires such
Loan Party to put up money, assets, or other security against the event of its
nonperformance prior to actual default by such Loan Party in performing its
obligations thereunder, or (v) is with a counterparty or has a guarantor of the
obligation of the counterparty who (unless such counterparty is a Lender or one
of its Affiliates) at the time the contract is made has long-term obligations
rated less than A- or A3, respectively, by S&P or Moody's.
 

 
 
79

--------------------------------------------------------------------------------

 

Section 6.15                      Additional Subsidiaries.  The Borrower shall
not, nor shall it permit any of its Subsidiaries to, create or acquire any
additional Subsidiaries without (a) prior written notice to the Administrative
Agent and the Required Lenders, (b) such new Subsidiary executing and delivering
to the Administrative Agent, at its request, a Guaranty, a Pledge Agreement (if
applicable), a Security Agreement and a Mortgage (if applicable), or joinders to
the existing Loan Documents, as applicable, and such other Security Instruments
as the Administrative Agent or the Required Lenders may reasonably request, (c)
the equity holder of such Subsidiary executing and delivering to the
Administrative Agent a Pledge Agreement pledging 100% of the Equity Interest
owned by such equity holder of such Subsidiary along with the certificates
pledged thereby, if any, and appropriately executed stock powers in blank, if
applicable, and (d) the delivery by the Borrower and such Subsidiary of any
certificates, opinions of counsel, title opinions or other documents as the
Administrative Agent may reasonably request relating to such Subsidiary.
 
Section 6.16                      Account Payables.  The Borrower shall not, nor
shall it permit any of its Subsidiaries to, allow any of its trade payables or
other accounts payable to be outstanding for more than 90 days beyond the date
when due (except in cases where any such trade payable is being disputed in good
faith and adequate reserves under GAAP have been established).
 
Section 6.17                      Abraxas Properties.   The Borrower shall not
permit Abraxas Properties to own any Property other than (a) the Headquarters,
(b) 100% of the Equity Interests in Sandia, and (c) other Property in an amount
not to exceed $500,000.
 
Section 6.18                      Current Ratio.  The Borrower shall not permit,
as of the end of any fiscal quarter, the ratio of (a) its consolidated current
assets to (b) its consolidated current liabilities, to be less than 1.00 to
1.00.  For purposes of this calculation, (i) "current assets" shall include, as
of the date of calculation, the aggregate Unused Revolving Commitment Amounts
but shall exclude, as of the date of calculation (A) any cash deposited with or
at the request of a counterparty to any Hedge Contract of Borrower, any of its
Subsidiaries, or Canadian Abraxas, and (B) any assets of Borrower, any of its
Subsidiaries, or Canadian Abraxas representing a valuation account arising from
the application of SFAS 133 and 143, and (ii) "current liabilities" shall
exclude, as of the date of calculation, (A) the current portion of long-term
Debt of Borrower, any of its Subsidiaries, or Canadian Abraxas, and (B) any
liabilities of Borrower, any of its Subsidiaries, or Canadian Abraxas
representing a valuation account arising from the application of SFAS 133 and
143.
 
Section 6.19                      Interest Coverage Ratio.  The Borrower (a)
shall not permit, as of the last day of each fiscal quarter, the ratio of (i)
the Consolidated EBITDAX of the Borrower, its Subsidiaries, and Canadian Abraxas
for the four fiscal quarters then ended, to (ii) the consolidated Interest
Expense of the Borrower, its Subsidiaries, and Canadian Abraxas for the four
fiscal quarters then ended, to be less than 2.50 to 1.00; provided that, for
each such four fiscal quarter period that began prior to the effectiveness of
the Merger, such amounts shall be adjusted to give pro forma effect to the
Merger.
 
Section 6.20                      Leverage Ratio. The Borrower (a) shall not
permit as of the last day of each fiscal quarter ending September 30, 2009,
December 31, 2009, March 31, 2010, June 30, 2010, or September 30, 2010, the
Total Debt to Consolidated EBITDAX Ratio of the Borrower
 

 
 
80

--------------------------------------------------------------------------------

 

for the four fiscal quarters then ended to be less than 4.50 to 1.00; and (b)
shall not permit, as of the last day of each fiscal quarter ending thereafter,
the Total Debt to Consolidated EBITDAX Ratio of the Borrower to be less than
4.00 to 1.00; provided that, for each such four fiscal quarter period that began
prior to the effectiveness of the Merger, such amounts shall be adjusted to give
pro forma effect to the Merger.
 
ARTICLE VII
 
EVENTS OF DEFAULT; REMEDIES
 
Section 7.01                      Events of Default.  The occurrence of any of
the following events shall constitute an "Event of Default" under any Loan
Document:
 
(a)           Payment.  Any Loan Party (i) fails to pay any principal when due
under this Agreement or (ii) fails to pay, within three (3) Business Days of the
date when due, any other amount due under this Agreement or any other Loan
Document, including payments of interest, fees, reimbursements, and
indemnifications.
 
(b)           Representation and Warranties.  Any representation or warranty
made or deemed to be made (i) by the Borrower, any Guarantor or any of their
respective Subsidiaries (or any of their respective officers) in this Agreement
or in any other Loan Document, or (ii) by the Borrower, any Guarantor or any of
their respective Subsidiaries (or any of their respective officers) in
connection with this Agreement or any other Loan Document, shall prove to have
been incorrect in any material respect when made or deemed to be made;
 
(c)           Covenant Breaches.  The Borrower, any Guarantor or any of their
respective Subsidiaries shall fail to (i) perform or observe any covenant
contained in Section 2.15(b), Section 5.06(g), Section 5.12, Section 5.13 or
Article VI or (ii) perform or observe any covenant contained in Section 5.02(a)
if such failure shall remain unremedied for 15 days after the occurrence of such
breach or failure or (iii) fail to perform or observe any other term or covenant
set forth in this Agreement or in any other Loan Document which is not covered
by clauses (i) or (ii) above or any other provision of this Section 7.01, if
such failure shall remain unremedied for 30 days after the occurrence of such
breach or failure;
 
(d)           Cross-Defaults.  (i) The Borrower, any Guarantor, or any
Subsidiary of a Loan Party shall fail to pay any principal of or premium or
interest on its Debt which is outstanding in a principal amount of at least
$1,000,000 individually or when aggregated with all such Debt of the Borrower,
any Guarantor, or any such Subsidiary so in default (but excluding the
Obligations) when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace or cure period, if any,
specified in the agreement or instrument relating to such Debt; (ii) any other
event shall occur or condition shall exist under any agreement or instrument
relating to Debt which is outstanding in a principal amount of at least
$1,000,000 individually or when aggregated with all such Debt of the Borrower,
any Guarantor, or any such Subsidiary so in default, and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or (iii) any such Debt which is
outstanding in a principal amount of at least $1,000,000 individually or when
aggregated with all such Debt of
 

 
 
81

--------------------------------------------------------------------------------

 

the Borrower, any Guarantor, or any such Subsidiary so in default, shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
provided that, for purposes of this paragraph (d), the "principal amount" of the
obligations in respect of Hedging Contracts at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that would be
required to be paid if such Hedging Contracts were terminated at such time;
 
(e)           Insolvency.  The Borrower, any Guarantor, or any Subsidiary of a
Loan Party shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower, any Guarantor, or any Subsidiary of a
Loan Party seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its Property and, in the case of
any such proceeding instituted against the Borrower, any such Subsidiary, or any
such Guarantor either such proceeding shall remain undismissed for a period of
60 days or any of the actions sought in such proceeding shall occur; or the
Borrower, any Subsidiary of a Loan Party, or any Guarantor shall take any
company action to authorize any of the actions set forth above in this
paragraph (e);
 
(f)           Judgments.  Any judgment or order for the payment of money in
excess of $1,000,000 shall be rendered against the Borrower, any Guarantor, or
any Subsidiary of a Loan Party and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of 45 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;
 
(g)           Termination Events.  Any Termination Event with respect to a Plan
shall have occurred, and, 30 days after notice thereof shall have been given to
the Borrower by the Administrative Agent, (i) such Termination Event shall not
have been corrected and (ii) the then present value of such Plan's vested
benefits exceeds the then current value of assets accumulated in such Plan by
more than the amount of $1,000,000 (or in the case of a Termination Event
involving the withdrawal of a "substantial employer" (as defined in Section
4001(a)(2) of ERISA), the withdrawing employer's proportionate share of such
excess shall exceed such amount);
 
(h)           Plan Withdrawals.  The Borrower or any member of the Controlled
Group as employer under a Multiemployer Plan shall have made a complete or
partial withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount exceeding
$1,000,000;
 
(i)           Change in Control.  A Change in Control shall have occurred;
 
(j)           Borrowing Base.  Any failure to cure any Borrowing Base deficiency
in accordance with Section 2.05;
 

 
 
82

--------------------------------------------------------------------------------

 

(k)           Loan Documents.  Any material provision of any Loan Document shall
for any reason cease to be valid and binding on the Borrower or a Guarantor or
any of their respective Subsidiaries or any such Person shall so state in
writing;
 
(l)           Security Instruments.  (i) The Administrative Agent shall fail to
have an Acceptable Security Interest in any portion of the Collateral or  (ii)
any Security Instrument shall at any time and for any reason cease to create the
Lien on the Property purported to be subject to such agreement in accordance
with the terms of such agreement, or cease to be in full force and effect, or
shall be contested by the Borrower, any Guarantor or any of their respective
Subsidiaries;
 
(m)           Material Adverse Change.  An event resulting in a Material Adverse
Change shall have occurred; or
 
(n)           Casualty.  Loss, theft, substantial damage or destruction of
Collateral the subject of any Security Instrument not fully covered by insurance
(except for deductibles and allowing for the depreciated value of such
Collateral) in an amount greater than $5,000,000 shall have occurred.
 
Section 7.02                      Optional Acceleration of Maturity.  If any
Event of Default (other than an Event of Default pursuant to paragraph (e) of
Section 7.01) shall have occurred and be continuing, then, and in any such
event,
 
(a)           the Administrative Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender and the Issuing Lender to make extensions of credit
hereunder, including making Advances and issuing, increasing or extending
Letters of Credit, to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents to be forthwith due and
payable, whereupon all such amounts shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;
 
(b)           the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Required Revolving Lenders, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
the Letter of Credit Exposure as security for the Obligations; and
 
(c)           the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Instruments, the Guaranties, and any other Loan Document for
the ratable benefit of Secured Parties by appropriate proceedings.
 
Section 7.03                      Automatic Acceleration of Maturity.  If any
Event of Default pursuant to paragraph (e) of Section 7.01 shall occur,
 

 
 
83

--------------------------------------------------------------------------------

 

(a)           (i) the obligation of each Lender and the Issuing Lender to make
extensions of credit hereunder, including making Advances and issuing,
increasing or extending Letters of Credit, shall terminate, and (ii) all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Loan Documents
shall become and be forthwith due and payable in full, without notice of intent
to demand, demand, presentment for payment, notice of nonpayment, protest,
notice of protest, grace, notice of dishonor, notice of intent to accelerate,
notice of acceleration, and all other notices, all of which are hereby expressly
waived by the Borrower;
 
(b)           the Borrower shall deposit with the Administrative Agent into the
Cash Collateral Account an amount of cash equal to the outstanding Letter of
Credit Exposure as security for the Obligations; and
 
(c)           the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Instruments, the Guaranties, and any other Loan Document for
the ratable benefit of Secured Parties by appropriate proceedings.
 
Section 7.04                      Right of Setoff.  If an Event of Default shall
have occurred and be continuing, the Administrative Agent, each Lender, the
Issuing Lender, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Administrative
Agent, such Lender, the Issuing Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to the Administrative
Agent, such Lender or the Issuing Lender, irrespective of whether or not the
Administrative Agent, such Lender or the Issuing Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of the Administrative Agent, such Lender or the
Issuing Lender different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of the Administrative Agent, each
Lender, the Issuing Lender and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent, such Lender, the Issuing Lender or their
respective Affiliates may have.  The Administrative Agent, each Lender and the
Issuing Lender agree to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
 
Section 7.05                      Non-exclusivity of Remedies.  No remedy
conferred upon the Administrative Agent, the Issuing Lender and the Lenders is
intended to be exclusive of any other remedy, and each remedy shall be
cumulative of all other remedies existing by contract, at law, in equity, by
statute or otherwise.
 
Section 7.06                      Application of Proceeds.  From and during the
continuance of any Event of Default, any monies or Property actually received by
the Administrative Agent pursuant to
 

 
 
84

--------------------------------------------------------------------------------

 

this Agreement or any other Loan Document, the exercise of any rights or
remedies under any Security Instrument or any other agreement with the Borrower,
any Guarantor or any of their respective Subsidiaries which secures any of the
Obligations, shall be applied in the following order:
 
(a)           First, to the payment of all amounts, including costs and expenses
incurred in connection with the collection of such proceeds and the payment of
any part of the Obligations, due to the Administrative Agent under any of the
expense reimbursement or indemnity provisions of this Agreement or any other
Loan Document, any Security Instrument or other collateral documents, and any
applicable Legal Requirement;
 
(b)           Second, ratably, according to the then unpaid amounts thereof,
without preference or priority of any kind among them, to the payment of the
Obligations then due and payable, including Obligations with respect to Letters
of Credit, including any Lender Hedging Obligations of any Loan Party, in each
case subject to Section 2.15(c); and
 
(c)           Third, the remainder, if any, to the Borrower or its Subsidiaries,
or its respective successors or assigns, or such other Person as may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
 
Administrative Agent shall have no responsibility to determine the existence or
amount of Lender Hedging Obligations and may reserve from the application of
amounts under this Section amounts distributable in respect of Lender Hedging
Obligations until it has received evidence satisfactory to it of the existence
and amount of such Lender Hedging Obligations.  Subject to paragraph (a) of the
first sentence of this Section, Administrative Agent and Lenders hereby
acknowledge and confirm that the Liens in the Collateral secure the Obligations
and the Lender Hedging Obligations on a ratable basis.
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER
 
Section 8.01                      Appointment and Authority.  Each of the
Lenders and the Issuing Lender hereby irrevocably appoints Société Générale to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.
 
Section 8.02                      Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with
 

 
 
85

--------------------------------------------------------------------------------

 

the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
 
Section 8.03                      Exculpatory Provisions.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.01 and 7.02, and 7.03 or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the Issuing Lender.  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
 
Section 8.04                      Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The
 

 
 
86

--------------------------------------------------------------------------------

 

Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of an Advance, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Advance or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
Section 8.05                      Delegation of Duties.  The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
Section 8.06                      Successor Administrative Agent and Issuing
Lender.  The Administrative Agent and the Issuing Lender may at any time give
notice of its resignation to the Lenders, the Issuing Lender and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in New York City or Houston, Texas or an
Affiliate of any such bank with an office in New York City or Houston,
Texas.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 60 days after the
retiring Administrative Agent or Issuing Lender gives notice of its resignation,
then the retiring Administrative Agent or Issuing Lender, as applicable, may on
behalf of the Lenders, appoint a successor Administrative Agent or Issuing
Lender, as applicable, meeting the qualifications set forth above provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent or Issuing Lender, as applicable, shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that (A) in the case of any Collateral held by the Administrative Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such Collateral until such
time as a successor Administrative Agent is appointed, and (B) the retiring
Issuing Lender shall remain the Issuing Lender with respect to any Letters of
Credit outstanding on the effective date of its resignation and the provisions
affecting the Issuing Lender with respect to such Letters of Credit shall inure
to the benefit of the retiring Issuing Lender until the termination of all such
Letters of Credit) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent or Issuing
Lender, as applicable, shall instead be made by or to each Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
or Issuing Lender, as provided for
 

 
 
87

--------------------------------------------------------------------------------

 

above in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent or Issuing Lender hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Administrative Agent or Issuing Lender, and the
retiring Administrative Agent or Issuing Lender shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section and except that
the retiring Issuing Lender shall remain the Issuing Lender with respect to any
Letters of Credit outstanding on the effective date of its resignation and the
provisions affecting the Issuing Lender with respect to such Letters of Credit
shall inure to the benefit of the retiring Issuing Lender until the termination
of all such Letters of Credit).  The fees payable by the Borrower to a successor
Administrative Agent or Issuing Lender shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s or Issuing Lender's
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Sections 9.04 and 9.05 shall continue in effect for the benefit of
such retiring Administrative Agent or Issuing Lender, as applicable, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent or
Issuing Lender, as applicable was acting as Administrative Agent or Issuing
Lender, as applicable.
 
Section 8.07                      Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the Issuing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
Section 8.08                      No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners or Arrangers listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Lender
hereunder.
 
Section 8.09                      Collateral Matters.
 
(a)           The Administrative Agent is authorized on behalf of the Secured
Parties, without the necessity of any notice to or further consent from such
Secured Parties, from time to time, to take any actions with respect to any
Collateral or Security Documents which may be necessary to perfect and maintain
the Liens upon the Collateral granted pursuant to the Security Documents.  The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Loan Documents or applicable Legal
Requirements.  Persons that are owed any Lender Hedging Obligations by accepting
the
 

 
 
88

--------------------------------------------------------------------------------

 

benefit of the Liens granted pursuant to the Security Documents hereby agrees to
the terms of this paragraph (a).
 
(b)           The Lenders hereby, and Persons that are owed any Lender Hedging
Obligations by accepting the benefit of the Liens granted pursuant to the
Security Documents, irrevocably authorize the Administrative Agent to
(i) release any Lien granted to or held by the Administrative Agent upon any
Collateral (a) upon termination of this Agreement, termination of all Hedge
Contracts with such Persons, termination of all Letters of Credit, and the
payment in full of all outstanding Advances, Letter of Credit Obligations and
all other Obligations payable under this Agreement and under any other Loan
Document; (b) constituting property sold or to be sold or disposed of as part of
or in connection with any disposition permitted under this Agreement or any
other Loan Document; (c) constituting property in which the Borrower or any
Subsidiary owned no interest at the time the Lien was granted or at any time
thereafter; or (d) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or has been terminated in a
transaction permitted under this Agreement or is about to expire and which has
not been, and is not intended by the Borrower or such Subsidiary to be, renewed
or extended; and (ii) release a Guarantor from its obligations under a Guaranty
and any other applicable Loan Document if such Person ceases to be a Subsidiary
as a result of a transaction permitted under this Agreement.  Upon the request
of the Administrative Agent at any time, the Secured Parties will confirm in
writing the Administrative Agent's authority to release particular types or
items of Collateral pursuant to this Section 8.09.
 
Section 8.10                      Cure of Defaulting Lender.  If the Borrower,
the Administrative Agent and the Issuing Bank agree in writing in their good
faith discretion that a Lender that is a Defaulting Lender or a Potential
Defaulting Lender should no longer be deemed to be a Defaulting Lender or
Potential Defaulting Lender, as the case may be, the Administrative Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.15), such Lender will, to the extent applicable,
purchase such portion of outstanding Advances of the other Lenders and/or make
such other adjustments as the Administrative Agent may determine to be necessary
to cause the Revolving Credit Extensions of the Lenders to be on a pro rata
basis in accordance with their respective Revolving Commitments, whereupon such
Lender will cease to be a Defaulting Lender or Potential Defaulting Lender and
will be a Non-Defaulting Lender (and such Exposure of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender or Potential Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender or Potential Defaulting Lender.
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01                      Amendments, Etc.  No amendment or waiver of
any provision of this Agreement, the Notes, or any other Loan Document, nor
consent to any departure by the
 

 
 
89

--------------------------------------------------------------------------------

 

Borrower or any Subsidiary therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders and the Borrower,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver, or consent shall:
 
(a)           without the consent of each Lender: (i) waive any of the
conditions specified in Article III; (ii) change any provision of this Section
or the definition of "Required Lenders" or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder;
(iii) amend Section 2.11 or any other provision of this Agreement in a manner
that would alter the pro rata sharing of payments or the pro rata allocation of
disbursements required thereby; (iv) release any Guarantor from its obligations
under any Guaranty unless such Guarantor ceases to be a Subsidiary of the
Borrower under a transaction permitted by the terms hereof; (v) permit the
Borrower or any Subsidiary to enter into any merger or consolidation with or
into any other Person or amend Section 6.04(a); (vi) release any Collateral
securing the Obligations, except as provided in Section 8.09 above; (vii) change
Section 7.06 or any other provision of this Agreement in a manner that would
alter the order of application of proceeds set forth in Section 7.06; or (viii)
increase the aggregate Commitments;
 
(b)           without the consent of each Revolving Lender (i) increase the
Borrowing Base, or (ii) change the definition of "Required Revolving Lenders";
 
(c)           without the consent of each Term Lender, change the definition of
"Required Term Lenders";
 
(d)           without the written consent of each Lender directly affected
thereby, (i) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 7.02), (ii) reduce the principal of,
or interest on, the Obligations or any fees or other amounts payable hereunder
or under any other Loan Document, or (iii) postpone any date fixed for any
payment of principal of, or interest on, the Obligations or any fees or other
amounts payable hereunder;
 
(e)           without the written consent of the Required Revolving Lenders,
make any amendment or waiver that would disproportionately affect the Revolving
Lenders, including without limitation extending the Revolving Maturity Date or
the Revolving Commitment Termination Date; or
 
(f)           without the written consent of the Required Term Lenders, make any
amendment or waiver that would disproportionately affect the Term Lenders,
including without limitation extending the Term Maturity Date;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan
 

 
 
90

--------------------------------------------------------------------------------

 

Document; and (iii) the Administrative Agent’s Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto.
 
Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder, and the Revolving Commitment and the outstanding Advances or other
Credit Extensions of such Lender hereunder will not be taken into account in
determining whether the Required Lenders, Required Revolving Lenders, Required
Term Lenders or all of the Lenders, as required, have approved any such
amendment or waiver (and the definition of "Required Lenders", "Required
Revolving Lenders", or "Required Term Lenders" will automatically be deemed
modified accordingly for the duration of such period); provided that (i) any
such amendment or waiver that would increase or extend the term of the Revolving
Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder,
take any of the actions described in Section 9.01(a)(ii), 9.01(a)(iii),
9.01(a)(iv), or 9.01(a)(vii), or alter the terms of this proviso, will require
the consent of such Defaulting Lender; (ii) if such Defaulting Lender is a
Revolving Lender, any such amendment or waiver that would increase the Borrowing
Base or change the definition of "Required Revolving Lenders" will require the
consent of such Defaulting Lender; and (iii) if such Defaulting Lender is a Term
Lender, any such amendment that would change the definition of "Required Term
Lenders" will require the consent of such Defaulting Lender.  If a Defaulting
Lender's consent to an amendment or waiver is required pursuant to this Section
9.01, and such Defaulting Lender has failed to respond to a written request from
the Administrative Agent to approve such waiver or amendment for 30 days after
such Defaulting Lender's receipt of such request, such Defaulting Lender will be
deemed to have approved such amendment or waiver.
 
Section 9.02                      Notices, Etc.
 
(a)           General.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (c) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by facsimile or (subject to
subsection (c) below) electronic mail address as follows:
 
(i)           if to any Borrower or any other Loan Party, the Administrative
Agent, or the Issuing Lender, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule I or to such
other address, facsimile number, electronic mail address or telephone number as
shall be designated by such party in a notice to the other parties; and
 
(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Administrative Agent.
 

 
 
91

--------------------------------------------------------------------------------

 

(b)           Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in paragraph (c) below, shall be effective as provided in said
paragraph (c).  In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.
 
(c)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Legal
Requirements, have the same force and effect as manually-signed originals and
shall be binding on all Loan Parties, the Administrative Agent and the
Lenders.  The Administrative Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.
 
(d)           Limited Use of Electronic Mail.  Unless expressly provided
otherwise herein, notices and other communications to the Lenders and the
Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II, except that, until the Administrative Agent gives notice to the
Borrower to the contrary, Notices of Borrowing and Notices of Conversion or
Continuation may be delivered to the Administrative Agent by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the "read receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(e)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Notices of Borrowing) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the Issuing Lender, each Lender and their Related
Parties from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.
 

 
 
92

--------------------------------------------------------------------------------

 

All telephonic notices to and other communications with the Administrative Agent
may be recorded by the Administrative Agent, and each of the parties hereto
hereby consents to such recording.
 
Section 9.03                      No Waiver; Cumulative Remedies.  No failure on
the part of any Lender or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided in this Agreement are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.
 
Section 9.04                      Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Advances made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Advances or Letters of
Credit.  The foregoing costs and expenses shall include all search, filing,
recording, appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent or any Lender and
the cost of independent public accountants and other outside experts retained by
the Administrative Agent or any Lender.  All amounts due under this Section 9.04
shall be payable within thirty (30) days after demand.  The agreements in this
Section shall survive the termination of the Commitments and repayment of all
other Obligations.
 
Section 9.05                      INDEMNIFICATION.  THE BORROWER SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE
ISSUING LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN "INDEMNITEE") AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), AND SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES
AND TIME CHARGES AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY
INDEMNITEE, INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY
THIRD PARTY OR BY THE BORROWER OR ANY OTHER
 

 
 
93

--------------------------------------------------------------------------------

 

Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any
Advance or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. All amounts due under this Section 9.05 shall be payable within
ten (10) Business Days after demand therefor.  The agreements in this Section
shall survive the resignation of the Administrative Agent, the Resignation of
the Issuing Lender, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
Section 9.06                      Reimbursement by Lenders.  To the extent that
the Borrower for any reason fails to indefeasibly pay any amount required under
Section 9.04 or Section 9.05 to be paid by it to the Administrative Agent (or
any sub-agent thereof), the Issuing Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender or such Related Party, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity.  The failure of any Lender to pay its Pro Rata
Share of such unpaid amounts shall not relieve any other Lender of its
obligation, if any, to pay its respective share of such unpaid amounts.  No
Lender shall be responsible for the failure of any other Lender to comply with
this Section.  All amounts due under this Section 9.06 shall be payable within
ten (10) Business Days after demand therefor. The agreements in this Section
shall survive the resignation of the Administrative Agent, the Resignation of
the Issuing Lender, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
Section 9.07                      WAIVER OF DAMAGES.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LEGAL REQUIREMENT, EACH LOAN PARTY SHALL NOT ASSERT, AND
HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
 

 
 
94

--------------------------------------------------------------------------------

 

actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or Letter
of Credit or the use of the proceeds thereof.  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
 
Section 9.08                      Successors and Assigns.
 
(a)           Generally.  The terms and provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of paragraph (b) of this Section, (ii) by way of participation in accordance
with the provisions of paragraph (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Sections
9.08(e) or 9.08(f) and any other attempted assignment or transfer by any party
hereto shall be null and void.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitments,
the Advances owing to it, participations in Letter of Credit Obligations at the
time owing to it); provided, however, that
 
(i)           except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Advances being assigned at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Commitments and Advances of such Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall not be less than $5,000,000.00;
 
(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Advances or the Commitment assigned;
 
(iii)           the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance; and
 
(iv)           each Eligible Assignee (other than an Eligible Assignee that is a
Lender or an Affiliate of a Lender) shall pay to the Administrative Agent a
$3,500 processing and
 

 
 
95

--------------------------------------------------------------------------------

 

recording fee and shall, if it is not a Lender, deliver to the Administrative
Agent an Administrative Questionnaire.
 
Upon such execution, delivery, acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Acceptance, (A) the Eligible
Assignee thereunder shall be a party hereto for all purposes and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of such Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.13, 2.14, 9.04 and 9.05 with respect
to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
 
(c)           Register.  The Administrative Agent shall maintain at its
Applicable Lending Office a copy of each Assignment and Acceptance delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Lenders and the Commitments of, and principal amount of the Advances
owing to, each Lender from time to time (the "Register").  The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and each of the Loan Parties, the Administrative Agent, the Issuing
Lender, and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of any
Borrower’s Affiliates or Subsidiaries) (each, a "Participant") in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Advances (including
such Lender’s participations in Letter of Credit Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 9.01 that directly affects such
Participant.  Subject to the last two sentences of this paragraph (d), Borrower
agrees that each Participant shall be entitled to the benefits of, and be bound
by the terms of, Sections 2.12, 2.13, 2.14, 9.04, 9.05 and 9.06 to the same
extent as if it
 

 
 
96

--------------------------------------------------------------------------------

 

were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 7.04 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.11 as though it were
a Lender.  A Participant shall not be entitled to receive any greater payment
under Section 2.13 or 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower's
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.14 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 2.14
as though it were a Lender.
 
(e)           Pledge to Federal Reserve Bank.  Any Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(f)           Approved Funds.  Notwithstanding anything to the contrary
contained herein, any Lender that is a Approved Fund may create a security
interest in all or any portion of the Advances owing to it and the Note, if any,
held by it to the trustee for holders of obligations owed, or securities issued,
by such Fund as security for such obligations or securities, provided that
unless and until such trustee actually becomes a Lender in compliance with the
other provisions of this Section 9.08, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents and (ii)
such trustee shall not be entitled to exercise any of the rights of a Lender
under the Loan Documents even though such trustee may have acquired ownership
rights with respect to the pledged interest through foreclosure or otherwise.
 
(g)           Electronic Execution of Assignments.  The words "execution,"
"signed," "signature," and words of like import in any Assignment and Acceptance
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
Section 9.09                      Confidentiality.  Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including (i) any self-regulatory authority, such as the National
Association of Insurance Commissioners, and (ii) in connection with any pledge
or assignment under Section 9.08(e), any Federal Reserve Bank or other central
bank), (c) to the
 

 
 
97

--------------------------------------------------------------------------------

 

extent required by applicable Legal Requirements or by any subpoena or similar
legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender or any of their respective Affiliates on
a nonconfidential basis from a source other than the Borrower.  For purposes of
this Section, "Information" means all information received from any Loan Party
relating to any Loan Party or any of their respective businesses including,
without limitation, any information obtained from Borrower or any of the
Subsidiaries in connection with Borrower's compliance with Section 5.05 or
Section 5.06 of this Agreement, other than any such information that is
available to the Administrative Agent or any Lender or any of its Affiliates on
a nonconfidential basis prior to disclosure by any Loan Party, provided that, in
the case of information received from a Loan Party after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information in accordance with safe and sound banking practices.
 
Section 9.10                      Counterparts; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Except as provided in
Section 3.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
Section 9.11                      Survival of Representations, etc.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Advance, and shall continue in full force and
effect as long as any Advance or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
Section 9.12                      Severability.  If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents
 

 
 
98

--------------------------------------------------------------------------------

 

shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
Section 9.13                      Interest Rate Limitation.  Notwithstanding
anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the Maximum
Rate.  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Advances or, if it exceeds such unpaid principal, refunded
to the Borrower.  In determining whether the interest contracted for, charged,
or received by the Administrative Agent or a Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Legal Requirement, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
 
Section 9.14                      Governing Law.  This Agreement and each of the
other Loan Documents shall be governed by and construed in accordance with the
laws of the State of New York and the applicable laws of the United States of
America.
 
Section 9.15                      Submission to Jurisdiction; Waiver of Venue;
Service of Process.
 
(a)           Submission to Jurisdiction.  The Borrower, the Lenders, and the
other parties hereto irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the State of New
York sitting in New York City and of the United States District Court for the
Southern District of the State of New York  and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such Federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender or the Issuing Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.
 
(b)           WAIVER OF VENUE.  EACH OF THE BORROWER, THE LENDERS AND THE OTHER
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(A) OF THIS SECTION.  EACH OF THE PARTIES
 

 
 
99

--------------------------------------------------------------------------------

 

hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(c)           Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.02 other than
by electronic mail.  Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by applicable law.
 
Section 9.16                      WAIVER OF JURY TRIAL.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.  EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
Section 9.17                      USA Patriot Act; OFAC.  Each Lender that is
subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "Act"), it is required to obtain,
verify and record information that identifies the Borrower, each person in the
Company Group and each shareholder of the Borrower holding 10% or more of the
outstanding common shares, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act. In addition, Borrower agrees to (a) ensure that no Person who owns a
controlling interest in or otherwise controls Borrower or any Subsidiary of
Borrower is or shall be listed on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by the OFAC, the Department of the
Treasury or included in any Executive Order, (b) not to use or permit the use of
proceeds of the Obligations to violate any of the foreign asset control
regulations of the OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply, or cause its Subsidiaries to comply, with the
applicable laws.
 
Section 9.18                      Amendment and Restatement. This Agreement
amends and restates each of the Existing Agreements in its entirety.  Borrower
hereby agrees that (a) the Debt outstanding under each of the Existing
Agreements and the Loan Documents (as defined in each of the
 

 
 
100

--------------------------------------------------------------------------------

 

Existing Agreements; together with each of the Existing Agreements, the
"Existing Credit Documents") and all accrued and unpaid interest thereon and (b)
all accrued and unpaid fees under the Existing Credit Documents, shall be deemed
to be outstanding under and governed by this Agreement.  Borrower hereby
acknowledges, warrants, represents and agrees that this Agreement is not
intended to be, and shall not be deemed or construed to be, a novation or
release of the Existing Credit Documents. Each Lender which is a Lender under
the Existing Credit Documents hereby waives any requirements for notice of
prepayment, minimum amounts of prepayments of the loans thereunder, ratable
reductions of the commitments of Lenders under the Existing Credit Documents and
ratable payments on account of the principal or interest of any loan under the
Existing Credit Documents to the extent that any such prepayment, reductions or
payments are required to ensure that, upon the effectiveness of this Agreement,
the loans of the Lenders shall be outstanding on a ratable basis in accordance
with their respective Pro Rata Share.  Each Lender hereby authorizes
Administrative Agent and Borrower to request Borrowings from Lenders, to make
prepayment of the loans under the Existing Credit Documents and to reduce the
commitments under the Existing Credit Documents among Lenders in order to ensure
that, upon the effectiveness of this Agreement, the loans of Lenders shall be
outstanding on a ratable basis in accordance with their respective Pro Rata
Share.
 
Section 9.19                      Integration.  This Agreement and the other
Loan Documents represent the final agreement among the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.  There are no unwritten oral agreements among the
parties.
 
[Remainder of this page intentionally left blank.  Signature page follows.]
 
 
101